Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 1 of 168




                Exhibit B
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 2 of 168




                    FOR PUBLICATION

     UNITED STATES COURT OF APPEALS
          FOR THE NINTH CIRCUIT


   REYNALDO GONZALEZ; THE                    No. 18-16700
   ESTATE OF NOHEMI GONZALEZ;
   BEATRIZ GONZALEZ, Individually              D.C. No.
   and as Administrator of the Estate       4:16-cv-03282-
   of Nohemi Gonzalez; JOSE                      DMR
   HERNANDEZ; REY GONZALEZ;
   PAUL GONZALEZ,
               Plaintiffs-Appellants,

                    v.

   GOOGLE LLC,
                  Defendant-Appellee.


         Appeal from the United States District Court
           for the Northern District of California
         Donna M. Ryu, Magistrate Judge, Presiding
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 3 of 168




  2                 GONZALEZ V. GOOGLE

   MEHIER TAAMNEH; LAWRENCE                  No. 18-17192
   TAAMNEH; SARA TAAMNEH;
   DIMANA TAAMNEH,                             D.C. No.
              Plaintiffs-Appellants,        3:17-cv-04107-
                                                 EMC
                    v.

   TWITTER, INC.; GOOGLE LLC;
   FACEBOOK, INC.,

                Defendants-Appellees.


         Appeal from the United States District Court
           for the Northern District of California
         Edward M. Chen, District Judge, Presiding
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 4 of 168




                    GONZALEZ V. GOOGLE                          3

   GREGORY CLAYBORN, Individually                No. 19-15043
   and as Successor-In-Interest of the
   Estate of SIERRA CLAYBORN; KIM                  D.C. Nos.
   CLAYBORN; TAMISHIA CLAYBORN;                3:17-cv-06894-LB
   VANESSA NGUYEN, Individually                3:18-cv-00543-LB
   and as Successor-In-Interest of the
   Estate of TIN NGUYEN; TRUNG DO;
   JACOB THALASINOS; JAMES                        OPINION
   THALASINOS,
                 Plaintiffs-Appellants,

                    v.

   TWITTER, INC.; FACEBOOK, INC.;
   GOOGLE LLC,
              Defendants-Appellees.


         Appeal from the United States District Court
            for the Northern District of California
         Laurel D. Beeler, Magistrate Judge, Presiding

            Argued and Submitted March 26, 2020
                 San Francisco, California

                         Filed June 22, 2021

      Before: Ronald M. Gould, Marsha S. Berzon, and
              Morgan Christen, Circuit Judges.

                  Opinion by Judge Christen;
                Concurrence by Judge Berzon;
    Partial Concurrence and Partial Dissent by Judge Gould
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 5 of 168




  4                     GONZALEZ V. GOOGLE

                             SUMMARY*


                         Anti-Terrorism Act

      The panel addressed appeals from the district court’s
  dismissal of three actions seeking damages under the Anti-
  Terrorism Act against Google, Twitter, and Facebook on the
  basis that defendants’ social media platforms allowed ISIS to
  post videos and other content to communicate the terrorist
  group’s message, to radicalize new recruits, and to generally
  further its mission. The panel affirmed the judgments in the
  Gonzalez and Clayborn appeals and reversed and remanded
  in Taamneh.

      Members of the families of victims of terrorism in Paris,
  Istanbul, and San Bernardino alleged that Google, Twitter,
  and Facebook were directly and secondarily liable for ISIS’s
  acts of international terrorism. The Gonzalez plaintiffs
  brought claims for both direct and secondary liability against
  Google. The district court concluded that most of plaintiffs’
  claims were barred pursuant to 47 U.S.C. § 230 of the
  Communications Decency Act, and the direct liability claims
  failed to adequately allege proximate cause. In the Taamneh
  and Clayborn cases, the district court concluded that plaintiffs
  failed to plausibly allege a secondary liability claim against
  Google, Twitter, and Facebook.

      The panel held that the district court in Gonzalez properly
  ruled that § 230 barred most of plaintiffs’ claims. The panel
  further held that the Gonzalez plaintiffs failed to state an

      *
       This summary constitutes no part of the opinion of the court. It has
  been prepared by court staff for the convenience of the reader.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 6 of 168




                     GONZALEZ V. GOOGLE                         5

  actionable claim as to their remaining theories of liability. In
  Taamneh, the panel held that the district court erred by ruling
  that plaintiffs failed to state a claim for aiding-and-abetting
  liability under the ATA. In Clayborn, the panel concluded
  that the district court correctly held that plaintiffs failed to
  plausibly plead their claim for aiding-and-abetting liability.

      Addressing Gonzalez, the panel held that the civil
  remedies section of the ATA permits United States nationals
  to recover damages for injuries suffered “by reason of acts of
  international terrorism.” The Justice Against Sponsors of
  International Terrorism Act of 2016 (JASTA) amended the
  ATA to include secondary civil liability for aiding and
  abetting, or conspiring to commit, acts of international
  terrorism. Section 230 of the Communications Decency Act
  protects websites from liability for material posted on the
  website by someone else. The panel held that the
  presumption against the extraterritorial application of federal
  statutes did not prevent § 230 from applying to the Gonzalez
  plaintiffs’ claims because the relevant conduct took place in
  the United States. The panel concluded that JASTA did not
  impliedly repeal § 230. Agreeing with the First and Second
  Circuits, the panel held that the exception set forth in
  § 230(e)(1), concerning impairment of the enforcement of
  federal criminal statutes, does not extend to actions for civil
  damages. Thus, the Gonzalez plaintiffs’ claims were not
  categorically excluded from the reach of § 230 immunity.

      The Gonzalez plaintiffs argued that the immunity afforded
  by § 230 did not bar their claims because § 230 immunizes
  only those who publish content created by third parties, and
  their claims were directed to content created by Google.
  Google argued that the plaintiffs impermissibly sought to
  treat Google as a publisher of content created by third parties,
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 7 of 168




  6                   GONZALEZ V. GOOGLE

  presumably ISIS, on YouTube. In Part III.E of its opinion,
  the panel affirmed the district court’s ruling that § 230 barred
  all of plaintiffs’ claims except to the extent their complaint
  presented claims premised on the allegation that Google
  shared advertising revenue with ISIS. Section 230(c)
  precludes liability for “(1) a provider or user of an interactive
  computer service (2) whom a plaintiff seeks to treat . . . as a
  publisher or speaker (3) of information provided by another
  information content provider.” The panel concluded that
  plaintiffs’ claims did not inherently require the court to treat
  Google as the publisher or speaker of content provided by
  ISIS, and the duty that plaintiffs alleged Google violated did
  not derive from Google’s status or conduct as a publisher or
  speaker. The panel concluded that Google did not create or
  develop content by making a material contribution to its
  alleged unlawfulness when it created the “mosaics” by which
  ISIS videos were delivered. The panel held that the court’s
  case law foreclosed the argument that Google’s pairing of
  ISIS content with selected advertising and other videos
  vitiated § 230 immunity. Accepting as true plaintiffs’
  allegation that Google’s algorithms recommended ISIS
  content to users, and agreeing with the Second Circuit, the
  panel wrote that the algorithms did not treat ISIS-created
  content differently than any other third-party created content,
  and thus were entitled to § 230 immunity.

      In Part III.F of its opinion, the panel held that § 230 did
  not bar the Gonzalez plaintiffs’ claims premised on the
  allegation that because it shared advertising revenue with
  ISIS, Google should be held directly liable for providing
  material support to ISIS and secondarily liable for providing
  substantial assistance to ISIS.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 8 of 168




                     GONZALEZ V. GOOGLE                        7

      In Parts IV and V, the panel held that the Gonzalez
  plaintiffs did not adequately allege claims for direct or
  secondary liability under the ATA based on a revenue-sharing
  theory. As to direct liability, plaintiffs failed to plausibly
  allege that Google directly perpetrated an act of international
  terrorism because they did not allege that Google’s actions
  were motivated by anything other than economic self-
  enrichment. As to secondary liability, plaintiffs did not state
  a claim on either a theory of aiding and abetting or a theory
  of conspiracy liability.

     In Part VI, reversing the district court’s dismissal of the
  Taamneh action, the panel held that the Taamneh plaintiffs
  adequately stated a claim for aiding-and-abetting liability.

      In Part VII, affirming the dismissal of the Clayborn
  action, the panel held that because the Clayborn plaintiffs did
  not plausibly allege that ISIS committed, planned or
  authorized the terrorist attack in San Bernardino, they did not
  adequately state a claim for aiding and abetting an act of
  international terrorism.

      Judge Berzon concurred in the majority opinion in full.
  She wrote separately to explain that, although the panel was
  bound by Ninth Circuit precedent compelling the outcome in
  this case, she joined the growing chorus of voices calling for
  a more limited reading of the scope of § 230 immunity.
  Judge Berzon urged the court to reconsider its precedent en
  banc to the extent that it holds that § 230 immunity extends
  to the use of machine-learning algorithms to recommend
  content and connections to users.

      Judge Gould concurred in the majority opinion in its Parts
  I and II, Part III.A through III.D, Part III.F, and Part VI and
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 9 of 168




  8                  GONZALEZ V. GOOGLE

  dissented in part as to Part III.E and Parts IV, V, and VII.
  Judge Gould wrote that he concurred insofar as the majority
  would reverse in part the dismissal of revenue-sharing claims
  in Gonzalez, and insofar as it would reverse the district
  court’s judgment in Taamneh that the complaint failed to
  adequately state a claim under the ATA. Judge Gould wrote
  that he dissented as to the majority’s dismissal of the
  Gonzalez claims on grounds of § 230 immunity, and of
  failure to state a claim for direct or secondary liability under
  the ATA, because of the majority’s mistaken conclusion that
  there was no act of international terrorism, and he also would
  hold that the complaint adequately alleged that there was
  proximate cause supporting damages on those claims. Judge
  Gould agreed that claims could proceed in the Taamneh case,
  and accordingly agreed with reversing and remanding in that
  case. On the Clayborn case, Judge Gould dissented because
  the majority’s conception of an attack authorized by ISIS was
  inconsistent with the allegations of the operative complaint
  and well-established principles of tort and agency law.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 10 of 168




                     GONZALEZ V. GOOGLE                       9

                          COUNSEL

  Keith Altman (argued) and Daniel W. Weininger (argued),
  Excolo Law, Southfield, Michigan, Plaintiffs-Appellants
  Reynaldo Gonzalez, Mehier Taamneh, Lawrence Taamneh,
  Sara Taamneh, Dimana Taamneh, Gregory Clayborn, Kim
  Clayborn, Tamishia Clayborn, Vanessa Nguyen, Trung Do,
  Jacob Thalasinos, and James Thalasinos.

  Robert J. Tolchin (argued) and Meir Katz, Berkman Law
  Office LLC, Brooklyn, New York; for Plaintiffs-Appellants
  Estate of Nohemi Gonzalez; Beatriz Gonzalez, Jose
  Hernandez, Rey Gonzalez, and Paul Gonzalez.

  Brian M. Willen (argued), Wilson Sonsini Goodrich &
  Rosati, New York, New York; David H. Kramer, Lauren
  Gallo White, and Kelly M. Knoll, Wilson Sonsini Goodrich
  & Rosati, Palo Alto, California; for Defendant-Appellee
  Google LLC.

  Kristin A. Linsley (argued) and Jacob T. Spencer, Gibson
  Dunn & Crutcher LLP, San Francisco, California; for
  Defendant-Appellee Facebook Inc.

  Seth P. Waxman, Patrick J. Carome, and Ari Holtzblatt,
  Wilmer Cutler Pickering Hale & Dorr LLP, Washington,
  D.C., for Defendant-Appellee Twitter Inc.

  Aaron Mackey and Sophia Cope, Electronic Frontier
  Foundation, San Francisco, California, for Amicus Curiae
  Electronic Frontier Foundation.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 11 of 168




  10                 GONZALEZ V. GOOGLE

                            OPINION

  CHRISTEN, Circuit Judge:

      We address three appeals arising from separate acts of
  terrorism—one in Paris, one in Istanbul, and one in San
  Bernardino—in which Nohemi Gonzalez, Nawras Alassaf,
  Sierra Clayborn, Tin Nguyen, and Nicholas Thalasinos lost
  their lives. The foreign terrorist organization known as ISIS
  took responsibility for the attacks in Paris and Istanbul and
  lauded the attack in San Bernardino after the fact. Plaintiffs
  are members of the victims’ families.

      Plaintiffs seek damages pursuant to the Anti-Terrorism
  Act (ATA), 18 U.S.C. § 2333. The ATA allows United
  States nationals to recover damages for injuries suffered “by
  reason of an act of international terrorism,” id. § 2333(a), but
  the defendant in these cases is not ISIS. Instead, plaintiffs
  allege that Google, Twitter, and Facebook are directly and
  secondarily liable for the five murders at issue in these cases.
  The complaints allege that defendants’ social media platforms
  allowed ISIS to post videos and other content to communicate
  the terrorist group’s message, to radicalize new recruits, and
  to generally further its mission. Plaintiffs also claim that
  Google placed paid advertisements in proximity to
  ISIS-created content and shared the resulting ad revenue with
  ISIS. In these and other ways, all three complaints allege
  defendants are directly liable for committing acts of
  international terrorism pursuant to § 2333(a) of the ATA, and
  secondarily liable for conspiring with, and aiding and
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 12 of 168




                         GONZALEZ V. GOOGLE                               11

  abetting, ISIS’s acts of international terrorism pursuant to
  § 2333(d).1

      This opinion addresses three separate appeals. The
  Gonzalez appeal concerns claims for both direct and
  secondary liability against Google. In that case, the district
  court granted Google’s motion to dismiss, concluding that
  most of the Gonzalez Plaintiffs’ claims were barred pursuant
  to 47 U.S.C. § 230 of the Communications Decency Act
  (CDA), and that the Gonzalez Plaintiffs’ direct liability
  claims failed to adequately allege proximate cause. The
  Taamneh and Clayborn appeals concern claims for secondary
  liability against Google, Twitter, and Facebook. In both of
  these cases, the district court granted defendants’ motions to
  dismiss on the grounds that the plaintiffs failed to plausibly
  allege a secondary liability claim under the ATA.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We
  conclude the district court in Gonzalez properly ruled that
  § 230 bars most of the Gonzalez Plaintiffs’ claims, and that
  the Gonzalez Plaintiffs failed to state an actionable claim as
  to their remaining theories of liability asserted pursuant to the
  ATA. In Taamneh, we conclude the district court erred by
  ruling the Plaintiffs failed to state a claim for aiding-and-
  abetting liability under the ATA. The district court did not
  reach § 230 immunity in Taamneh. In Clayborn, we
  conclude the district court correctly held that Plaintiffs failed


      1
        The acronym “ISIS” refers to “The Islamic State of Iraq and Syria.”
  ISIS is occasionally referred to as “ISIL” or “The Islamic State of Iraq and
  the Levant.” Both names are derived from the Arabic “ad-Dawlah al-
  Islamiyah fil-‘Iraq wash-Sham.” The organization later shortened its
  name to “ad-Dawlah al-Islamiyah” (“The Islamic State” or “IS”). For
  simplicity, we use the name ISIS.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 13 of 168




  12                  GONZALEZ V. GOOGLE

  to plausibly plead their claim for aiding-and-abetting liability.
  We therefore affirm the judgments in Gonzalez and Clayborn,
  and reverse and remand for further proceedings in Taamneh.

                                 I

                                 A

      Nohemi Gonzalez, a 23-year-old U.S. citizen, studied in
  Paris, France during the fall of 2015. On November 13,
  2015, when Nohemi was enjoying an evening meal with her
  friends at a café, three ISIS terrorists—Abdelhamid Abaaoud,
  Brahim Abdeslam, and Chakib Akrouh—fired into the crowd
  of diners, killing her. This tragic event occurred within a
  broader series of attacks perpetrated by ISIS in Paris on
  November 13 (the “Paris Attacks”). ISIS carried out several
  suicide bombings and mass shootings in Paris that day,
  including a massacre at the Bataclan theatre. The day after
  the Paris Attacks, ISIS claimed responsibility by issuing a
  written statement and releasing a YouTube video.

      The operative Gonzalez complaint alleges that at the time
  of the Paris Attacks, ISIS had become one of the largest and
  most widely recognized terrorist organizations in the world.
  The complaint also alleges that ISIS carried out violent
  terrorist attacks as a means of instilling terror in the public
  and communicating its broader objectives, and that ISIS’s
  messages—communicated before, during and after its terror
  attacks—are essential components of generating the physical,
  emotional, and psychological impact ISIS desires to achieve.

     Google owns YouTube, a global online service used to
  post, share, view, and comment on videos related to a vast
  range of topics. Users can post content directly on YouTube,
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 14 of 168




                      GONZALEZ V. GOOGLE                         13

  though Google has the ability to remove any content. When
  Google receives a complaint about a video, it reviews the
  video and removes it if it violates Google’s content policies.

      The Gonzalez complaint alleges that YouTube “has
  become an essential and integral part of ISIS’s program of
  terrorism,” and that ISIS uses YouTube to recruit members,
  plan terrorist attacks, issue terrorist threats, instill fear, and
  intimidate civilian populations. According to the Gonzalez
  Plaintiffs, YouTube provides “a unique and powerful tool of
  communication that enables ISIS to achieve [its] goals.”

      With regard to the Paris Attacks in particular, the
  Gonzalez Plaintiffs allege that two of the twelve ISIS
  terrorists who carried out the attacks used online social media
  platforms to post links to ISIS recruitment YouTube videos
  and “jihadi YouTube videos.” Abaaoud, one of the attackers
  in the café shooting, appeared in an ISIS YouTube video
  from March 2014, and delivered a monologue aimed at
  recruiting jihadi fighters to join ISIS.

      The Gonzalez Plaintiffs’ theory of liability generally
  arises from Google’s recommendations of content to users.
  These recommendations are based upon the content and
  “what is known about the viewer.” Specifically, the
  complaint alleges Google uses computer algorithms to match
  and suggest content to users based upon their viewing history.
  The Gonzalez Plaintiffs allege that, in this way, Google has
  “recommended ISIS videos to users” and enabled users to
  “locate other videos and accounts related to ISIS,” and that by
  doing so, Google assists ISIS in spreading its message. The
  Gonzalez Plaintiffs’ theory is that YouTube is “useful[] in
  facilitating social networking among jihadists” because it
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 15 of 168




  14                 GONZALEZ V. GOOGLE

  provides “[t]he ability to exchange comments about videos
  and to send private messages to other users.”

      The complaint also asserts that Google pairs videos with
  advertisements and that it targets advertisements based on
  information about the advertisement, the user, and the posted
  video. The complaint alleges that by doing so, Google
  exercises control over which advertisements are matched with
  videos posted by ISIS on YouTube, creating new unique
  content for viewers “by choosing which advertisement to
  combine with the posted video with knowledge about the
  viewer.”

      The Gonzalez Plaintiffs’ complaint also alleges that
  Google’s practice is to share a percentage of the revenue it
  generates from these ads with the users who post the videos.
  Specifically, the complaint alleges that Google “reviewed and
  approved ISIS videos, including videos posted by ISIS-
  affiliated users, for monetization through” its placement of
  ads on those videos, thereby agreeing to share revenue with
  ISIS and ISIS-affiliated users.

      According to the Gonzalez Plaintiffs, Google is aware of
  ISIS’s presence on YouTube, has received complaints about
  ISIS content, has the ability to remove ISIS content from
  YouTube, and has “suspended or blocked selected ISIS-
  related accounts at various times.” The complaint asserts that
  in spite of Google’s knowledge and control, Google “did not
  make substantial or sustained efforts to ensure that ISIS
  would not re-establish the accounts using new identifiers.”
  Instead, the Gonzalez Plaintiffs allege, Google sometimes
  declined to remove ISIS accounts because the content posted
  by those accounts did not violate YouTube’s policies and, on
  other occasions, Google removed only a portion of the
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 16 of 168




                         GONZALEZ V. GOOGLE                               15

  content posted on ISIS-related accounts but permitted the
  accounts to remain active.2

      Reynaldo Gonzalez, Nohemi’s father, filed an action
  against Google, Twitter, and Facebook on June 14, 2016, and
  a Second Amended Complaint (SAC) on April 21, 2017. The
  SAC joined additional family members and named only
  Google as a defendant. According to the SAC, Google aided
  and abetted international terrorism and provided material
  support to international terrorism by allowing ISIS to use
  YouTube. See 18 U.S.C. § 2333(a), (d). Claims One and
  Two alleged that Google is secondarily liable for aiding and
  abetting acts of international terrorism and for conspiring
  with ISIS; Claims Three and Four alleged that Google is
  directly liable for providing material support and resources to
  ISIS. Google moved to dismiss all of the Gonzalez Plaintiffs’
  claims on the grounds that they were barred by § 230 of the
  CDA. See 47 U.S.C. § 230(c). The district court granted the
  motion to dismiss, but gave the Gonzalez Plaintiffs an
  opportunity to amend.

      The Third Amended Complaint (TAC) is the operative
  complaint. In it, the Gonzalez Plaintiffs added additional
  claims. The Plaintiffs allege that Google is secondarily liable
  for Nohemi’s death because Google aided and abetted an act
  of international terrorism and engaged in a conspiracy with a

      2
        The Gonzalez Plaintiffs also allege that “Google has tools by which
  it can identify, flag, review, and remove ISIS YouTube accounts,” but
  improperly focuses primarily “on whether the content posted violates
  Google’s own ‘Community Standards,’ rather than examin[ing] whether
  the account is being used by or for the benefit” of terrorists. They further
  allege that “[e]ven when Google occasionally deletes an account for
  violating its Community Standards, it allows these accounts to be quickly
  regenerated.”
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 17 of 168




  16                    GONZALEZ V. GOOGLE

  perpetrator of an act of international terrorism. The Gonzalez
  TAC also alleges that Google is directly liable under
  § 2333(a) for providing material support and resources to
  ISIS, and for concealing this support, in violation of 18
  U.S.C. §§ 2339A, 2339B(a)(1), and 2339C(c).3

      Google moved to dismiss the entire TAC based on § 230
  immunity, and alternatively moved to dismiss the § 2333(a)
  direct liability claims (Claims Three through Six) on the
  ground that they failed to plausibly allege Google
  proximately caused the Gonzalez Plaintiffs’ injury. The
  district court ruled that all of Plaintiffs’ claims were barred by
  § 230, except to the extent Claims Three and Four were
  premised on a revenue-sharing theory. The court concluded
  that Claims Three through Six failed to plausibly allege
  proximate cause. The revenue-sharing claims were dismissed
  without prejudice; all the other claims were dismissed with
  prejudice. The Gonzalez Plaintiffs did not further amend, but
  they did timely appeal.

                                    B

      Nawras Alassaf, a Jordanian citizen, visited Istanbul,
  Turkey with his wife to celebrate the 2017 New Year. He
  was killed on January 1, 2017, when Abdulkadir
  Masharipov—an individual affiliated with and trained by
  ISIS—carried out a shooting massacre at the Reina nightclub
  there (the “Reina Attack”). Masharipov arrived at the Reina
  nightclub shortly after midnight and, during a seven-minute


       3
         Separately, the Gonzalez Plaintiffs allege that Google provided
  funds, goods, or services to or for the benefit of global terrorists in
  violation of Executive Order No. 13224, 31 C.F.R. Part 594, and
  50 U.S.C. § 1705.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 18 of 168




                     GONZALEZ V. GOOGLE                       17

  attack, fired more than 120 rounds into the crowd of 700
  people, killing 39 and injuring 69 others. Masharipov
  escaped the nightclub and evaded arrest for over two weeks
  but was ultimately apprehended. On the day after the attack,
  ISIS issued a statement claiming responsibility for the Reina
  Attack.

      Twitter is a social networking service that allows users to
  publicly connect with other users and to distribute content
  publicly by posting “tweets.” The Taamneh Plaintiffs allege
  that Twitter has the ability to remove tweets and accounts, but
  does not do so proactively. Instead, Twitter reviews content
  that is reported by others as violating its rules.

      Facebook is also a social networking service that allows
  users to communicate with other users and to share and
  distribute content publicly. Facebook has the ability to
  remove content posted by its users.

       The Taamneh Plaintiffs are relatives of Nawras Alassaf.
  They allege that Google, Twitter, and Facebook were a
  critical part of ISIS’s growth. Much like the Gonzalez
  complaint, the Taamneh complaint alleges that ISIS uses
  defendants’ social media platforms to recruit members, issue
  terrorist threats, spread propaganda, instill fear, and
  intimidate civilian populations. According to the Taamneh
  Plaintiffs, ISIS could not have grown into one of the most
  recognizable and feared terrorist organizations without the
  effective communications platforms provided by defendants
  free of charge.

      The Taamneh Plaintiffs’ complaint alleges that ISIS and
  its affiliated entities have used YouTube, Twitter, and
  Facebook for many years with “little or no interference.”
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 19 of 168




  18                  GONZALEZ V. GOOGLE

  “Despite extensive media coverage, complaints, legal
  warnings, petitions, congressional hearings, and other
  attention for providing [their] online social media platforms
  and communications services to ISIS, . . . Defendants
  continued to provide these resources and services to ISIS and
  its affiliates.” The Taamneh Plaintiffs also allege that
  defendants knowingly permitted ISIS and its members and
  affiliates to use their platforms, and reviewed ISIS’s use only
  in response to third-party complaints. The complaint further
  alleges that even when defendants received complaints about
  ISIS’s use of their platforms, the defendants “have at various
  times determined that ISIS’s use of [their] [s]ervices did not
  violate Defendants’ policies,” and therefore “permitted ISIS-
  affiliated accounts to remain active, or removed only a
  portion of the content posted on an ISIS-related account . . . .”

      The Taamneh Plaintiffs’ claims against Google, Twitter,
  and Facebook allege these defendants aided and abetted an
  act of international terrorism, conspired with the perpetrator
  of an act of international terrorism, and provided material
  support to ISIS, by allowing ISIS to use their social media
  platforms. Like the Gonzalez Plaintiffs, the Taamneh
  Plaintiffs allege that defendants’ actions violated the ATA.
  Specifically, the Taamneh complaint includes claims for
  direct and secondary liability under the ATA, 18 U.S.C.
  § 2333(a), (d), and state-law claims for negligent infliction of
  emotional distress and wrongful death.

      In response to defendants’ first motion to dismiss, the
  Taamneh Plaintiffs amended their complaint once as a matter
  of right and added additional claims. The First Amended
  Complaint (FAC) is the operative complaint and it alleges
  that Google, Twitter, and Facebook are secondarily liable
  under § 2333(d) for aiding and abetting an act of international
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 20 of 168




                         GONZALEZ V. GOOGLE                              19

  terrorism and for conspiring with a perpetrator of an act of
  international terrorism. The Taamneh complaint also alleges
  that Google, Twitter, and Facebook are directly liable under
  § 2333(a) for providing material support and resources to
  ISIS, and for concealing this support, in violation of
  18 U.S.C. §§ 2339A, 2339B(a)(1), and 2339C(c).4

      Defendants moved to dismiss. The district court ruled the
  direct liability claims failed to adequately allege proximate
  cause, and that the secondary liability claims failed to state a
  claim for conspiracy to commit an act of international
  terrorism, or for aiding and abetting an act of international
  terrorism. The court dismissed the complaint with prejudice,
  and the Taamneh Plaintiffs timely appealed.

                                      C

      Sierra Clayborn, Tin Nguyen, and Nicholas Thalasinos
  attended an office holiday party at the Inland Regional Center
  in San Bernardino, California on December 2, 2015. Syed
  Rizwan Farook, a U.S. citizen, and Tashfeen Malik, Farook’s
  wife, entered the building dressed in black and armed with
  AR-15 semi-automatic rifles, a 9mm handgun, and assembled
  pipe bombs. Farook and Malik indiscriminately fired more
  than 100 rounds into the office gathering (the San Bernardino
  Attack). At some point during the attack, Malik declared on
  her Facebook page the couples’ allegiance and loyalty to
  former ISIS leader, Abu Bakr al-Baghdadi. Clayborn,
  Ngyuen, and Thalasinos were among the fourteen people


      4
        The Taamneh Plaintiffs’ complaint also includes an allegation that
  Google, Twitter, and Facebook provided funds, goods, or services to or for
  the benefit of global terrorists in violation of Executive Order No. 13224,
  31 C.F.R. Part 594, and 50 U.S.C. § 1705.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 21 of 168




  20                  GONZALEZ V. GOOGLE

  murdered in the attack. Twenty-two others were seriously
  wounded. After the San Bernardino Attack, Farook and
  Malik fled the scene and were killed in a police shootout.
  ISIS issued a statement two days later that “[t]wo followers
  of Islamic State attacked several days ago a center in San
  Bernardino in California, we pray to God to accept them as
  Martyrs.”

      The Clayborn Plaintiffs are relatives of Sierra Clayborn,
  Tin Nguyen, and Nicholas Thalasinos. Plaintiffs allege that
  Twitter, Facebook, and Google aided and abetted
  international terrorism and provided material support to
  international terrorists in violation of the ATA, by allowing
  ISIS to use their platforms. The Clayborn Plaintiffs allege
  Farook and Malik were radicalized by ISIS’s use of social
  media. This complaint includes direct and secondary liability
  claims against all three defendants pursuant to 18 U.S.C.
  §§ 2333(a) and (d), 2339A, 2339B, and 2339C, and state-law
  claims for negligent infliction of emotional distress and
  wrongful death.

      Defendants moved to dismiss. The district court granted
  the motion and dismissed the Clayborn Plaintiffs’ operative
  complaint on the grounds that the direct liability claims failed
  to adequately allege proximate cause, and that the secondary
  liability claims failed to plausibly allege substantial assistance
  or that ISIS committed, planned, or authorized the San
  Bernardino Attack. The Clayborn Plaintiffs only appeal the
  district court’s ruling that they failed to adequately plead a
  secondary liability claim for aiding and abetting international
  terrorism under 18 U.S.C. § 2333(d).
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 22 of 168




                        GONZALEZ V. GOOGLE                              21

                                     II

      We review de novo a district court’s order granting a
  motion to dismiss pursuant to Federal Rule of Civil Procedure
  12(b)(6), accepting all factual allegations as true and
  construing them in the light most favorable to the nonmoving
  party. Fields v. Twitter, Inc., 881 F.3d 739, 743 (9th Cir.
  2018).

      These appeals concern claims for civil liability under the
  ATA. The civil remedies section of the ATA permits United
  States nationals to recover damages for injuries suffered “by
  reason of an act of international terrorism.” 18 U.S.C.
  § 2333(a). The ATA contains criminal provisions, the
  violation of which can give rise to a cause of action under
  § 2333(a) provided other conditions are met. Fields,
  881 F.3d at 743. Specifically, 18 U.S.C. §§ 2339A, 2339B,
  and 2339C criminalize providing material support for
  terrorism, providing material support for foreign terrorist
  organizations, and financing terrorism, respectively.5




      5
         Section 2339A(a) prohibits the provision of “material support or
  resources” by anyone “knowing or intending that they are to be used in
  preparation for, or in carrying out” any of several enumerated crimes of
  terrorism. 18 U.S.C. § 2339A(a). Section 2339B(a)(1) prohibits the
  knowing provision of “material support or resources to a foreign terrorist
  organization.” Id. § 2339B(a)(1). Section 2339C(c) prohibits the
  knowing “conceal[ment] or disguise[] [of] the nature, location, source,
  ownership, or control” of any support, resources, or funds, knowing that
  such “support or resources are to be provided, or . . . were provided, in
  violation of section 2339B.” Id. § 2339C(c). Executive Order No. 13224,
  31 C.F.R. Part 594 and 50 U.S.C. § 1705 generally prohibit providing
  funds, goods, or services to or for the benefit of designated global
  terrorists.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 23 of 168




  22                  GONZALEZ V. GOOGLE

      “[I]nternational terrorism” is defined in 18 U.S.C.
  § 2331(1). Acts of international terrorism “involve violent
  acts or acts dangerous to human life that are a violation of the
  criminal laws of the United States or of any State, or that
  would be a criminal violation if committed within the
  jurisdiction of the United States or of any State.” 18 U.S.C.
  § 2331(1)(A). The acts must “appear to be intended—(i) to
  intimidate or coerce a civilian population; (ii) to influence the
  policy of a government by intimidation or coercion; or (iii) to
  affect the conduct of a government by mass destruction,
  assassination, or kidnapping.” Id. § 2331(1)(B). Finally, the
  acts must “occur primarily outside the territorial jurisdiction
  of the United States, or transcend national boundaries . . . .”
  Id. § 2331(1)(C).

      In 2016, Congress broadened the scope of ATA liability
  by enacting the Justice Against Sponsors of Terrorism Act
  (JASTA), Pub. L. No. 144-222, 130 Stat. 852 (2016). JASTA
  amended the ATA to include secondary civil liability for “any
  person who aids and abets, by knowingly providing
  substantial assistance, or who conspires with the person who
  committed” an act of international terrorism that was
  “committed, planned, or authorized” by a foreign terrorist
  organization. Pub. L. 114-222, § 2(b), 130 Stat. 852, 854
  (2016); 18 U.S.C. § 2333(d). Thus, as amended, the ATA
  allows claims for direct liability for committing acts of
  international terror pursuant to § 2333(a), or secondary
  liability pursuant to § 2333(d) for aiding and abetting, or
  conspiring to commit, acts of international terrorism.

                                III

      These cases share some common issues but took different
  paths to reach our court. In Gonzalez, the district court
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 24 of 168




                        GONZALEZ V. GOOGLE                             23

  primarily relied on § 230 immunity to conclude that all but
  the Gonzalez Plaintiffs’ revenue-sharing claims were barred.
  The district court separately concluded the revenue-sharing
  claims failed because the TAC did not plausibly allege that
  Google proximately caused Nohemi’s death. The court
  allowed the Gonzalez Plaintiffs an opportunity to amend their
  revenue-sharing claims, but the plaintiffs declined to do so,
  and final judgment was entered. In Taamneh and Clayborn,
  the district courts did not consider § 230 immunity. Instead,
  the direct liability claims were dismissed for failure to
  plausibly allege proximate cause, and the secondary liability
  claims were dismissed for failure to plausibly allege liability
  for aiding and abetting or conspiracy.

      On appeal, the Gonzalez Plaintiffs begin by arguing that
  § 230 does not apply to their claims at all. They make three
  arguments in support of this contention: (1) § 230 immunity
  has no application to extraterritorial claims; (2) Congress
  impliedly repealed § 230 when it amended the ATA in 2016;
  and (3) § 230 immunity does not apply to ATA claims based
  on criminal statutes. Alternatively, the Gonzalez Plaintiffs
  argue that their claims, both revenue-sharing and those
  unrelated to revenue-sharing, survive the application of § 230.
  Finally, the Gonzalez Plaintiffs argue that the TAC
  adequately states claims for direct and secondary liability
  under the ATA. The Taamneh Plaintiffs and the Clayborn
  Plaintiffs argue their complaints adequately allege that
  defendants violated the ATA by aiding and abetting an act of
  international terrorism.6 We begin by considering the


      6
        Though the district court did not address the application of § 230
  immunity to the Taamneh Plaintiffs’ claims, defendants raise § 230 on
  appeal as an alternative basis for affirmance. We decline to reach this
  question in the first instance.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 25 of 168




  24                 GONZALEZ V. GOOGLE

  application of § 230 immunity to the Gonzalez Plaintiffs’
  claims.

                                A

      Congress enacted the Communications Decency Act as
  part of the Telecommunications Act of 1996, Pub. L. No.
  104-104, 110 Stat. 56. Section 230 of the CDA “immunizes
  providers of interactive computer services against liability
  arising from content created by third parties.” Fair Hous.
  Council of San Fernando Valley v. Roommates.Com, LLC,
  521 F.3d 1157, 1162 (9th Cir. 2008) (en banc) (footnote
  omitted). Congress designed § 230 “to promote the free
  exchange of information and ideas over the Internet and to
  encourage voluntary monitoring for offensive or obscene
  material.” Barnes v. Yahoo!, Inc., 570 F.3d 1096, 1099–1100
  (9th Cir. 2009) (quoting Carafano v. Metrosplash.com, Inc.,
  339 F.3d 1119, 1122 (9th Cir. 2003)). Congress was
  concerned with “the ease with which the Internet delivers
  indecent or offensive material, especially to minors” and
  sought “to empower interactive computer service providers
  to self-regulate.” Force v. Facebook, Inc., 934 F.3d 53,
  78–79 (2d Cir. 2019) (Katzmann, C.J., concurring in part and
  dissenting in part). To avoid chilling speech, Congress
  “made a policy choice . . . not to deter harmful online speech
  through the separate route of imposing tort liability on
  companies that serve as intermediaries for other parties’
  potentially injurious messages.” Carafano, 339 F.3d at 1123
  (alteration in original) (quoting Zeran v. Am. Online, Inc.,
  129 F.3d 327, 330 (4th Cir. 1997)).

      The operative provision, § 230(c)(1), states “[n]o provider
  or user of an interactive computer service shall be treated as
  the publisher or speaker of any information provided by
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 26 of 168




                     GONZALEZ V. GOOGLE                      25

  another information content provider.”          47 U.S.C.
  § 230(c)(1). We have said that, “[i]n general, this section
  protects websites from liability for material posted on the
  website by someone else.” Doe v. Internet Brands, Inc.,
  824 F.3d 846, 850 (9th Cir. 2016).

      Section 230’s use of the phrase “publisher or speaker”
  was prompted by a New York state-court decision that held
  an internet service provider legally responsible for a
  defamatory message posted to one of its message boards.
  Roommates, 521 F.3d at 1163 (citing Stratton Oakmont, Inc.
  v. Prodigy Servs. Co., 1995 WL 323710 (N.Y. Sup. Ct.
  May 24, 1995) (unpublished)). Stratton Oakmont concluded
  that the internet service provider “had become a ‘publisher’
  under state law because it voluntarily deleted some messages
  from its message boards ‘on the basis of offensiveness and
  bad taste,’ and was therefore legally responsible for the
  content of defamatory messages that it failed to delete.” Id.
  (emphasis added) (internal quotation marks omitted) (quoting
  Stratton Oakmont, 1995 WL 323710, at *4). The original
  goal of § 230 was modest. By passing § 230, Congress
  sought to allow interactive computer services “to perform
  some editing on user-generated content without thereby
  becoming liable for all defamatory or otherwise unlawful
  messages that they didn’t edit or delete.” Id.

                                B

     The Gonzalez Plaintiffs first argue that the presumption
  against the extraterritorial application of federal statutes
  prevents § 230 from applying to their claims. We disagree.

      The presumption against extraterritoriality requires that,
  “[a]bsent clearly expressed congressional intent to the
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 27 of 168




  26                 GONZALEZ V. GOOGLE

  contrary, federal laws will be construed to have only domestic
  application.” RJR Nabisco, Inc. v. European Cmty., 136 S.
  Ct. 2090, 2100 (2016). The Supreme Court “has established
  a two-step framework for deciding questions of
  extraterritoriality.” WesternGeco LLC v. ION Geophysical
  Corp., 138 S. Ct. 2129, 2136 (2018). “The first step asks
  ‘whether the presumption against extraterritoriality has been
  rebutted.’” Id. (quoting RJR Nabisco, 136 S. Ct. at 2101).
  The presumption is rebutted only when “the text [of the
  statute] provides a ‘clear indication of an extraterritorial
  application.’” Id. (quoting Morrison v. Nat’l Austl. Bank
  Ltd., 561 U.S. 247, 255 (2010)). If the presumption is not
  rebutted by the statute’s text, “the second step of [the]
  framework asks ‘whether the case involves a domestic
  application of the statute.’” Id. (quoting RJR Nabisco, 136 S.
  Ct. at 2101). This step requires the court to identify the
  statute’s focus, and ask “whether the conduct relevant to that
  focus occurred in United States territory.” Id. “If it did, then
  the case involves a permissible domestic application of the
  statute.” Id.

      The Gonzalez Plaintiffs argue that RJR Nabisco
  recognized an exception to this two-step framework where,
  as here, all relevant conduct takes place outside the United
  States. To support this proposition, they rely on the Supreme
  Court’s statement in RJR Nabisco that “[b]ecause ‘all the
  relevant conduct’ regarding those violations ‘took place
  outside the United States,’ we did not need to determine . . .
  the statute’s ‘focus.’” 136 S. Ct. at 2101 (citation omitted)
  (quoting Kiobel v. Royal Dutch Petroleum Co., 569 U.S. 108,
  124 (2013)). The Gonzalez Plaintiffs misread RJR Nabisco.
  The passage they rely upon explained only that, on the facts
  of Kiobel, an inquiry into the focus of the statute was
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 28 of 168




                         GONZALEZ V. GOOGLE                              27

  unnecessary because all the relevant conduct was foreign.
  Id.7

      The Gonzalez Plaintiffs next argue that even if the RJR
  Nabisco framework is applied, the framework demonstrates
  that the their claims involve an extraterritorial application of
  § 230. Again, we are not persuaded.

      RJR Nabisco requires that we begin by asking whether the
  statute “gives a clear, affirmative indication that it applies
  extraterritorially.” 136 S. Ct. at 2101. Neither party
  identifies any indication that Congress intended § 230 to
  apply extraterritorially, so we proceed to step two.

      At step two, to determine whether claims involve a
  domestic application of the statute, we must identify “the
  statute’s focus.” Id. A statute’s focus is “the object of its
  solicitude, which can include the conduct it seeks to regulate,
  as well as the parties and interests it seeks to protect or
  vindicate.” WesternGeco, 138 S. Ct. at 2137 (internal
  quotations and alterations omitted). “If the conduct relevant
  to the statute’s focus occurred in the United States . . . , then

      7
         Google separately argues that because § 230 does not directly
  regulate conduct, extraterritoriality principles are not implicated at all.
  The Ninth Circuit addressed a similar situation in a pre-RJR Nabisco case.
  See Blazevska v. Raytheon Aircraft Co., 522 F.3d 948 (9th Cir. 2008).
  There, our court concluded that the General Aviation Revitalization Act’s
  statute of repose did not “impermissibly regulate conduct that ha[d]
  occurred abroad.” Id. at 953. Instead, the statute “merely eliminate[d] the
  power of any party to bring a suit for damages . . . after the limitation
  period.” Id. “Accordingly, the presumption against extraterritoriality
  simply [was] not implicated . . . .” Id. Because we conclude this case
  does not involve an impermissibly extraterritorial application of law under
  the RJR Nabisco framework, we need not decide the applicability of
  Blazevska. See also Force, 934 F.3d at 74.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 29 of 168




  28                 GONZALEZ V. GOOGLE

  the case involves a permissible domestic application of the
  statute.” Id. at 2136 (internal quotation marks omitted)
  (quoting RJR Nabisco, 136 S. Ct. at 2101).

      The object of § 230(c)(1)’s solicitude is to encourage
  providers of interactive computer services to monitor their
  websites by limiting liability. Force, 934 F.3d at 74
  (concluding § 230’s “primary purpose is limiting civil
  liability in American courts”). Section 230 “immunizes
  providers of interactive computer services against liability
  arising from content created by third parties.” Roommates,
  521 F.3d at 1162 (footnote omitted); see also Barnes,
  570 F.3d at 1100 (observing § 230(c)(1) “precludes
  liability”). This limitation of liability had the dual purposes
  of “promot[ing] the free exchange of information and ideas
  over the Internet and . . . encourag[ing] voluntary monitoring
  for offensive or obscene material.” Carafano, 339 F.3d 1122.
  Because the focus of § 230(c)(1) is limiting liability, the
  conduct relevant to the statute’s focus occurs at the location
  associated with the imposition of liability. RJR Nabisco,
  136 S. Ct. at 2101.

      In other words, because § 230(c)(1) focuses on limiting
  liability, the relevant conduct occurs where immunity is
  imposed, which is where Congress intended the limitation of
  liability to have an effect, rather than the place where the
  claims principally arose. As such, the conduct relevant to
  § 230’s focus is entirely within the United States—i.e., at the
  situs of this litigation. See Force, 934 F.3d at 74 (“The
  regulated conduct—the litigation of civil claims in federal
  courts—occurs entirely domestically in its application
  here.”). We therefore conclude the Gonzalez Plaintiffs’
  claims involve a domestic application of § 230.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 30 of 168




                     GONZALEZ V. GOOGLE                        29

                                 C

      The Gonzalez Plaintiffs also argue that § 230 immunity
  does not shield liability arising from violations of the ATA
  because § 230 was impliedly repealed. Specifically, they
  contend that when Congress amended the ATA in 2016 by
  enacting JASTA, it impliedly repealed § 230. In support of
  this argument, the Gonzalez Plaintiffs rely on JASTA’s
  statement of purpose, which explains that the aim of the
  amendment was “to provide civil litigants with the broadest
  possible basis, consistent with the Constitution of the United
  States, to seek relief” for acts of international terrorism.
  JASTA § 2(b) (emphasis added). As explained, JASTA
  altered the ATA by adding, among other things, secondary
  liability. See 18 U.S.C. § 2333(d). Despite its broad purpose,
  JASTA did not impliedly repeal § 230.

      “[A]bsent a clearly expressed congressional intention,
  repeals by implication are not favored.” Branch v. Smith,
  538 U.S. 254, 273 (2003) (internal quotation marks and
  citations omitted). “An implied repeal will only be found
  where provisions in two statutes are in ‘irreconcilable
  conflict,’ or where the latter Act covers the whole subject of
  the earlier one and ‘is clearly intended as a substitute.’” Id.
  (quoting Posadas v. Nat’l City Bank, 296 U.S. 497, 503
  (1936)). “Irreconcilable conflict occurs if ‘there is a positive
  repugnancy’ between competing provisions or if those
  provisions cannot ‘mutually co-exist.’” King v. Blue Cross
  & Blue Shield of Ill., 871 F.3d 730, 740 (9th Cir. 2017)
  (quoting Radzanower v. Touche Ross & Co., 426 U.S. 148,
  155 (1976)). “[W]hen two statutes are capable of co-
  existence, it is the duty of the courts . . . to regard each as
  effective.” Id. (alterations in original) (quoting Radzanower,
  426 U.S. at 155).
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 31 of 168




  30                  GONZALEZ V. GOOGLE

       To determine whether JASTA had any effect on the
  application of § 230, we start by examining the statutory
  language, and not—as the Gonzalez Plaintiffs
  urge—JASTA’s statement of purpose. Preambles and
  prefatory language are insufficient to alter the substance of
  the phrases they precede, even when codified. See, e.g.,
  Kingdomware Techs., Inc. v. United States, 136 S. Ct. 1969,
  1978 (2016) (observing that the “clause announc[ing] an
  objective . . . [did] not change the plain meaning of the
  operative clause”). The Gonzalez Plaintiffs do not identify
  any substantive provision of JASTA that conflicts with § 230.
  As we have recognized, § 230 protects from liability only a
  specific class of defendants facing a particular type of
  claim—i.e., it protects providers and users of interactive
  computer services from claims seeking to treat them as
  publishers or speakers of information provided by others. See
  Barnes, 570 F.3d at 1100–01; see also § 230(c)(1). Thus, by
  its own terms, § 230 creates “an affirmative defense to
  liability under Section 2333 [of the ATA] for only the narrow
  set of defendants and conduct to which Section 230 applies.”
  Force, 934 F.3d at 72. There is no provision of JASTA to the
  contrary. JASTA expanded the scope of § 2333 liability for
  acts of international terrorism, see 18 U.S.C. § 2333(d), but
  it did not modify or repeal § 230 immunity, Force, 934 F.3d
  at 72 (“JASTA merely expanded Section 2333’s cause of
  action to secondary liability; it provides no obstacle . . . to
  applying Section 230.”).

      Accordingly, JASTA and § 230(c)(1) can both be
  enforced without contradicting the other, or depriving the
  other of “any meaning at all.” Radzanower, 426 U.S. at 153
  (quoting T. Sedgwick, The Interpretation of Statutory and
  Constitutional Law 98 (2d ed. 1874)). Courts have “not
  hesitated to give effect to two statutes that overlap, so long as
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 32 of 168




                      GONZALEZ V. GOOGLE                        31

  each reaches some distinct cases.” J.E.M. Ag Supply, Inc. v.
  Pioneer Hi-Bred Int’l, Inc., 534 U.S. 124, 144 (2001). Under
  the Gonzalez Plaintiffs’ reading of JASTA, any liability-
  imposing statute enacted after § 230 would have to be
  construed to limit § 230 immunity. Such a reading runs
  directly contrary to the presumption against finding implied
  repeal. For these reasons, we conclude JASTA did not
  impliedly repeal § 230.

                                 D

      Finally, the Gonzalez Plaintiffs argue that § 230 immunity
  can never apply to ATA claims because the ATA permits
  private civil enforcement of counter-terrorism provisions that
  otherwise give rise to criminal liability, and § 230(e)(1)
  includes an exception providing that “[n]othing in this section
  shall be construed to impair the enforcement of . . . any . . .
  Federal criminal statute.” 47 U.S.C. § 230(e)(1). Google
  responds that the exception in § 230(e)(1) extends only to
  criminal prosecutions, not to actions for civil damages like
  this one. On this point, Google has the better argument.

      Courts have consistently held that § 230(e)(1)’s limitation
  on § 230 immunity extends only to criminal prosecutions, and
  not to civil actions based on criminal statutes. For example,
  the First Circuit concluded that a civil remedy provision in
  the Trafficking Victims Protection Reauthorization Act,
  which allowed victims to bring suit against perpetrators of
  sex trafficking, did not fall within the § 230(e)(1) exception.
  Doe v. Backpage.com, LLC, 817 F.3d 12, 23 (1st Cir. 2016).
  The court principally relied on the meaning of the statutory
  phrase “enforcement of . . . any . . . Federal criminal statute,”
  which excludes civil statutes, but also reasoned that any
  ambiguity in the subsection’s text was resolved by its title,
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 33 of 168




  32                     GONZALEZ V. GOOGLE

  “[n]o effect on criminal law,” id. (alteration in original),
  because this language “indicate[d] that the provision [was]
  limited to criminal prosecutions,” id. The Second Circuit
  recently agreed with this analysis when it considered the
  application of § 230 to ATA claims. See Force, 934 F.3d
  at 72 (“We . . . join the First Circuit in concluding that
  Section 230(e)(1) is ‘quite clearly . . . limited to criminal
  prosecutions.’” (second alteration in original) (quoting
  Backpage.com, 817 F.3d at 23)). We agree with the First and
  Second Circuits, and hold that § 230(e)(1) is limited to
  criminal prosecutions. Accordingly, § 230(e)(1) does not
  preclude the application of § 230(c)(1) immunity.

                                      E

      Having concluded that the Gonzalez Plaintiffs’ claims are
  not categorically excluded from the reach of § 230 immunity,
  we next consider the application of § 230 to the Gonzalez
  TAC. The Gonzalez Plaintiffs argue that the immunity
  afforded by § 230 does not bar their claims because § 230
  immunizes only those who publish content created by third
  parties, and their claims are directed to content created by
  Google. Google responds that the content the TAC
  challenges was indeed created by third parties—presumably,
  ISIS—and that the Gonzalez Plaintiffs’ claims impermissibly
  seek to treat Google as a publisher of that content. We affirm
  the district court’s ruling that § 230 bars all of the TAC’s
  claims except to the extent the TAC presents claims premised
  on the allegation that Google shared advertising revenue with
  ISIS.8


       8
         The Gonzalez Plaintiffs also argue that it was improper for the
  district court to consider the application of § 230 on a motion to dismiss.
  We disagree. “Whether a particular ground for opposing a claim may be
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 34 of 168




                          GONZALEZ V. GOOGLE                                33

      Section 230(c)(1) precludes liability for “(1) a provider or
  user of an interactive computer service (2) whom a plaintiff
  seeks to treat . . . as a publisher or speaker (3) of information
  provided by another information content provider.”9 Barnes,
  570 F.3d at 1100–01 (footnote omitted). We first address the
  Gonzalez Plaintiffs’ theories of liability that are not directed
  to revenue-sharing, considering each element of § 230
  separately.

                                        1

      As to the first element of § 230, the parties do not dispute
  that Google is an “interactive computer service” provider as
  defined in 47 U.S.C. § 230(f)(2). We agree. Roommates,
  521 F.3d at 1162 n.6 (“[T]he most common interactive
  computer services are websites.”); see also Kimzey v. Yelp!,
  Inc., 836 F.3d 1263, 1268 (9th Cir. 2016) (“Yelp is plainly a
  provider of an ‘interactive computer service’ . . . , a term that


  the basis for dismissal for failure to state a claim depends on whether the
  allegations in the complaint suffice to establish that ground.” Jones v.
  Bock, 549 U.S. 199, 215 (2007). Here, “the ‘allegations in the complaint
  suffice to establish’ the defense,” and thus the “affirmative defense may
  be considered properly.” Sams v. Yahoo! Inc., 713 F.3d 1175, 1179 (9th
  Cir. 2013) (quoting Jones, 549 U.S. at 215); see also Ricci v. Teamsters
  Union Local 456, 781 F.3d 25, 27 (2d Cir. 2015) (per curiam) (considering
  whether § 230 immunity barred plaintiffs’ claims on a 12(b)(6) motion to
  dismiss).
      9
         Barnes limited its summary of § 230(c)(1) eligibility requirements
  to instances where “plaintiff[s] seeks to treat [the defendant], under a state
  law cause of action, as a publisher or speaker” because that case only
  concerned state law claims. 570 F.3d at 1100 (emphasis added). In
  Roommates, we acknowledged that § 230 immunity is not limited to cases
  in which plaintiffs assert state law claims. 521 F.3d at 1164; see also
  Barnes, 570 F.3d at 1100 n.4.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 35 of 168




  34                 GONZALEZ V. GOOGLE

  we interpret expansively under the CDA.” (quotations and
  alterations omitted)).

                                2

      As to the second element, the Gonzalez Plaintiffs argue
  their claims do not inherently require a court to treat Google
  as a publisher or speaker. Google responds that the thrust of
  the Gonzalez Plaintiffs’ claims is that Google did not do
  enough to block or remove content, and that such claims
  necessarily require the court to treat Google as a publisher.
  On this point, we agree with Google.

      What matters when we assess this element is “whether the
  cause of action inherently requires the court to treat the
  defendant as the ‘publisher or speaker’ of content provided by
  another.” Barnes, 570 F.3d at 1102. This element is satisfied
  when “the duty that the plaintiff alleges the defendant
  violated derives from the defendant’s status or conduct as a
  ‘publisher or speaker.’” Id.

      The Gonzalez Plaintiffs argue that their claims do not
  treat Google as a publisher, but instead assert a simple “duty
  not to support terrorists.” They maintain that just as the ATA
  prohibits a retailer like Wal-Mart “from supplying fertilizer,
  knives, or even food to ISIS,” the ATA prohibits Google from
  supplying ISIS with a communication platform. The
  Gonzalez Plaintiffs’ characterization of their claim as
  asserting a “duty not to support terrorists” overlooks that
  publication itself is the form of support Google allegedly
  provided to ISIS. See Force, 934 F.3d at 65 (recognizing that
  supplying a platform and communication services “falls
  within the heartland of what it means to be the ‘publisher’ of
  information under Section 230(c)(1)”). The Plaintiffs’ non-
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 36 of 168




                      GONZALEZ V. GOOGLE                         35

  revenue sharing claims seek to impose liability for the content
  Google allowed to be posted on its platform.

         Publishing encompasses “any activity that can be boiled
  down to deciding whether to exclude material that third
  parties seek to post online . . . .” Roommates, 521 F.3d at
  1170–71. “[P]ublication involves reviewing, editing, and
  deciding whether to publish or to withdraw from publication
  third-party content.” Barnes, 570 F.3d at 1102; see also
  Klayman v. Zuckerberg, 753 F.3d 1354, 1359 (D.C. Cir.
  2014) (“[T]he very essence of publishing is making the
  decision whether to print or retract a given piece of content
  . . . .”). Here, the Gonzalez Plaintiffs assert that Google failed
  to prevent ISIS from using its platform, and thereby allowed
  ISIS to disseminate its message of terror. Because the non-
  revenue sharing claims seek to impose liability for allowing
  ISIS to place content on the YouTube platform, they seek to
  treat Google as a publisher.

                                  3

      The Gonzalez Plaintiffs argue that Google does more than
  merely republish content created by third parties; the TAC
  alleges that Google “creat[es]” and “develop[s]” the ISIS
  content that appears on YouTube, at least in part, and
  therefore receives no protection under § 230. Again, we
  disagree. This argument is precluded by this court’s § 230
  precedents.

     The Gonzalez Plaintiffs are correct that § 230 immunity
  only applies to the extent interactive computer service
  providers do not also provide the challenged information
  content. Roommates, 521 F.3d at 1162–63; see also
  Carafano, 339 F.3d at 1123. An “information content
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 37 of 168




  36                 GONZALEZ V. GOOGLE

  provider” is defined as “any person or entity that is
  responsible, in whole or in part, for the creation or
  development of information provided through the Internet or
  any other interactive computer service.”       47 U.S.C.
  § 230(f)(3) (emphasis added).

      We have held that a website that “creat[es] or develop[s]”
  content “by making a material contribution to [its] creation or
  development” loses § 230 immunity. Kimzey, 836 F.3d
  at 1269. A “material contribution” does not refer to “merely
  . . . augmenting the content generally, but to materially
  contributing to its alleged unlawfulness.” Roommates,
  521 F.3d at 1167–68 (emphasis added). This test “draw[s]
  the line at the ‘crucial distinction between, on the one hand,
  taking actions” to display “actionable content and, on the
  other hand, responsibility for what makes the displayed
  content [itself] illegal or actionable.” Kimzey, 836 F.3d at
  1269 n.4 (internal quotation marks omitted) (quoting Jones v.
  Dirty World Ent. Recordings LLC, 755 F.3d 398, 413–14 (6th
  Cir. 2014)). Other circuits have adopted this “material
  contribution” test, acknowledging that making a material
  contribution does not mean “merely taking action that is
  necessary to the display of the allegedly illegal content,” but
  rather, “being responsible for what makes the displayed
  content allegedly unlawful.” Dirty World Ent., 755 F.3d
  at 410; see also, e.g., FTC v. LeadClick Media, LLC, 838 F.3d
  158, 176 (2d Cir. 2016); Klayman, 753 F.3d at 1358; Nemet
  Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250,
  257–58 (4th Cir. 2009); FTC v. Accusearch Inc., 570 F.3d
  1187, 1197–1201 (10th Cir. 2009). Absent this sort of
  “material contribution,” Google does not qualify as an
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 38 of 168




                         GONZALEZ V. GOOGLE                                37

  “information content provider,” and may be eligible for § 230
  immunity. See Kimzey, 836 F.3d at 1269–70.10

       Plainly, an interactive computer service does not create or
  develop content by merely providing the public with access
  to its platform. A “website does not create or develop content
  when it merely provides a neutral means by which third
  parties can post information of their own independent
  choosing online.” Kimzey, 836 F.3d at 1270 (quoting
  Klayman, 753 F.3d at 1358). Thus, in Kimzey, we concluded
  that a provider does not create or develop content when its
  website “does ‘absolutely nothing to enhance the defamatory
  sting of the message’ beyond the words offered by the [third-
  party] user.” Id. (quoting Roommates, 521 F.3d at 1172).

       The Gonzalez Plaintiffs concede that Google did not
  initially create any ISIS videos, but allege that Google creates
  the “mosaics” by which that content is delivered. According
  to the Gonzalez TAC, Google makes a material contribution
  to the unlawfulness of ISIS content by pairing it with selected
  advertising and other videos because “pairing” enhances user
  engagement with the underlying content. Our case law
  forecloses the argument that this type of pairing vitiates § 230
  immunity.



      10
        The Gonzalez Plaintiffs argue in passing that the district court erred
  by “conflat[ing]” the definitions of “creation” and “development” in
  § 230(f)(3). According to the Gonzalez Plaintiffs, because Roommates
  described its “material contribution” test in the context of construing
  “development,” it “has nothing to do with the definition of ‘creation.’”
  Whatever the distinction between creation and development, our case law
  makes clear that an entity that does not materially contribute to the alleged
  unlawfulness of the content is neither a creator nor a developer for
  purposes of § 230(f)(3). See Kimzey, 836 F.3d at 1269–70.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 39 of 168




  38                 GONZALEZ V. GOOGLE

      In Roommates, we recognized that a website is not
  transformed into a content creator or developer by virtue of
  supplying “neutral tools” that deliver content in response to
  user inputs. See 521 F.3d at 1171; see also id. at 1169;
  Kimzey, 836 F.3d at 1270. Roommates relied on our earlier
  decision in Carafano, which concerned a prankster’s
  unauthorized creation of a libelous profile impersonating
  actress Christianne Carafano on an online dating site.
  Roommates, 521 F.3d at 1171; see also Carafano, 339 F.3d
  at 1121–22. Carafano sued the online dating site for invasion
  of privacy, misappropriation of the right of publicity,
  defamation, and negligence. Carafano, 339 F.3d at 1121–22.

      We determined that the dating website in Carafano
  “provided neutral tools specifically designed to match
  romantic partners depending on their voluntary inputs.”
  Roommates, 521 F.3d at 1172. The website was not
  transformed into the creator or developer of libelous content
  contained in users’ dating profiles, even though its
  matchmaking functionality allowed that content to be more
  effectively disseminated. See id. Carafano held that the
  dating website’s “decision to structure the information
  provided by users [in order to] . . . offer additional features,
  such as ‘matching’ profiles with similar characteristics” was
  consistent with § 230 immunity. 339 F.3d at 1124–25. “[S]o
  long as a third party willingly provides the essential published
  content, the interactive [computer] service provider receives
  full immunity regardless of the specific editing or selection
  process.” Id. at 1124.

      Critically, Carafano’s “neutral tools” were neutral
  because the website did not “encourage the posting of
  defamatory content” by merely providing a means for users
  to publish the profiles they created. Roommates, 521 F.3d at
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 40 of 168




                     GONZALEZ V. GOOGLE                       39

  1171. “[I]ndeed, the defamatory posting was contrary to the
  website’s express policies.” Id.

       In contrast, the defendant in Roommates operated a
  website for matching renters with prospective tenants that did
  contribute to the alleged illegality. Before users could search
  listings or post housing opportunities, the website required
  them to create profiles. Id. at 1161. To do so, users were
  directed through a series of questions to disclose their sex,
  sexual orientation, and whether they had children. Id. They
  were also required to describe their preferred renter or tenant
  with respect to these same three criteria, and encouraged to
  “provide ‘Additional Comments’ describing themselves and
  their desired roommate in an open-ended essay.” Id.

       The plaintiffs in Roommates alleged that the website
  operator violated federal and state laws barring discrimination
  in housing. Id. at 1162. The defendant website operator
  argued that it was entitled to § 230 immunity. Id. Our en
  banc court concluded the website—by requiring users to
  disclose their sex, sexual orientation, whether they had
  children, and the traits they preferred in their roommate—was
  designed to encourage users to post content that violated fair
  housing laws. Id. at 1161, 1164–66. “By requiring
  subscribers to provide the information as a condition of
  accessing its service,” and requiring subscribers to choose
  between “a limited set of pre-populated answers” the website
  became “much more than a passive transmitter,” and instead
  became “the developer, at least in part, of that information.”
  Id. at 1166. The Roommates website did not employ “neutral
  tools”; it required users to input discriminatory content as a
  prerequisite to accessing its tenant-landlord matching service.
  See id. at 1169. The website therefore lost its § 230 immunity
  with respect to the discriminatory content it prompted, but it
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 41 of 168




  40                 GONZALEZ V. GOOGLE

  retained immunity for generically asking users to provide
  “Additional Comments” without telling them “what kind of
  information they should or must include.” Id. at 1174.

      We recently revisited the scope of § 230 immunity in
  Dyroff v. Ultimate Software Grp., Inc., 934 F.3d 1093 (9th
  Cir. 2019). There, an online messaging board called the
  Experience Project allowed users to share first-person
  experiences, post and answer questions, and interact with
  other users about various topics. Id. at 1094. A user named
  Wesley Greer posted an inquiry about opportunities to buy
  heroin, and received a response from another user. Id. at
  1095. A day after meeting up with the responder, Greer died
  because the heroin he purchased had been laced with
  fentanyl. Id. Greer’s mother filed suit against the website
  operator, and the website moved to dismiss based on § 230
  immunity. Id. at 1095–96.

      The plaintiff in Dyroff argued that the website created and
  developed online content because the website “used features
  and functions, including algorithms, to analyze user posts . . .
  and recommend other user groups.” Id. at 1098. We
  concluded “[t]hese functions—recommendations and
  notifications—[were] tools meant to facilitate the
  communication and content of others,” and “not content in
  and of themselves.” Id. The message board in Dyroff
  employed neutral tools similar to the ones challenged by the
  Gonzalez Plaintiffs. Though we accept as true the TAC’s
  allegation that Google’s algorithms recommend ISIS content
  to users, the algorithms do not treat ISIS-created content
  differently than any other third-party created content, and
  thus are entitled to § 230 immunity. Id.; see also Roommates,
  521 F.3d at 1171–72; Carafano, 339 F.3d at 1124.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 42 of 168




                     GONZALEZ V. GOOGLE                      41

      We conclude the TAC does not allege that Google’s
  YouTube service is materially distinguishable from the
  matchmaking website at issue in Carafano or the algorithms
  employed by the message board in Dyroff. It alleges that
  Google recommends content—including ISIS videos—to
  users based upon users’ viewing history and what is known
  about the users. The Gonzalez Plaintiffs allege that Google
  similarly targets users for advertising based on the content
  they have selected and other information about users. In this
  way, a user’s voluntary actions inform Google about that
  user’s preferences for the types of videos and advertisements
  the user would like to see. Rather than suggesting matches
  for dating, Google matches what it knows about users based
  on their historical actions and sends third-party content to
  users that Google anticipates they will prefer. This system is
  certainly more sophisticated than a traditional search engine,
  which requires users to type in textual queries, but the core
  principle is the same: Google’s algorithms select the
  particular content provided to a user based on that user’s
  inputs. See Roommates, 521 F.3d at 1175 (observing that
  search engines are immune under § 230 because they provide
  content in response to a user’s queries “with no direct
  encouragement to perform illegal searches or to publish
  illegal content”).

      The Gonzalez complaint is devoid of any allegations that
  Google specifically targeted ISIS content, or designed its
  website to encourage videos that further the terrorist group’s
  mission. Instead, the Gonzalez Plaintiffs’ allegations suggest
  that Google provided a neutral platform that did not specify
  or prompt the type of content to be submitted, nor determine
  particular types of content its algorithms would promote. The
  Gonzalez Plaintiffs concede Google’s policies expressly
  prohibited the content at issue. See id. at 1171. Accordingly,
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 43 of 168




  42                  GONZALEZ V. GOOGLE

  the type of algorithm challenged here, without more, is
  indistinguishable from the one in Dyroff and it does not
  deprive Google of § 230 immunity.

      We are not alone in reaching this conclusion. In a case
  involving allegations that Facebook unlawfully provided a
  communications platform to Hamas in violation of the ATA,
  the Second Circuit concluded that Facebook was entitled to
  § 230 immunity. Force, 934 F.3d at 64–72. The plaintiffs in
  Force, surviving family members of victims allegedly
  murdered by Hamas, sought to treat Facebook as a publisher
  of third-party information, even where “it use[d] tools such as
  algorithms that [were] designed to match that [third-party]
  information with a consumer’s interests.” Id. at 66. The
  Second Circuit recognized that Facebook’s algorithms may
  have made content more visible or available, but held this did
  not amount to developing the underlying information. Id. at
  70. Force further observed that since the early days of the
  Internet, websites “have always decided . . . where on their
  sites . . . particular third-party content should reside and to
  whom it should be shown” but no case law denies § 230
  immunity “because of the ‘matchmaking’ results of such
  editorial decisions.” Id. at 66–67. Our precedent requires
  that we reach the same outcome and we hold, consistent with
  our case law, that Google is entitled to § 230 immunity with
  respect to the Gonzalez Plaintiffs’ theories of liability that are
  not directed to revenue-sharing.

      Our dissenting colleague argues § 230 should not
  immunize Google from liability for the claims related to its
  algorithms, which the dissent characterizes as amplifying and
  contributing to ISIS’s originally posted content. The dissent
  shares the views expressed by the partial concurrence and
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 44 of 168




                      GONZALEZ V. GOOGLE                          43

  dissent in Force. 934 F.3d at 76–89 (Katzmann, C.J.,
  concurring in part, dissenting in part).

      As explained, Force also arose from terrorist attacks. The
  Force plaintiffs alleged that “Facebook collect[ed] detailed
  information about its users” and Facebook’s algorithms
  “utilize[d] the collected data to suggest friends, groups,
  products, services and local events, and [to] target ads based
  on each user’s input.” Id. at 82 (internal quotation marks
  omitted).

     For two reasons, the partial dissent in Force argued that
  Facebook’s friend- and content-suggestion algorithms created
  new content, and thus Facebook was not entitled to § 230
  immunity. Id. First, the partial dissent reasoned that
  Facebook’s algorithms communicated their own
  message—i.e., the algorithms suggested the user would likely
  be interested in certain additional content. Id. Second,
  Facebook’s friend- and content-suggestion algorithms created
  and maintained “real-world social networks.” Id.

      Citing our circuit’s decision in Roommates, the partial
  dissent in Force reasoned that suggestions generated by
  Facebook’s algorithms based on users’ shared interest in
  terrorism “directly related to the alleged illegality of the site,”
  and therefore Facebook went beyond the role of a mere
  publisher. Id. at 82–83. Respectfully, this is not a correct
  reading of Roommates. The Roommates website required
  users to identify themselves by sex, sexual orientation, and
  whether they had children, then directed users to describe
  their preferred tenant or landlord using pre-populated answers
  concerning the same criteria. 521 F.3d at 1161, 1169–70. In
  this way, the website prompted discriminatory responses that
  violated fair housing laws. Id. at 1169–70. Because the
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 45 of 168




  44                 GONZALEZ V. GOOGLE

  website itself generated the options for selecting a tenant or
  landlord based on discriminatory criteria, our en banc court
  concluded the website materially contributed to the
  unlawfulness of the posted content. Id.

      As we have explained, Google’s algorithms function like
  traditional search engines that select particular content for
  users based on user inputs. See Roommates, 521 F.3d at 1175
  (observing search engines are entitled to § 230 immunity
  because they provide content in response to users’ inquires
  “with no direct encouragement to perform illegal searches or
  to publish illegal content”). The TAC does not allege that
  Google’s algorithms prompted ISIS to post unlawful content.
  Nor does the TAC allege that Google’s algorithms treated
  ISIS-created content differently than any other third-party
  created content. See id. at 1171–72. Contrary to the dissent’s
  assertion, we do not hold that “machine-learning algorithms
  can never produce content within the meaning of Section
  230.” We only reiterate that a website’s use of content-
  neutral algorithms, without more, does not expose it to
  liability for content posted by a third-party. Under our
  existing case law, § 230 requires this result.

       The dissent concedes algorithms can be neutral, but it
  argues § 230 immunity should not apply when the published
  “message itself is the danger.” But this is not where Congress
  drew the line. At the time Congress enacted § 230, many
  considered it “impossible for service providers to screen each
  of their millions of postings for possible problems.”
  Carafano, 339 F.3d at 1124 (emphasis added) (quoting
  Zeran, 129 F.3d at 330–31). Against this backdrop, Congress
  did not differentiate dangerous, criminal, or obscene content
  from innocuous content when it drafted § 230(c)(1). Instead,
  it broadly mandated that “[n]o provider . . . of an interactive
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 46 of 168




                        GONZALEZ V. GOOGLE                             45

  computer service shall be treated as the publisher or speaker
  of any information provided by another information content
  provider.” 47 U.S.C. § 230(c)(1) (emphasis added).

      We share the dissent’s concerns about the breadth of
  § 230. As the dissent observes, “there is a rising chorus of
  judicial voices cautioning against an overbroad reading of the
  scope of Section 230 immunity,” and the feasibility of
  screening for dangerous content is being revisited. For
  example, websites are leveraging new technologies to detect,
  flag, and remove large volumes of criminal content such as
  child pornography.11 In light of the demonstrated ability to
  detect and isolate at least some dangerous content, Congress
  may well decide that more regulation is needed. In the
  meantime, our decision does not extend what the dissent
  rightly describes as § 230’s sweeping scope.




      11
          According to the Department of Justice, “the vast majority of
  [National Center for Missing & Exploited Children (NCMEC)] reports
  come from direct messaging services and are usually generated as a result
  of platforms’ use of automated hashing measures (such as PhotoDNA),
  grooming indicators, artificial intelligence and other technologies to
  identify and report child sexual abuse material.” DOJ Office of Public
  Affairs, Acting AG and Five Country Statement on the Temporary
  Derogation to the ePrivacy Directive to Combat Child Sexual Exploitation
  and Abuse, United States Department of Justice (Jan. 12, 2021),
  https://www.justice.gov/opa/pr/acting-ag-and-five-country-statement-te
  mporary-derogation-eprivacy-directive-combat-child. Facebook reports
  that “[i]n addition to photo-matching technology, [Facebook is] using
  artificial intelligence and machine learning to proactively detect child
  nudity and previously unknown child exploitative content when it’s
  uploaded” and to report it to NCMEC. See Antigone Davis, New
  Technology to Fight Child Exploitation, Facebook (Oct. 24, 2018),
  https://about.fb.com/news/2018/10/fighting-child-exploitation.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 47 of 168




  46                    GONZALEZ V. GOOGLE

      In his partial concurrence and partial dissent in Force,
  Chief Judge Katzmann provided a thorough analysis of
  § 230’s legislative history. Force, 934 F.3d at 77–80
  (Katzmann, C.J., concurring in part and dissenting in part).
  The Force partial dissent persuasively explains that when it
  enacted § 230, “Congress was focused squarely on protecting
  minors from offensive online material” and sought to
  “provide[] ‘Good Samaritan’ protections from civil liability
  for providers or users of an interactive computer service.” Id.
  at 79–80 (quoting S. Rep. No. 104-230, at 194 (1996) (Conf.
  Rep.)). Despite this clear goal, the language Congress
  adopted in § 230(c)(1) cuts a much wider swath. Id.
  (“Whatever prototypical situation its drafters may have had
  in mind, § 230(c)(1) does not limit its protection to situations
  involving ‘obscene material’ provided by others, instead
  using the expansive word ‘information.’”). Chief Judge
  Katzmann urged his colleagues to conclude § 230(c)(1) need
  not be interpreted to immunize websites’ friend- and content-
  suggestion algorithms, but as we explain, Ninth Circuit case
  law forecloses his argument.

      In sum, though we agree the Internet has grown into a
  sophisticated and powerful global engine the drafters of § 230
  could not have foreseen, the decision we reach is dictated by
  the fact that we are not writing on a blank slate. Congress
  affirmatively immunized interactive computer service
  providers that publish the speech or content of others. 12

       12
         The dissent would create a new federal common law cause of action
  treating social media companies as makers and sellers of products through
  forced advertising, thereby circumventing § 230’s expansive immunity.
  Even if we agree Congress should act to narrow the scope of § 230
  immunity or regulate the use of neutral algorithms, we are not free to
  manufacture entirely new causes of action merely because the political
  branches have not acted. The Supreme Court has explained “[t]he vesting
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 48 of 168




                         GONZALEZ V. GOOGLE                               47

                                       F

      The Gonzalez Plaintiffs’ revenue-sharing theory is
  distinct from the other theories of liability raised in the TAC.
  This theory is premised on the allegation that because it
  shared advertising revenue with ISIS, Google should be held
  directly liable for providing material support to ISIS pursuant
  to § 2333(a) and secondarily liable for providing substantial
  assistance to ISIS pursuant to § 2333(d). The district court’s
  order excluded the Gonzalez Plaintiffs’ revenue-sharing
  claims from its application of § 230. On appeal, Google does
  not separately respond to the Gonzalez Plaintiffs’ revenue-
  sharing claims. Instead, Google lumps all of the TAC’s
  theories together for purposes of its § 230 argument. Based
  on our review of case law, the question whether § 230
  immunizes an interactive computer service provider’s
  revenue-sharing payments appears to be one of first
  impression for the courts of appeals. We conclude that § 230
  does not immunize Google from the claims premised on
  revenue-sharing.

     Plaintiffs allege that Google generates revenue by selling
  advertising space through its AdSense program, including
  advertising space that appears on YouTube. Through
  AdSense, Google sells advertising opportunities and displays
  advertisements to YouTube viewers accessing other content.
  Google targets advertisements based on the content of the


  of jurisdiction in the federal courts does not in and of itself give rise to
  authority to formulate federal common law . . . nor does the existence of
  congressional authority under Art. I mean that federal courts are free to
  develop a common law to govern those areas until Congress acts.” Texas
  Indus., Inc. v. Radcliff Materials, Inc., 451 U.S. 630, 640–41 (1981)
  (internal citation omitted).
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 49 of 168




  48                 GONZALEZ V. GOOGLE

  advertisements, what is known about the viewer, and the
  content of the posted video. If a YouTube user elects to
  participate in the AdSense program, Google shares with the
  user a portion of the revenue generated by the advertisements
  on the user’s videos. For example, suppose a user
  participating in the AdSense program posts a video tutorial
  about proper house-painting techniques. In this scenario,
  viewers of the video tutorial might see advertisements for
  paint or paintbrushes, and Google would share a portion of
  the resulting ad revenue with the user that posted the video
  tutorial.

      The Gonzalez Plaintiffs allege that “each YouTube video
  must be reviewed and approved by Google before Google
  will permit advertisements to be placed with that video,” and
  that “Google has reviewed and approved ISIS videos” for
  advertising. The Gonzalez Plaintiffs also allege that, because
  it approved ISIS videos for the AdSense program, Google
  shared a percentage of revenues generated from those
  advertisements with ISIS.

      We have explained that § 230 grants immunity from
  claims seeking to hold providers of interactive computer
  services liable as publishers or speakers of third-party
  content. The Gonzalez Plaintiffs’ revenue-sharing allegations
  are not directed to the publication of third-party information.
  These allegations are premised on Google providing ISIS
  with material support by giving ISIS money. Thus, unlike the
  Gonzalez Plaintiffs’ other allegations, the revenue-sharing
  theory does not depend on the particular content ISIS places
  on YouTube; this theory is solely directed to Google’s
  unlawful payments of money to ISIS.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 50 of 168




                        GONZALEZ V. GOOGLE                             49

      It is well settled that § 230 “bars only liability that treats
  a website as a publisher or speaker of content provided by
  somebody else.” Internet Brands, 824 F.3d at 851. Perhaps
  the best indication that the Gonzalez Plaintiffs’ revenue-
  sharing allegations are not directed to any third-party content
  is that Google’s alleged violation of the ATA could be
  remedied without changing any of the content posted by
  YouTube’s users. See id.; see also HomeAway.com, Inc. v.
  City of Santa Monica, 918 F.3d 676, 683 (9th Cir. 2019)
  (concluding that a city ordinance that did “not proscribe,
  mandate, or even discuss the content of the listings that the
  [plaintiffs] display[ed] on their websites” fell outside the
  scope of immunity provided by § 230). The Gonzalez
  Plaintiffs’ allegations of revenue-sharing do not seek to hold
  Google liable for any content provided by a third-party.
  Accordingly, we conclude that § 230 does not bar the
  Gonzalez Plaintiffs’ claims premised on sharing revenue with
  ISIS.13

                                    IV

      Having concluded that § 230 only immunizes Google
  from liability for all of the Gonzalez Plaintiffs’ non-revenue
  sharing claims, we next address whether, based on the TAC’s
  revenue-sharing theory, the Gonzalez Plaintiffs’ adequately
  allege claims for direct liability and secondary liability under
  the ATA. We address the direct liability claims first.




      13
         The district court dismissed the revenue-sharing claims without
  prejudice for failure to adequately allege proximate cause. The Gonzalez
  Plaintiffs chose not to amend, and a final judgment was subsequently
  entered on that basis.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 51 of 168




  50                 GONZALEZ V. GOOGLE

      The civil remedies provision of the ATA, 18 U.S.C.
  § 2333(a), “allows any United States national ‘injured in his
  or her person, property, or business by reason of an act of
  international terrorism, or his or her estate, survivors or
  heirs,’ to sue in federal court and recover treble damages and
  attorney’s fees.” Fields, 881 F.3d at 743 (quoting § 2333(a)).
  It is undisputed that the Gonzalez Plaintiffs, Taamneh
  Plaintiffs, and Clayborn Plaintiffs are United States nationals.

      The ATA includes several criminal provisions, “the
  violation of which can provide the basis for a cause of action
  under § 2333(a).” Id. The Gonzalez Plaintiffs argue that
  Google directly committed acts of international terrorism by
  providing material support for terrorism, providing material
  support for foreign terrorist organizations, and financing
  terrorism in violation of sections 2339A(a), 2339B(a)(1), and
  2339C(c), respectively. They also allege that Google violated
  Executive Order No. 13224, 31 C.F.R. Part 594, and
  50 U.S.C. § 1705.

      Section 2333(a) is directed to “act[s] of international
  terrorism.” “[I]nternational terrorism” is statutorily defined
  in 18 U.S.C. § 2331(1). See generally Fields, 881 F.3d at 743
  n.3; Linde v. Arab Bank, PLC, 882 F.3d 314, 326–27 (2d Cir.
  2018). Acts constituting international terrorism must “appear
  to be intended—(i) to intimidate or coerce a civilian
  population; (ii) to influence the policy of a government by
  intimidation or coercion; or (iii) to affect the conduct of a
  government by mass destruction, assassination, or
  kidnapping.” Id. § 2331(1)(B).

     The operative Gonzalez complaint contends that Google’s
  conduct qualified as an act of “international terrorism,” citing
  § 2331(1). We conclude their complaint fails to plausibly
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 52 of 168




                     GONZALEZ V. GOOGLE                        51

  allege that Google directly perpetrated an act of international
  terrorism as required by § 2331(1)(B).

      Whether an act appears to be intended to intimidate or
  coerce a civilian population or to influence or affect a
  government, “does not depend on the actor’s beliefs, but
  imposes on the actor an objective standard to recognize the
  apparent intentions of actions.” Weiss v. Nat’l Westminster
  Bank PLC, 768 F.3d 202, 207 n.6 (2d Cir. 2014); see also
  Boim v. Holy Land Found. for Relief & Dev., 549 F.3d 685,
  694 (7th Cir. 2008) (en banc) (“[I]t is a matter of external
  appearance rather than subjective intent, which is internal to
  the intender.”).

      The Gonzalez Plaintiffs argue that the knowing provision
  of resources to a terrorist organization necessarily constitutes
  “international terrorism,” and satisfies the requirements
  identified in § 2331(1)(B). We disagree. Nothing in the
  statutory scheme suggests that material support always
  qualifies as international terrorism because such conduct may
  or may not objectively appear to be intended to intimidate or
  coerce. Medical assistance rendered to known terrorists by
  Doctors Without Borders illustrates this point. See Boim,
  549 F.3d at 699. Such assistance might arguably provide
  material support to terrorists in violation of § 2339B, but it
  would not appear to be intended to intimidate or coerce a
  civilian population, or to affect the conduct of a government.
  See id. To qualify as international terrorism, the defendant’s
  acts must satisfy each of the criteria contained in § 2331(1),
  Linde, 882 F.3d at 325–26; see also Fields, 881 F.3d at 743
  n.3, and “the provision of material support to a terrorist
  organization does not invariably equate to an act of
  international terrorism,” Linde, 882 F.3d at 326.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 53 of 168




  52                    GONZALEZ V. GOOGLE

      The Gonzalez Plaintiffs rely heavily on the Seventh
  Circuit’s en banc decision in Boim, but that reliance is
  misplaced. The issue in Boim was whether defendants who
  had donated money to Hamas and Hamas-affiliated
  charities—knowing that Hamas used its resources to finance
  the killing of Israeli Jews—could be held liable under the
  ATA for Hamas’s 1994 murder of an American teenager in
  Israel. Boim, 549 F.3d at 688–690. The en banc court stated
  that a knowing donor’s contributions to Hamas would satisfy
  the definitional requirements of “international terrorism” set
  forth in § 2331(1). Id. at 690, 694. Boim reasoned that
  “donations to Hamas . . . would enable Hamas to kill or
  wound, or try to kill” more people in Israel. Id. at 694. The
  Seventh Circuit concluded that such donations would appear
  to be intended to intimidate or coerce a civilian population
  because of the foreseeability of these consequences.14 Id.
  The Gonzalez Plaintiffs’ reliance on Boim is misplaced
  because the allegations here are not at all similar to those in
  Boim, which involved voluntary donations specifically and
  purposefully directed to a foreign terrorist organization.

      Taking as true the allegation that Google shared
  advertising revenue with ISIS as part of its AdSense program,
  that action does not permit the inference that Google’s actions
  objectively appear to have been intended to intimidate or
  coerce civilians, or to influence or affect governments. The
  Seventh Circuit’s decision in Kemper v. Deutsche Bank AG,
  911 F.3d 383 (7th Cir. 2018), illustrates this point. There, the
  court concluded that the plaintiff failed to plausibly allege


       14
         We express no view on whether Boim would be decided the same
  way today. Notably, that decision was issued before Congress enacted
  JASTA, thereby creating secondary liability for aiding and abetting acts
  of international terrorism. See 18 U.S.C. § 2333(d)(2).
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 54 of 168




                      GONZALEZ V. GOOGLE                         53

  that Deutsche Bank’s institution of procedures to evade U.S.
  sanctions and facilitate Iranian banking transactions qualified
  as international terrorism. Id. at 390. The court reasoned that
  Deutsche Bank’s actions did “not appear intended to
  intimidate or coerce any civilian population or government”
  because, “[t]o the objective observer, its interactions with
  Iranian entities were motivated by economics.” Id.

      Similarly here, the Gonzalez Plaintiffs did not allege that
  Google’s actions were motivated by anything other than
  economic self-enrichment. The TAC alleges that Google is
  a commercial service in the business of selling advertising,
  and that “Google uses the AdSense monetization program to
  earn revenue, and as an incentive to encourage users to post
  videos on YouTube.”          These allegations are easily
  distinguished from those involving donations to a known
  terrorist organization. See Boim, 549 F.3d at 690, 694. The
  Gonzalez Plaintiffs did not allege that Google shared ISIS’s
  vision and objectives, nor that Google intended ISIS to
  succeed in any future acts of terrorism. Rather, the
  complaint’s allegations suggest that Google split ad revenue
  with ISIS in furtherance of its own financial best interest.

      The TAC fails to allege that Google’s provision of
  material support appeared to be intended to intimidate or
  coerce a civilian population, or to influence or affect a
  government as required by the ATA. See 18 U.S.C.
  § 2331(1)(B). For this reason, the Gonzalez complaint does
  not adequately allege the requirements necessary to establish
  direct liability for an act of international terrorism pursuant to
  § 2333(a), and we need not reach whether the Gonzalez
  Plaintiffs sufficiently alleged that Google’s actions
  proximately caused Nohemi Gonzalez’s death.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 55 of 168




  54                     GONZALEZ V. GOOGLE

                                      V

      Turning to the Gonzalez Plaintiffs’ secondary liability
  claims based on revenue-sharing, Google argues that the
  Gonzalez complaint fails to state a claim for secondary
  liability pursuant to 18 U.S.C. § 2333(d)(2). We agree.15

      As originally enacted, the ATA allowed only claims
  alleging direct liability against the perpetrators of acts of
  international terrorism. Rothstein v. UBS AG, 708 F.3d 82,
  97 (2d Cir. 2013); see also Linde, 882 F.3d at 319–20. In
  2016, Congress amended the ATA by enacting JASTA,
  which extends civil liability to persons who aid and abet by
  providing substantial assistance to persons who commit acts
  of international terrorism, and to those who conspire to
  commit such acts. 18 U.S.C. § 2333(d)(2). Secondary
  liability for aiding or abetting acts of terrorism applies only
  when the principal act of international terrorism is
  “committed, planned, or authorized by an organization . . .
  designated as a foreign terrorist organization.” Id.

     The Gonzalez Plaintiffs raise claims for both aiding-and-
  abetting and conspiracy liability. We address these theories
  separately.




       15
          The district court concluded that the Gonzalez Plaintiffs advanced
  a revenue-sharing theory only with respect to their claims for direct
  liability. We find the TAC somewhat ambiguous on this point, but
  assume for purposes of deciding this appeal that the Gonzalez Plaintiffs
  raised a revenue-sharing theory with respect to both their direct liability
  and secondary liability claims.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 56 of 168




                     GONZALEZ V. GOOGLE                       55

                                A

      Under § 2333(d)(2) of the ATA, “liability may be asserted
  as to any person who aids and abets, by knowingly providing
  substantial assistance” to “the person who committed . . . an
  act of international terrorism” as set forth in § 2333(a).
  18 U.S.C. § 2333(d)(2). JASTA specifies that the D.C.
  Circuit’s decision in Halberstam v. Welch, 705 F.2d 472
  (D.C. Cir. 1983), describes “the proper legal framework” for
  assessing aiding-and-abetting liability under § 2333(d). Pub.
  L. No. 144-222, § 2(a)(5), 130 Stat. at 852; see also Siegel v.
  HSBC N. Am. Holdings, Inc., 933 F.3d 217, 223 (2d Cir.
  2019).

      Halberstam addressed the scope of secondary liability for
  common law causes of action. See 705 F.2d at 474. The
  plaintiff, Elliott Halberstam, was the widow of Michael
  Halberstam. Id. Michael Halberstam was a physician killed
  by Bernard Welch during the course of a burglary. Id.
  Halberstam’s widow brought a wrongful death action against
  Linda Hamilton, Welch’s live-in girlfriend, alleging that
  Hamilton was civilly liable for Michael Halberstam’s death,
  both as an aider-abettor and a co-conspirator. Id. at 474–76.
  Hamilton provided assistance to Welch during the course of
  his multi-year campaign of burglaries, including preparing
  letters of sale for stolen goods, falsifying tax returns to
  conceal income derived from stolen goods, maintaining
  accounts on Welch’s behalf, and handling financial
  transactions. Id. at 475, 486, 488. The D.C. Circuit
  ultimately concluded that Hamilton was civilly liable for
  Halberstam’s death, even though Welch killed Halberstam
  during a robbery and Hamilton was not present. The court
  concluded that Hamilton was liable under a conspiracy theory
  and also an aiding-and-abetting theory. Id. at 489.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 57 of 168




  56                     GONZALEZ V. GOOGLE

      The scenario presented in Halberstam is, to put it mildly,
  dissimilar to the one at issue here. But Congress selected
  Halberstam as the governing standard for secondary liability
  ATA claims because Halberstam “has been widely
  recognized as the leading case regarding Federal civil aiding
  and abetting . . . liability.” Pub. L. No. 144-222, § 2(a)(5),
  130 Stat. at 852.

      In Halberstam, the D.C. Circuit identified three elements
  that a plaintiff must prove in order to establish aiding-and-
  abetting liability: “(1) the party whom the defendant aids
  must perform a wrongful act that causes an injury; (2) the
  defendant must be generally aware of his role as part of an
  overall illegal or tortious activity at the time that he provides
  the assistance; [and] (3) the defendant must knowingly and
  substantially assist the principal violation.” 705 F.2d at 477.

                                       1

      The first element of aiding and abetting liability requires
  a showing that the party the defendant aided committed an act
  of international terrorism that injured the plaintiff. 18 U.S.C.
  § 2333(d)(2); Halberstam, 705 F.2d at 477; see also Siegel,
  933 F.3d at 223.16 The parties dispute whether the relevant
  principal actor is the ISIS organization as a whole or the
  individual terrorists who perpetrated the Paris Attacks. We
  agree with the Gonzalez Plaintiffs that ISIS is the relevant


       16
         As noted, the ATA’s secondary liability provision only applies
  where a designated “foreign terrorist organization” “committed, planned,
  or authorized” the act of international terrorism. § 2333(d)(2). The parties
  do not dispute that the Paris Attacks were an act of international terrorism,
  nor do they dispute that the killing of Nohemi Gonzalez during the Paris
  Attacks was an injury to the Gonzalez Plaintiffs.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 58 of 168




                     GONZALEZ V. GOOGLE                       57

  “person who committed . . . an act of international terrorism.”
  18 U.S.C. § 2333(d)(2).

      The TAC alleges that coordinated teams of ISIS terrorists
  planned and carried out the Paris Attacks. Specifically, it
  alleges that the café shooters who murdered Nohemi
  Gonzalez—Abaaoud, Abdeslam, and Akrouh—were
  members of ISIS. The Gonzalez Plaintiffs further allege that
  Abaaoud, the operational leader of the Paris Attacks, traveled
  to Syria to join ISIS in March 2013, joined ISIS while in
  Syria, and publicly declared his affiliation with ISIS. We
  accept as true the allegations that, in 2014, Abaaoud posted
  a link on his Facebook profile to an ISIS recruiting video in
  which he described his life and role with ISIS, and, that in
  2015, ISIS’s English-language magazine, Dabiq, featured an
  interview with Abaaoud. These allegations distinguish the
  TAC from the claims presented in Crosby v. Twitter, Inc.,
  where the Sixth Circuit rejected the plaintiffs’ ATA claims
  because the complaint contained “no allegations that ISIS was
  involved with the Pulse Night Club shooting” perpetrated by
  Omar Mateen. 921 F.3d 617, 626 (6th Cir. 2019); see also
  18 U.S.C. § 2333(d)(2). We conclude the Gonzalez Plaintiffs
  satisfied the first element of aiding-and-abetting liability
  because the TAC plausibly alleged that ISIS, a designated
  terrorist organization, “committed, planned, or authorized”
  the Paris Attacks.

                                2

      The second element of aiding-and-abetting liability
  requires a showing that Google was generally aware of its
  role in ISIS’s terrorist activities at the time it provided
  assistance to ISIS. 18 U.S.C. § 2333(d)(2); Halberstam,
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 59 of 168




  58                 GONZALEZ V. GOOGLE

  705 F.2d at 477; see also Linde, 882 F.3d at 329. The
  Gonzalez Plaintiffs also satisfied this element.

       Just as the Halberstam court concluded that Linda
  Hamilton was generally aware of her role in Bernard Welch’s
  ongoing burglary operation because she “knew about and
  acted to support” it, the Gonzalez Plaintiffs must plausibly
  allege that, by sharing revenue with ISIS, Google was aware
  that it was assuming a role in ISIS’s terrorist activities. See
  Halberstam, 705 F.2d at 488; see also Linde, 882 F.3d at 329
  (requiring a showing that “the bank was ‘generally aware’
  that [by providing financial services,] it was thereby playing
  a ‘role’ in Hamas’s violent or life-endangering activities”
  (quoting Halberstam, 705 F.2d at 477)). Notably, this
  element does not require a showing of “the specific intent
  demanded for criminal aiding and abetting culpability,” i.e.,
  an “intent to participate in a criminal scheme as ‘something
  that he wishes to bring about and seek by his action to make
  it succeed.’” Linde, 882 F.3d at 329 (quoting Rosemond v.
  United States, 572 U.S. 65, 76 (2014)). Nor does it require
  that Google “knew of the specific attacks at issue.” Id.

      The TAC adequately alleges that Google was aware of the
  role it played in ISIS’s terrorist activities. Specifically, the
  Gonzalez Plaintiffs allege that Google knowingly shared
  advertising revenue with ISIS and that Google did so despite
  numerous reports from news organizations that Google
  placed advertisements on ISIS videos. Under these
  circumstances, the allegation that Google knowingly gave
  “fungible dollars to a terrorist organization” plausibly alleges
  that Google was aware of the role it played in activities that
  “may be ‘dangerous to human life.’” Cf. Kemper, 911 F.3d
  at 390; see also Fields, 881 F.3d at 748; Boim, 549 F.3d
  at 693.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 60 of 168




                      GONZALEZ V. GOOGLE                          59

      We are mindful that “aiding and abetting an act of
  international terrorism requires more than the provision of
  material support to a designated terrorist organization.”
  Linde, 882 F.3d at 329. Thus, the mens rea required for the
  general awareness element of secondary liability under
  § 2333(d) may not be coextensive with the showing required
  for material support under § 2339B. The latter “requires only
  knowledge of the organization’s connection to terrorism, not
  intent to further its terrorist activities or awareness that one is
  playing a role in those activities.” See id. at 330 (citing
  Holder v. Humanitarian L. Project, 561 U.S. 1, 16–17)
  (2010); see also, e.g., Siegel, 933 F.3d at 224 (concluding
  plaintiffs failed to plead general awareness with allegations
  “suggest[ing] that in providing banking services to [a Saudi
  Arabian bank], HSBC had little reason to suspect that it was
  assuming a role in [al-Qaeda in Iraq’s] terrorist activities”).
  But here, we are satisfied that the allegations indicating
  Google knowingly contributed money to ISIS suffice to show
  that Google understood it played a role in the violent and life-
  endangering activities undertaken by ISIS, and therefore
  establish the second element of aiding-and-abetting liability
  for purposes of § 2333(d)(2).

                                  3

      The third element of aiding-and-abetting liability requires
  that the plaintiff show the defendant knowingly and
  substantially assisted the act of terrorism that injured the
  plaintiff. 18 U.S.C. § 2333(d)(2); see also Halberstam,
  705 F.2d at 488 (holding the defendant must have “knowingly
  and substantially assist[ed] the principal violation”). This
  element contains two components: (1) “knowing[]”
  assistance, and (2) “substantial[]” assistance.            See
  Halberstam, 705 F.2d at 477; see also id. at 488 (evaluating
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 61 of 168




  60                     GONZALEZ V. GOOGLE

  whether Linda Hamilton assisted Bernard Welch “with
  knowledge that he had engaged in illegal acquisition of
  goods” separate from considering whether her “assistance
  was ‘substantial’”).

      The Halberstam court identified six factors relevant to
  assessing whether the substantial assistance component is
  satisfied: “(1) the nature of the act encouraged, (2) the
  amount of assistance given by defendant, (3) defendant’s
  presence or absence at the time of the tort, (4) defendant’s
  relation to the principal, (5) defendant’s state of mind, and
  (6) the period of defendant’s assistance.” Linde, 882 F.3d
  at 329 (citing Halberstam, 705 F.2d at 483–84).17

      The parties dispute whether the relevant “principal
  violation” for analyzing the third element is ISIS’s broader
  campaign of terrorism or the Paris Attacks. See Halberstam,
  705 F.2d at 488. But Halberstam explained that the extent of
  liability under aiding-and-abetting encompasses
  foreseeability, such that a defendant “who assists a tortious
  act may be liable for other reasonably foreseeable acts done
  in connection with it.” 705 F.2d at 484. For example, the
  common law cases Halberstam drew upon established that a


       17
         In dicta, the Second Circuit suggested that these factors determine
  “whether the defendant’s assistance was sufficiently knowing and
  substantial to qualify as aiding and abetting.” Linde, 882 F.3d at 329 n.10
  (emphasis added). However, Halberstam appears to treat “knowing”
  assistance as an inquiry separate from “substantial” assistance. See
  Halberstam, 705 F.2d at 478 (explaining that the listed factors aid “in
  making th[e] determination” of “how much encouragement or assistance
  is substantial enough” (emphasis added)). Indeed, the Halberstam court
  explicitly acknowledged that “the scienter requirement in the third element
  of aiding-abetting” requires that “an aider-abettor must knowingly assist
  the underlying violation.” See id. at 485 n.14.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 62 of 168




                     GONZALEZ V. GOOGLE                        61

  thirteen-year-old boy who broke into a church with some
  companions could be held liable for damage to the church
  caused by his companions’ failure to extinguish torches they
  used to light their way in the church attic. Id. at 482–83
  (citing Am. Family Mut. Ins. Co. v. Grim, 440 P.2d 621,
  625–26 (Kan. 1968)). Because the need for lighting could
  have been anticipated, “the boy who had not used a torch, nor
  even expected one to be lighted, could be liable for the
  damage caused by the torches.” Id. at 483. By contrast, the
  Halberstam court cited an example from the Restatement
  (Second) of Torts where liability was not imposed: if A
  supplies wire cutters to B to allow B to unlawfully enter the
  land of C to recapture chattels belonging to B, and B
  intentionally sets fire to C’s house in the course of his
  trespass, A is not liable for the destroying the house. Id. at
  483 n.12 (quoting Restatement (Second) of Torts § 876, cmt.
  d (1976)).

       Halberstam concluded that Linda Hamilton was liable for
  Welch killing Michael Halberstam because of the nature and
  extent of her assistance to Welch’s illegal burglary enterprise.
  Id. at 488. In the court’s view, the killing “was a natural and
  foreseeable consequence of the activity Hamilton helped
  Welch to undertake.” Id. “[W]hen she assisted him, it was
  enough that she knew he was involved in some type of
  personal property crime at night—whether as a fence, burglar,
  or armed robber made no difference—because violence and
  killing is a foreseeable risk in any of these enterprises.” Id.
  We have little difficulty concluding that the Paris Attacks
  were a foreseeable result of ISIS’s broader campaign of
  terrorism. Accordingly, when assessing whether the TAC
  satisfies the third element of aiding-and-abetting liability, we
  consider ISIS’s broader campaign of terrorism to be the
  relevant “principal violation.”
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 63 of 168




  62                 GONZALEZ V. GOOGLE

      Pursuant to § 2333(d)(2), liability attaches to an aider-
  abettor who “knowingly provid[es] substantial assistance.”
  18 U.S.C. § 2333(d)(2) (emphasis added). Thus, a plaintiff
  must show that the defendant “knowingly gave ‘substantial
  assistance’ to someone who performed wrongful conduct.”
  Halberstam, 705 F.2d at 478; see also id. at 485 n.14 (noting
  “the scienter requirement in the third element” addresses the
  issue of “whether an aider-abettor must knowingly assist the
  underlying violation”).

      We conclude that the Gonzalez Plaintiffs adequately
  allege knowing assistance. The TAC alleges “each YouTube
  video must be reviewed and approved by Google” before
  advertisements are placed with that video, and “Google has
  reviewed and approved ISIS videos . . . for ‘monetization,’”
  and Google therefore “shared revenue with ISIS.” The TAC
  alleges that, prior to the Paris Attacks, numerous news
  organizations reported on Google’s placement of
  advertisements in or alongside ISIS videos, and Google
  responded to these media reports by stating it worked to
  prevent ads from appearing on any video once it determined
  the content was not appropriate for advertising partners.

      In Halberstam, the knowledge requirement of the third
  element was satisfied because Linda Hamilton’s actions
  “were performed knowingly to assist Welch in his illicit
  trade.” 705 F.2d at 486; see also id. at 488 (noting that
  Hamilton had “assisted Welch with knowledge that he had
  engaged in illegal acquisition of goods”). Here, the Gonzalez
  Plaintiffs allege that Google reviewed and approved ISIS
  videos for monetization and thereby knowingly provided ISIS
  with financial assistance for its terrorist operations.
  According to the TAC, Google did so despite its awareness
  that these videos were created by ISIS and posted by ISIS
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 64 of 168




                     GONZALEZ V. GOOGLE                        63

  using known ISIS accounts. Taking these allegations as true,
  they are sufficient to plausibly allege that Google’s assistance
  was knowing as required by § 2333(d)(2).

      That leaves the question whether the Gonzalez Plaintiffs
  sufficiently allege that Google’s assistance was “substantial.”
  Based on our review of the six Halberstam factors, we
  conclude the Gonzalez Plaintiffs did not allege that Google’s
  assistance rose to this level. See Linde, 882 F.3d at 329; see
  also Halberstam, 705 F.2d at 483–84.

      As to the first factor—the nature of the act
  encouraged—Halberstam explained that the nature of the
  principal’s act “dictates what aid might matter, i.e., be
  substantial.” Halberstam, 705 F.2d at 484. For example,
  verbal support might be of great import when a “defendant’s
  war cry for more blood” contributes to an “assaulter’s
  hysteria,” but less important in a case involving a defamation.
  See id. Here, the Gonzalez Plaintiffs allege that Google
  assisted ISIS’s long-running terrorist campaign. Financial
  support is “indisputably important” to the operation of a
  terrorist organization, id. at 488, and any money provided to
  the organization may aid its unlawful goals. Fields, 881 F.3d
  at 748; cf. Siegel, 933 F.3d at 225.

      The second factor considers “the amount of assistance
  given by the defendant.” Halberstam, 705 F.2d at 478. This
  factor recognizes that not all assistance is equally important,
  see id. at 484, and the TAC contains no information about the
  amount of assistance provided by Google. It only alleges that
  Google shared some advertising revenue with ISIS.

      Third, we consider the defendant’s “presence or absence
  at the time of the tort” to assess whether the defendant’s
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 65 of 168




  64                 GONZALEZ V. GOOGLE

  assistance was “substantial.” Id. at 478. The Gonzalez
  Plaintiffs concede that Google was not present at the time of
  the Paris Attacks. However, if the relevant tort is viewed as
  ISIS’s broader campaign of terrorism, including the
  dissemination of propaganda on Google’s website before and
  after the Paris Attacks, Google was arguably present for at
  least some of the terroristic activities that comprise the
  “principal violation.”

      The fourth factor considers the defendant’s “relation” to
  the principal, recognizing that some persons—e.g., those in
  positions of authority, or members of a larger group—may
  possess greater powers of suggestion. Id. at 478, 484.
  Halberstam also cautioned that courts should be “especially
  vigilant” in evaluating a spouse’s assistance, “so as not to
  infuse the normal activities of a spouse with the aura of a
  concerted tort.” Id. at 484. Google allowed members of ISIS
  who posted videos on YouTube to opt into AdSense, and by
  approving ISIS videos for monetization, Google agreed to
  share some percentage of the resulting advertising revenue
  with those ISIS members. Thus, the allegations in the TAC
  describe arms-length business transactions between Google
  and YouTube users who opted into the AdSense program.

      The fifth factor is directed to the defendant’s “state of
  mind.” Id. at 478. Evidence of a defendant’s state of mind
  may show that a defendant was “one in spirit” with the
  principal actor. Id. at 484. The Gonzalez Plaintiffs do not
  allege that Google had any intent to finance, promote, or
  carry out ISIS’s terrorist acts. See Siegel, 933 F.3d at 225.
  Nor does the TAC suggest that Google shared any of ISIS’s
  objectives. Instead, the allegations show, at most, that
  Google intended to profit from the AdSense program. The
  TAC incorporates by reference articles that indicate Google
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 66 of 168




                     GONZALEZ V. GOOGLE                      65

  took some steps to prevent ads from appearing on ISIS
  videos.18

      Finally, the sixth factor concerns the “duration of the
  assistance provided.” Halberstam, 705 F.2d at 484.
  Halberstam explained that “[t]he length of time an alleged
  aider-abettor has been involved with a tortfeasor almost
  certainly affects the quality and extent of their relationship
  and probably influences the amount of aid provided as well;
  additionally, it may afford evidence of the defendant’s state
  of mind.” Id. Here, the TAC lacks specific allegations about
  the length of time Google provided assistance to ISIS in the
  form of revenue-sharing, but it cites several news articles
  from March 2015 and March 2016 describing the placement
  of advertisements on YouTube videos posted by ISIS. The
  TAC also provides an example from a video published on
  May 28, 2015. Thus, at most, the Gonzalez Plaintiffs allege
  that advertisements were placed on ISIS’s YouTube videos
  during those periods of time.

      We conclude that these allegations fall short of
  establishing that Google’s assistance was sufficiently
  “substantial” for purposes of § 2333(d)(2) liability. When we
  review an order granting a 12(b)(6) motion to dismiss we are
  required to assess whether the allegations in the complaint,
  taken as true, state a claim of substantial assistance. See
  Whitaker v. Tesla Motors, Inc., 985 F.3d 1173, 1177 (9th Cir.
  2021) (“Our case law does not permit plaintiffs to rely on
  anticipated discovery to satisfy Rules 8 and 12(b)(6); rather,


      18
           See, e.g., Ads Shown Before YouTube ISIS Videos
  Catch Companies Off-Guard, NBC News (Mar. 10,
  2015), http://www.nbcnews.com/storyline/isis-terror/ads-shown-
  isis-videos-youtube-catchcompanies-guard-n320946.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 67 of 168




  66                 GONZALEZ V. GOOGLE

  pleadings must assert well-pleaded factual allegations to
  advance to discovery”).

      Although monetary support is undoubtedly important to
  ISIS’s terrorism campaign, the TAC is devoid of any
  allegations about how much assistance Google provided. As
  such, it does not allow the conclusion that Google’s
  assistance was substantial. Nor do the allegations in the TAC
  suggest that Google intended to assist ISIS. Accordingly, we
  conclude the Gonzalez Plaintiffs failed to state a claim for
  aiding-and-abetting liability under the ATA. We do not
  consider whether the identified defects in the Gonzalez
  Plaintiffs’ revenue-sharing claims—principally, the absence
  of any allegation regarding the amount of the shared
  revenue—could be cured by further amendment because the
  Gonzalez Plaintiffs were given leave to amend those claims
  and declined to do so. See WMX Techs., Inc. v. Miller,
  104 F.3d 1133, 1136 (9th Cir. 1997) (en banc).

                                B

      Section 2333(d)(2) also permits claims for secondary
  liability “as to any person . . . who conspires with the person
  who committed . . . an act of international terrorism” as set
  forth in § 2333(a). As with aiding-and-abetting liability,
  JASTA specifies that the D.C. Circuit’s decision in
  Halberstam provides “the proper legal framework” for
  assessing conspiracy liability under § 2333(d). Pub. L. No.
  144-222, § 2(a)(5), 130 Stat. at 852. Halberstam concluded
  that proof of conspiracy requires three elements: (1) “an
  agreement to do an unlawful act or a lawful act in an unlawful
  manner,” (2) “an overt act in furtherance of the agreement by
  someone participating in it,” and (3) “injury caused by the
  act.” 705 F.2d at 487. We conclude the Gonzalez Plaintiffs’
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 68 of 168




                        GONZALEZ V. GOOGLE                              67

  TAC does not state an actionable claim for conspiracy
  liability.

       The TAC’s allegations are insufficient to plausibly
  suggest that Google reached an agreement with ISIS to carry
  out the Paris Attacks that caused Nohemi Gonzalez’s death.
  Halberstam requires the overt act causing plaintiffs’ injury
  must be “done pursuant to and in furtherance of the common
  scheme.” Id. at 477. Google’s sharing of revenues with
  members of ISIS does not, by itself, support the inference that
  Google tacitly agreed to commit homicidal terrorist acts with
  ISIS, where Nohemi Gonzalez’s murder was an overt act
  perpetrated pursuant to, and in furtherance of, that common
  scheme.19 We therefore conclude that the Gonzalez Plaintiffs
  fail to state a claim for conspiracy liability under the ATA,
  and affirm the district court’s dismissal with prejudice of the
  TAC.

                                     VI

      We now turn to the Taamneh appeal. As we have
  explained, although the complaints in Gonzalez and Taamneh
  are similar, our decision in Taamneh is largely dictated by the
  path Taamneh took to reach our court. Because the bulk of
  the Gonzalez Plaintiffs’ claims were properly dismissed on
  the basis of § 230 immunity, our decision in Gonzalez
  principally focuses on whether the Gonzalez Plaintiffs’


      19
         The Gonzalez Plaintiffs seek to enlist the TAC’s allegation that
  “Google . . . conspired with ISIS, its members[,] and affiliates” to
  promote, plan, and carry out “the acts of international terrorism that
  injured the plaintiffs.” But this conclusory allegation is insufficient to
  survive a motion to dismiss. See Bell Atl. Corp. v. Twombly, 550 U.S.
  544, 555–56 (2007).
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 69 of 168




  68                      GONZALEZ V. GOOGLE

  revenue-sharing theory sufficed to state a claim under the
  ATA. In contrast, the district court in Taamneh did not reach
  § 230; it only addressed whether the Taamneh Plaintiffs
  plausibly alleged violations of the ATA for purposes of Rule
  12(b)(6). The Taamneh appeal is further limited by the fact
  that the Taamneh Plaintiffs only appealed the dismissal of
  their aiding-and-abetting claim.

      The Taamneh Plaintiffs’ aiding-and-abetting claim stems
  from Abdulkadir Masharipov’s murder of Nawras Alassaf at
  the Reina nightclub on January 1, 2017. Masharipov’s
  connection to ISIS is not disputed. He filmed his
  “martyrdom” video, wherein he stated that he was going to
  carry out a suicide attack in the name of ISIS, and requested
  that his son grow up to be a suicide bomber like him.20 About
  one year before the Reina Attack, ISIS instructed Masharipov
  to move to Turkey with his family and await further orders.
  ISIS provided Masharipov with an assault rifle, ammunition,
  and stun grenades, and directed Masharipov when and where
  to attack. ISIS also sent Masharipov footage taken inside the
  Reina nightclub, and Masharipov viewed it at length to
  memorize the floor plan in preparation for his attack.

                                        1

     The Taamneh Plaintiffs’ aiding-and-abetting claim is
  governed by the standards set forth in Halberstam. The first
  Halberstam element requires that “the party whom the


       20
          The operative complaint alleges “[m]artyrdom videos, shared via
  Defendants’ websites, are tools of propaganda frequently used by ISIS.
  These videos are used as psychological weapons in ISIS’s attempt to
  establish validity for their actions, inspire fear in their enemies, or spread
  their ideology for political or religious ambitions.”
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 70 of 168




                      GONZALEZ V. GOOGLE                          69

  defendant aids must perform a wrongful act that causes an
  injury.” 705 F.2d at 477. The parties do not dispute that the
  Reina Attack was an “act of international terrorism” that was
  “committed, planned, or authorized” by ISIS. Nor do the
  parties dispute that the Reina Attack caused the Taamneh
  Plaintiffs’ injury—the killing of Nawras Alassaf.

                                  2

      The second Halberstam element of aiding-abetting
  liability requires the defendant to be “generally aware of his
  role as part of an overall illegal or tortious activity at the time
  that he provides the assistance.” Id. The Taamneh Plaintiffs
  also satisfied this element.

      The Taamneh Plaintiffs allege that, at the time of the
  Reina Attack, defendants were generally aware that ISIS used
  defendants’ platforms to recruit, raise funds, and spread
  propaganda in support of their terrorist activities. The FAC
  alleges that, despite “extensive media coverage” and legal
  and governmental pressure, defendants “continued to provide
  these resources and services to ISIS and its affiliates, refusing
  to actively identify ISIS’s Twitter, Facebook, and YouTube
  accounts, and only reviewing accounts reported by other
  social media users.”        These allegations suggest the
  defendants, after years of media coverage and legal and
  government pressure concerning ISIS’s use of their platforms,
  were generally aware they were playing an important role in
  ISIS’s terrorism enterprise by providing access to their
  platforms and not taking aggressive measures to restrict
  ISIS-affiliated content. See Linde, 882 F.3d at 329; see also
  Halberstam, 705 F.2d at 477.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 71 of 168




  70                    GONZALEZ V. GOOGLE

                                     3

      The third Halberstam element requires the plaintiff to
  allege the defendant knowingly and substantially assisted the
  principal violation. 705 F.2d at 477. We conclude the
  Taamneh Plaintiffs’ complaint satisfied this element.

      The Taamneh Plaintiffs adequately allege that defendants
  knowingly assisted ISIS. Specifically, the FAC alleges that
  ISIS depends on Twitter, Facebook, and YouTube to recruit
  individuals to join ISIS, to promote its terrorist agenda, to
  solicit donations, to threaten and intimidate civilian
  populations, and to inspire violence and other terrorist
  activities. The Taamneh Plaintiffs’ complaint alleges that
  each defendant has been aware of ISIS’s use of their
  respective social media platforms for many years—through
  media reports, statements from U.S. government officials,
  and threatened lawsuits—but have refused to take meaningful
  steps to prevent that use. The FAC further alleges that
  Google shared revenue with ISIS by reviewing and approving
  ISIS’s YouTube videos for monetization through the
  AdSense program.         Taken as true, these allegations
  sufficiently allege that defendants’ assistance to ISIS was
  knowing.

      We next consider whether the Taamneh Plaintiffs
  plausibly allege that defendants’ assistance was “substantial,”
  applying the six Halberstam factors.21 First, the act


       21
         Many of the allegations we discuss in the context of Taamneh were
  also raised in a similar form in the Gonzalez TAC. But because of the
  application of § 230 immunity in Gonzalez, we did not have occasion to
  consider them in our evaluation of the Gonzalez Plaintiffs’ aiding-and-
  abetting claim.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 72 of 168




                     GONZALEZ V. GOOGLE                      71

  encouraged is ISIS’s terrorism campaign, and the FAC
  alleges that this enterprise was heavily dependent on social
  media platforms to recruit members, to raise funds, and to
  disseminate propaganda. The FAC alleges that by providing
  ISIS with access to robust communications platforms free of
  charge, defendants facilitated ISIS’s ability to reach and
  engage audiences it could not otherwise reach, and served as
  a matchmaker for people around the globe who were
  sympathetic to ISIS’s vision. It also alleges ISIS’s terrorist
  enterprise relies on financial support, as any money provided
  to the organization may aid its unlawful goals. Fields,
  881 F.3d at 748.

      The second factor—the amount of assistance given by a
  defendant—is addressed by the Taamneh Plaintiffs’
  allegation that the social media platforms were essential to
  ISIS’s growth and expansion. The Taamneh Plaintiffs allege
  that, without the social media platforms, ISIS would have no
  means of radicalizing recruits beyond ISIS’s territorial
  borders. Before the era of social media, ISIS’s predecessors
  were limited to releasing short, low-quality videos on
  websites that could handle only limited traffic. According to
  the FAC, ISIS recognized the power of defendants’ platforms,
  which were offered free of charge, and exploited them. ISIS
  formed its own media divisions and production companies
  aimed at producing highly stylized, professional-quality
  propaganda. The FAC further alleges that defendants’ social
  media platforms were instrumental in allowing ISIS to instill
  fear and terror in civilian populations. By using defendants’
  platforms, the Taamneh Plaintiffs allege that ISIS has
  expanded its reach and raised its profile beyond that of other
  terrorist groups. These are plausible allegations that the
  assistance provided by defendants’ social media platforms
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 73 of 168




  72                  GONZALEZ V. GOOGLE

  was integral to ISIS’s expansion, and to its success as a
  terrorist organization.

      The third factor considers the defendant’s presence or
  absence at the time of the tort. At oral argument, Taamneh
  Plaintiffs unambiguously conceded the act of international
  terrorism they allege is the Reina Attack itself. There is no
  dispute that defendants were not present during the Reina
  Attack.

      Fourth, we consider the defendant’s relation to the
  principal actor, ISIS. The FAC indicates that defendants
  made their platforms available to members of the public, and
  that billions of people around the world use defendants’
  platforms. By making their platforms generally available to
  the market, defendants allowed ISIS to exploit their
  platforms; but like the Gonzalez TAC, these allegations
  indicate that defendants had, at most, an arms-length
  transactional relationship with ISIS. The alleged relationship
  may be even further attenuated than the ones defendants have
  with some of their other users because the FAC alleges
  defendants regularly removed ISIS content and ISIS-affiliated
  accounts. The Taamneh Plaintiffs do not dispute that
  defendants’ policies prohibit posting content that promotes
  terrorist activity or other forms of violence.

      The fifth factor concerns the defendant’s state of mind.
  Here, the Taamneh Plaintiffs do not allege that defendants
  had any intent to further or aid ISIS’s terrorist activities, see
  Siegel, 933 F.3d at 225, or that defendants shared any of
  ISIS’s objectives.      Indeed, the record indicates that
  defendants took steps to remove ISIS-affiliated accounts and
  videos. With respect to advertisements on ISIS YouTube
  videos, the articles incorporated into the complaint suggest
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 74 of 168




                     GONZALEZ V. GOOGLE                        73

  that Google took at least some steps to prevent ads from
  appearing on ISIS videos.

      The sixth factor addresses the period of the defendant’s
  assistance. The Taamneh Plaintiffs allege that defendants
  provided ISIS with an effective online communications
  platforms for many years. The FAC alleges that ISIS-
  affiliated accounts first appeared on Twitter in 2010.
  According to the Taamneh Plaintiffs’ FAC, ISIS used
  Facebook as early as 2012, and used YouTube as early as
  2013.

      Taking the FAC’s allegations as true, we conclude the
  Taamneh Plaintiffs adequately allege that defendants’
  assistance to ISIS was substantial. The FAC alleges that
  defendants provided services that were central to ISIS’s
  growth and expansion, and that this assistance was provided
  over many years.

      We are mindful that a defendant’s state of mind is an
  important factor, and that the FAC alleges the defendants
  regularly removed ISIS-affiliated accounts and content. See
  Halberstam, 705 F.2d at 488 (noting that Hamilton’s state of
  mind “assume[d] a special importance” because her knowing
  assistance evidenced “a deliberate long-term intention to
  participate in an ongoing illicit enterprise” and an “intent and
  desire to make the venture succeed”). But the Taamneh
  Plaintiffs also allege that defendants allowed ISIS accounts
  and content to remain public even after receiving complaints
  about ISIS’s use of their platforms.

      We also recognize the need for caution in imputing
  aiding-and-abetting liability in the context of an arms-length
  transactional relationship of the sort defendants have with
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 75 of 168




  74                  GONZALEZ V. GOOGLE

  users of their platforms. Not every transaction with a
  designated terrorist organization will sufficiently state a claim
  for aiding-and-abetting liability under the ATA. But given
  the facts alleged here, we conclude the Taamneh Plaintiffs
  adequately state a claim for aiding-and-abetting liability.

                                VII

      Finally, we turn to Clayborn. The claims in Clayborn
  arise from a fatal shooting in San Bernardino, California in
  which Sierra Clayborn, Tin Nguyen, and Nicholas Thalasinos
  lost their lives. The district court did not address § 230
  immunity and the Clayborn Plaintiffs only appeal the
  dismissal of their ATA claim for aiding-and-abetting liability.

      The Clayborn Plaintiffs allege that Google, Twitter, and
  Facebook provided key assistance to the two shooters, Farook
  and Malik. To plausibly allege an aiding-and-abetting claim
  under the ATA, the Clayborn Plaintiffs must allege that ISIS
  “committed, planned, or authorized” the San Bernardino
  Attack. 18 U.S.C. § 2333(d)(2); see also Halberstam,
  705 F.2d at 477. The district court held the Clayborn
  Plaintiffs failed to plausibly allege that ISIS committed,
  authorized, or planned the San Bernardino Attack because the
  ties between the attack and ISIS were “insufficient to
  plausibly plead claims for indirect liability.” The court
  interpreted § 2333(d)(2) to require “evidence that ISIS itself
  planned or carried out the attack,” requiring more than
  allegations that ISIS sought to “generally radicalize”
  individuals and that ISIS promoted terrorist attacks.

      On appeal, the Clayborn Plaintiffs argue three “central
  allegations” sufficiently connect ISIS to Farook and Malik:
  (1) ISIS claimed responsibility for the San Bernardino Attack
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 76 of 168




                      GONZALEZ V. GOOGLE                          75

  after the fact; (2) Malik pledged allegiance to then-ISIS
  leader Abu Bakr al-Baghdadi at some point during the attack;
  and (3) “the FBI confirmed evidence that Farook had face to
  face meetings a few years prior to the attack with five people
  the Bureau investigated and labeled [as] having ‘links to
  terrorism.’” From these allegations, the Clayborn Plaintiffs
  urge us to infer “that ISIS authorized the San Bernardino
  shooting sometime before the attack.”

      We conclude the operative complaint does not plausibly
  allege that ISIS “committed, planned, or authorized” the San
  Bernardino Attack. It is undisputed that Farook and Malik
  planned and carried out the mass killing, but the Clayborn
  Plaintiffs’ allegations suggest only that ISIS approved of the
  shooting after learning it had occurred, not that it authorized
  the attack beforehand. The allegations in the operative
  complaint indicate some connection between the shooters and
  ISIS is possible, but more is needed in order to plausibly
  allege a cognizable claim for aiding-and-abetting liability.
  Twombly, 550 U.S. at 555 (“Factual allegations must be
  enough to raise a right to relief above the speculative level . . .
  on the assumption that all of the complaint’s allegations are
  true . . . .” (internal citation omitted)).

      The Sixth Circuit decision in Crosby aligns with our
  conclusion. In Crosby, plaintiffs filed claims against Google,
  Twitter, and Facebook under the ATA following the mass
  shooting at the Pulse Night Club in Orlando, Florida.
  621 F.3d at 619. The plaintiffs alleged “ISIS ‘virtually
  recruited’ people through online content, [the shooter] saw
  this content at some point before the shooting, and [the
  shooter] injured Plaintiffs.” Id. at 626. The Crosby plaintiffs
  also alleged that ISIS took responsibility for the attack after
  the fact. Id. at 619. Even taking the allegations as true, the
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 77 of 168




  76                 GONZALEZ V. GOOGLE

  Sixth Circuit concluded the complaint alleged the shooter was
  “self-radicalized” and never had any contact with ISIS, and
  failed to allege that ISIS gave permission for the attack. Id.
  Thus, the Sixth Circuit held “there [were] insufficient facts to
  allege that ISIS ‘committed, planned, or authorized’ the Pulse
  Night Club shooting.” Id. at 626.

      The dissent would hold that the Clayborn Plaintiffs
  adequately stated a claim for aiding and abetting liability.
  Specifically, the dissent relies on the Clayborn Plaintiffs’
  allegation that Farook and Malik used a tactic a Department
  of Justice report described as “a frequent, well documented
  practice in international terrorism incidents” that had been
  outlined in Al Qaeda and ISIS magazines disseminated on
  defendants’ platforms. We disagree. Farook and Malik’s use
  of well-known terrorist tactics do not give rise to an inference
  that their attack was “implicitly authorized” by ISIS.

      The dissent urges us to apply common law principles of
  agency to conclude that ISIS authorized the San Bernardino
  Attack by ratifying it after the fact. We cannot agree this
  element is adequately alleged. Section 2333(d)(2) requires
  plaintiffs to demonstrate the act of international terrorism was
  “committed, planned, or authorized” by a foreign terrorist
  organization. The language Congress adopted gives no
  indication that the “committed, planned, or authorized”
  element is satisfied merely because a foreign terrorist
  organization praises an act of terrorism.

       Even if Congress intended “authorized” to include acts
  ratified by terrorist organizations after the fact, ISIS’s
  statement after the San Bernardino Attack fell short of
  ratification. The complaint alleges that ISIS stated, “Two
  followers of Islamic State attacked several days ago a center
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 78 of 168




                         GONZALEZ V. GOOGLE                                77

  in San Bernardino in California, we pray to God to accept
  them as Martyrs.” This clearly alleges that ISIS found the
  San Bernardino Attack praiseworthy, but not that ISIS
  adopted Farook’s and Malik’s actions as its own. See
  Restatement (Third) of Agency, § 4.01 cmt. b, (1933) (“The
  act of ratification consists of an externally observable
  manifestation of assent to be bound by the prior act of another
  person.”).

      Because the Clayborn Plaintiffs’ allegations do not
  plausibly allege that ISIS “committed, planned, or
  authorized” the San Bernardino Attack, the Clayborn
  Plaintiffs did not adequately state a claim for aiding and
  abetting an act of international terrorism under § 2333(d)(2).
  See Crosby, 921 F.3d at 626.22

                                     VIII

      The plaintiffs in these three cases suffered devastating
  losses from acts of extreme and senseless brutality, and their
  claims highlight an area where technology has dramatically
  outpaced congressional oversight. There is no indication the
  drafters of § 230 imagined the level of sophistication
  algorithms have achieved. Nor did they foresee the


      22
          The district court did not reach whether the San Bernardino Attack
  was an “act of international terrorism.” (emphasis added). This question
  appears to be much closer in Clayborn than either of the other appeals
  before us. See 18 U.S.C. § 2331(1)(C). In Clayborn, the attack was
  planned and executed in the United States by a U.S. citizen and his wife.
  Although the San Bernardino Attack was undoubtably an act of terror, it
  is less clear whether the complaint alleged sufficient international activity
  to qualify the San Bernardino Attack as an instance of “international
  terrorism.” Having held the Clayborn Plaintiffs failed to state a claim for
  secondary liability on other grounds, we do not decide that question.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 79 of 168




  78                         GONZALEZ V. GOOGLE

  circumstance we now face, in which the use of powerful
  algorithms by social media websites can encourage, support,
  and expand terrorist networks. At the time § 230 was
  enacted, it was widely considered “impossible for service
  providers to screen each of their millions of postings for
  possible problems.” Carafano, 339 F.3d at 1124 (emphasis
  added) (quoting Zeran, 129 F.3d at 330–31). But it is
  increasingly apparent that advances in machine-learning
  warrant revisiting that assumption. Indeed, social media
  companies are reportedly making laudable strides to develop
  tools to identify, flag, and remove inherently illegal content
  such as child pornography.23 Section 230’s sweeping
  immunity is likely premised on an antiquated understanding
  of the extent to which it is possible to screen content posted
  by third parties.

      There is no question § 230(c)(1) shelters more activity
  than Congress envisioned it would. Whether social media
  companies should continue to enjoy immunity for the third-
  party content they publish, and whether their use of
  algorithms ought to be regulated, are pressing questions that
  Congress should address.

                                    IX

      With respect to Gonzalez, we affirm the district court’s
  ruling that § 230 immunity bars the plaintiffs’ non-revenue
  sharing claims. Separately, we conclude the TAC’s direct
  liability revenue-sharing claims did not plausibly allege that
  Google’s actions qualified as acts of international terrorism
  within the meaning of § 2331(1), and that the secondary
  liability revenue-sharing claims failed to plausibly allege

       23
            Supra note 11.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 80 of 168




                         GONZALEZ V. GOOGLE                               79

  either conspiracy or aiding-and-abetting liability under the
  ATA.

     With respect to Taamneh, we reverse the district court’s
  judgment that the FAC failed to adequately state a claim for
  secondary liability under the ATA.

      With respect to Clayborn, we affirm the judgment of the
  district court that Clayborn Plaintiffs failed to state a claim
  for secondary liability under the ATA.24

      The judgment in No. 18-16700 is AFFIRMED.

    The judgment in No. 18-17192 is REVERSED AND
  REMANDED.

      The judgment in No. 19-15043 is AFFIRMED.




      24
          Amicus Electronic Frontier Foundation (EFF) moves to file an
  amicus brief in this appeal. We grant the motion, and grant the Gonzalez
  Plaintiffs’ motion to file an oversized reply brief in order to respond to
  EFF. In its amicus brief, EFF raises several arguments concerning the
  First Amendment. We often “decline to consider” amicus briefs that seek
  “to raise issues not raised or briefed by the parties.” Am. Trucking Ass’ns,
  Inc. v. City of Los Angeles, 559 F.3d 1046, 1053 n.11 (9th Cir. 2009)
  (citing Day v. Apoliona, 496 F.3d 1027, 1035 n.11 (9th Cir. 2007)). Here,
  because the parties did not raise the First Amendment, the panel declines
  to consider EFF’s arguments on this issue.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 81 of 168




  80                 GONZALEZ V. GOOGLE

  BERZON, Circuit Judge, concurring:

      I concur in the majority opinion in full. I write separately
  to explain that, although we are bound by Ninth Circuit
  precedent compelling the outcome in this case, I join the
  growing chorus of voices calling for a more limited reading
  of the scope of section 230 immunity. For the reasons
  compellingly given by Judge Katzmann in his partial dissent
  in Force v. Facebook, 934 F.3d 53 (2d Cir. 2019), cert.
  denied, 140 S. Ct. 2761 (2020), if not bound by Circuit
  precedent I would hold that the term “publisher” under
  section 230 reaches only traditional activities of publication
  and distribution—such as deciding whether to publish,
  withdraw, or alter content—and does not include activities
  that promote or recommend content or connect content users
  to each other. I urge this Court to reconsider our precedent en
  banc to the extent that it holds that section 230 extends to the
  use of machine-learning algorithms to recommend content
  and connections to users.

      47 U.S.C. § 230(c)(1) provides: “No provider or user of
  an interactive computer service shall be treated as the
  publisher or speaker of any information provided by another
  information content provider.” “This grant of immunity
  applies only if the interactive computer service provider is not
  also an ‘information content provider,’ which is defined as
  someone who is ‘responsible, in whole or in part, for the
  creation or development of’ the offending content.” Fair
  Hous. Council of San Fernando Valley v. Roommates.Com,
  LLC, 521 F.3d 1157, 1162 (9th Cir. 2008) (en banc) (quoting
  47 U.S.C. § 230(f)(3)). Although the statute was enacted in
  response to the risk of liability for defamation, the language
  of the statute applies to any cause of action based on the
  publication or speaking of information content. See Barnes
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 82 of 168




                     GONZALEZ V. GOOGLE                       81

  v. Yahoo!, Inc., 570 F.3d 1096, 1101 (9th Cir. 2009). This
  Court has held that immunity under section 230 extends to
  “(1) a provider or user of an interactive computer service
  (2) whom a plaintiff seeks to treat, under a state law cause of
  action, as a publisher or speaker (3) of information provided
  by another information content provider.” Dyroff v. Ultimate
  Software Grp., Inc., 934 F.3d 1093, 1097 (9th Cir. 2019),
  cert. denied, 140 S. Ct. 2761 (2020) (quoting Barnes,
  570 F.3d at 1100–01).

      The key issue as to the non-revenue-sharing claims in
  Gonzalez v. Google is whether Google, through YouTube, is
  being treated “as a publisher” of videos posted by ISIS for
  purposes of these claims. We have previously held that
  “publication involves reviewing, editing, and deciding
  whether to publish or to withdraw from publication third-
  party content.” Barnes, 570 F.3d at 1102. A website’s
  decisions to moderate content, restrict users, or allow third
  parties full freedom to post content and interact with each
  other all therefore fall squarely within the actions of a
  publisher shielded from liability under section 230.

       But the conduct of the website operators here—like the
  conduct of most social media website operators today—goes
  very much further. The platforms’ algorithms suggest new
  connections between people and groups and recommend long
  lists of content, targeted at specific users. As Judge Gould’s
  dissent cogently explains, the complaint alleges that the
  algorithms used by YouTube do not merely publish user
  content. Instead, they amplify and direct such content,
  including violent ISIS propaganda, to people the algorithm
  determines to be interested in or susceptible to those
  messages and thus willing to stay on the platform to watch
  more. Dissent at 96–97. Similarly, “Facebook uses the
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 83 of 168




  82                 GONZALEZ V. GOOGLE

  algorithms to create and communicate its own message: that
  it thinks you, the reader—you, specifically—will like this
  content. And . . . Facebook’s suggestions contribute to the
  creation of real-world social networks.” Force, 934 F.3d
  at 82 (Katzmann, C.J., concurring in part and dissenting in
  part).

      In my view, these types of targeted recommendations and
  affirmative promotion of connections and interactions among
  otherwise independent users are well outside the scope of
  traditional publication. Some sites use their algorithms to
  connect users to specific content and highlight it as
  recommended, rather than simply distributing the content to
  anyone who chooses to engage with it. Others suggest that
  users communicate with designated other users previously
  unknown to the recipient of the suggestion. See Dyroff,
  934 F.3d at 1095. Traditional publication has never included
  selecting the news, opinion pieces, or classified ads to send to
  each individual reader based on guesses as to their
  preferences and interests, or suggesting that one reader might
  like to exchange messages with other readers. The actions of
  the social network algorithms—assessing a user’s prior posts,
  friends, or viewing habits to recommend new content and
  connections—are more analogous to the actions of a direct
  marketer, matchmaker, or recruiter than to those of a
  publisher. Reading the statute without regard to our post-
  Barnes case law, I would hold that a plaintiff asserting a
  claim based on the way that website algorithms recommend
  content or connections to users is not seeking to treat the
  interactive computer service as a “publisher” within any usual
  meaning of that term. Instead, the website is engaging in its
  own communications with users, composing and sending
  messages to users concerning what they might like to view or
  who they might like to interact with.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 84 of 168




                     GONZALEZ V. GOOGLE                        83

      Nothing in the history of section 230 supports a reading
  of the statute so expansive as to reach these website-
  generated messages and functions. Section 230 “provide[d]
  internet companies with immunity from certain claims ‘to
  promote the continued development of the Internet and other
  interactive computer services.’” HomeAway.com, Inc. v. City
  of Santa Monica, 918 F.3d 676, 681 (9th Cir. 2019) (quoting
  47 U.S.C. § 230(b)(1)). But as Judge Katzmann thoroughly
  explained in his dissent in Force, the aim of section 230 was
  to avoid government regulation of internet content while
  “empower[ing] interactive computer service providers to self-
  regulate, and . . . provid[ing] tools for parents to regulate,
  children’s access to inappropriate material.” Force, 934 F.3d
  at 79 (Katzmann, C.J., concurring in part and dissenting in
  part). A New York state court had just held that an Internet
  provider that hosted online bulletin boards could be held
  liable for defamation as a publisher because it actively
  monitored and removed offensive content. See Batzel v.
  Smith, 333 F.3d 1018, 1029 (9th Cir. 2003) (citing Stratton
  Oakmont, Inc. v. Prodigy Servs. Co., 1995 WL 323710, at *4
  (N.Y. Sup. Ct. May 24, 1995) (unpublished)). So section
  230, responding to Stratton Oakmont, prevented providers
  from being treated as the publisher of third-party content,
  47 U.S.C. § 230(c)(1), and eliminated liability for actions
  taken to restrict access to objectionable material, id.
  § 230(c)(2). Although “Congress grabbed a bazooka to swat
  the Stratton-Oakmont fly,” Force, 934 F.3d at 80 (Katzmann,
  C.J., concurring in part and dissenting in part), still, neither
  the text nor the history of section 230 supports a reading of
  “publisher” that extends so far as to reach targeted,
  affirmative recommendations of content or of contacts by
  social media algorithms.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 85 of 168




  84                 GONZALEZ V. GOOGLE

      BUT: As the majority opinion explains, our case law
  squarely and irrefutably holds otherwise. There is just no
  getting around that conclusion, as creatively as Judge Gould’s
  dissent tries to do so.

      Dyroff v. Ultimate Software Grp., Inc., 934 F.3d 1093,
  involved a social networking website that allowed users
  anonymously to share their experiences on any topic and post
  and answer questions. Importantly, the website, Experience
  Project, also “recommended groups for users to join, based on
  the content of their posts and other attributes, using machine-
  learning algorithms.” Id. at 1095. One user, Wesley Greer,
  posted a question about buying drugs in a heroin-related
  group, and the website sent him a notification when a nearby
  drug dealer posted in the same group. Id. Greer bought
  heroin laced with fentanyl from the dealer and died from the
  drug. Id.

      Dyroff held that “[b]y recommending user groups and
  sending email notifications, [the website] was acting as a
  publisher of others’ content.             These functions—
  recommendations and notifications—are tools meant to
  facilitate the communication and content of others. They are
  not content in and of themselves.” Id. at 1098. To me, those
  two sentences actually illustrate why the recommendation and
  email notifications are not actions taken in the role of
  publisher.       The activities highlighted do involve
  communication by the service provider, and so are activities
  independent of simply providing the public with content
  supplied by others.

     The recommendations and notifications in Dyroff are not
  meaningfully different than the recommendations and
  connections provided by the social media companies in the
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 86 of 168




                     GONZALEZ V. GOOGLE                      85

  cases at issue here. Greer’s mother alleged that Experience
  Project “steered users to additional groups dedicated to the
  sale and use of narcotics” and “sent users alerts to posts
  within groups that were dedicated to the sale and use of
  narcotics,” both actions that relied on algorithms to amplify
  and direct users to content. Id. at 1095. Like the
  recommendations provided by YouTube, Experience
  Project’s recommendations communicated to each user that
  the website thought that user would be interested in certain
  posts and topics. And, as here, the recommended connection
  was to individuals openly engaged in illegal activity, and the
  consequences were fatal. Just as the terrorist group’s deadly
  activities were, according to the complaints in these cases,
  facilitated by recommending their gruesome message to
  potential recruits, so the drug dealers’ illegal activities in
  Dyroff were directly facilitated by connecting them with
  potential customers. And in both instances, the consequences
  of the service provider’s recommendations were deadly.

      The problem in our case law goes considerably further
  back than Dyroff. Before Dyroff, Fair Housing Council of
  San Fernando Valley v. Roommates.com, LLC, held that
  section 230 did not immunize a website that “induced third
  parties to express illegal preferences” by including
  discriminatory criteria in a required form for people setting
  up profiles, 521 F.3d at 1165. Roommates.com operated a
  website listing rentals and people seeking rooms and required
  subscribers to list information about their own and their
  preferred roommates’ sex, sexuality, and family status.
  Roommates held that although the information itself was
  provided by third parties, the mandatory nature of the
  information and the “limited set of pre-populated answers”
  made Roommates.com into “much more than a passive
  transmitter of information provided by others; it becomes the
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 87 of 168




  86                 GONZALEZ V. GOOGLE

  developer, at least in part, of that information.” Id. at 1166.
  Roommates distinguished between “providing neutral tools
  [for users] to carry out what may be unlawful or illicit
  searches” or “allow[ing] users to specify whether they will or
  will not receive emails by means of user-defined criteria” and
  operating “in a manner that contributes to the alleged
  illegality.” Id. at 1169.

      As the majority discusses, Maj. Op. at 38, Roommates
  relied on our prior decision in Carafano v. Metrosplash.com,
  Inc., 339 F.3d 1119 (9th Cir. 2003), which held that a dating
  website was not liable for an unauthorized and libelous
  profile created by a third party, see id. at 1122, 1125. The
  dating website “provided neutral tools specifically designed
  to match romantic partners depending on their voluntary
  inputs.” Roommates, 521 F.3d at 1172. Carafano determined
  that the website was being treated as a publisher and that the
  “additional features, such as ‘matching’ profiles with similar
  characteristics” were not sufficient to make the website into
  the “creator” or “developer” of the content in user profiles
  under 47 U.S.C. § 230(f)(3). 339 F.3d at 1125; see id.
  at 1124–25. Instead, the Court determined that such features
  were more akin to editing or selection. Id. at 1124. A tool
  matching two people who choose to share similar information
  about themselves is nearly identical to Facebook’s algorithm
  suggesting possible connections and is similar to algorithms
  recommending new videos based on past user viewing habits,
  and to the recommendation and notification functions of the
  Experience Project at issue in Dyroff. Dyroff concluded that
  “[t]he [Experience Project’s] recommendation and
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 88 of 168




                      GONZALEZ V. GOOGLE                          87

  notification functions,” like the tools in Carafano, could not
  give rise to liability, because they “helped facilitate . . . user-
  to-user communication, but . . . did not materially contribute
  . . . to the alleged unlawfulness of the content,” 934 F.3d
  at 1099.

       The partial dissent considers the Gonzalez Plaintiffs’
  allegations “more akin to those in Roommates.com than
  Dyroff because of the unique threat posed by terrorism
  compounded by social media.” Dissent at 99. But the subject
  matter of the third-party content does not dictate whether an
  interactive computer service is being treated as a publisher of
  that content. Nor does the test proposed in the partial dissent,
  which focuses on “message[s] designed to recruit individuals
  for a criminal purpose” and material contribution “to a
  centralized cause giving rise to a probability of grave harm,”
  id. at 100, meaningfully distinguish our case law, particularly
  Dyroff. The sale of heroin is a criminal purpose, and many
  drug dealers operate as part of criminal networks. Although
  the harm caused by a terrorist attack is immense, the harm
  caused by the sale of fentanyl-laced heroin is certainly
  “grave”—it led to Greer’s death in Dyroff. The allegation
  that the recommendation to users of illegal terrorist messages
  establishes the illegality of Google’s actions under the Anti-
  Terrorism Act (ATA), 18 U.S.C. § 2333, exactly parallels the
  allegation in Dyroff that the dissemination of messages
  connecting drug dealers to buyers contributed to the harms
  Congress intended to combat by prohibiting drug trafficking.

      I therefore concur in full in the majority opinion, as we
  are bound by this Court’s precedent in Dyroff extending
  immunity under section 230 to targeted recommendations of
  content and connections. But I agree with the dissent and
  Judge Katzmann that recommendation and social connectivity
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 89 of 168




  88                  GONZALEZ V. GOOGLE

  algorithms—as distinct from the neutral search functions
  discussed in Roommates—provide a “message” from the
  social media platforms to the user about what content they
  will be interested in and other people with whom they should
  connect. Transmitting these messages goes beyond the
  publishers’ role insulated from liability by section 230.

      I urge the Court to take this case en banc to reconsider our
  case law and hold that websites’ use of machine-generated
  algorithms to recommend content and contacts are not within
  the publishing role immunized under section 230. These
  cases demonstrate the dangers posed by extending section
  230 immunity to such algorithmic recommendations, an
  extension, in my view, compelled by neither the text nor
  history of the statute. As Judge Gould and Judge Katzmann
  both emphasize, algorithms on social media sites do not offer
  just one or two suggestions; they operate cumulatively and
  dominate the user experience. “The cumulative effect of
  recommend[ations] . . . envelops the user, immersing her in
  an entire universe filled with people, ideas, and events she
  may never have discovered on her own.” Force, 934 F.3d
  at 83 (Katzmann, C.J., concurring in part and dissenting in
  part). If viewers start down a path of watching videos that the
  algorithms link to interest in terrorist content, their immersive
  universe can easily become one filled with ISIS propaganda
  and recruitment. Even if the algorithm is based on content-
  neutral factors, such as recommending videos most likely to
  keep the targeted viewers watching longer, the platform’s
  recommendations of what to watch send a message to the
  user. And that message—“you may be interested in watching
  these videos or connecting to these people”—can radicalize
  users into extremist behavior and contribute to deadly
  terrorist attacks like these.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 90 of 168




                     GONZALEZ V. GOOGLE                       89

     I concur—but, for the reasons stated, reluctantly—in the
  majority opinion.



  GOULD, Circuit Judge, concurring in part and dissenting in
  part:

                                I

      I concur in part in the majority opinion in its Parts I and
  II, Part III.A through III.D, Part III.F, and Part VI, but
  respectfully dissent in part as to Part III.E, and Parts IV, V,
  and VII. These cases involve several shooting or bombing
  incidents involving ISIS terrorists at far-flung worldwide
  locations of Paris, France; Istanbul, Turkey; and San
  Bernardino, California, in the United States. They also
  involve claims that Internet or social media companies such
  as Google, YouTube, Facebook, and Twitter contributed to
  acts of terrorism because of the operation of their procedures
  and platforms. I concur insofar as the majority would reverse
  in part the dismissal of revenue-sharing claims in Gonzalez v.
  Google, and insofar as it would reverse the district court’s
  judgment in Taamneh v. Twitter that the complaint failed to
  adequately state a claim for secondary liability under the
  Anti-Terrorism Act (“ATA”). However, I respectfully
  dissent as to the majority’s dismissal of the Gonzalez claims
  on grounds of Section 230 immunity, and of failure to state a
  claim for direct or secondary liability under the ATA, because
  of the majority’s mistaken conclusion that there was no act of
  international terrorism, and I also would hold that the
  complaint adequately alleged that there was proximate cause
  supporting damages on those claims.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 91 of 168




  90                     GONZALEZ V. GOOGLE

      I further note that the majority here makes its dismissive
  rulings solely on the pleadings and with no discovery to
  illuminate Plaintiffs’ well-plead factual contentions. Federal
  Rule of Civil Procedure 12(b)(6) permits dismissal of claims
  without pondering evidence in cases where a complaint fails
  to state a claim. FRCP 12(b)(6) has an important role to play
  in efficiently clearing the courts of suits that lack plausible
  allegations or where a legal barrier like preemption exists.
  Yet in a case that does not warrant such a prompt dismissal,1
  we do the legal system a disservice by dismissing a case
  before considering the evidence that can arise in a properly
  monitored discovery period. A defendant that actually has
  immunity is a good candidate for 12(b)(6) dismissal, but if
  the district court’s conception of the scope of immunity is
  incorrect, as I believe it was here, then its dismissal under that
  rule will be untenable.

      I would hold that Section 230 of the Communications
  Decency Act (“CDA”) does not bar the Gonzalez Plaintiffs’
  claims for direct and secondary liability under the ATA, and
  I would allow those claims to proceed to the district court for
  a reasonable period for discovery. I agree that claims can
  proceed in the Taamneh case, and accordingly agree with
  reversing and remanding in that case. And on the Clayborn


       1
        Doubtless the Defendant social media companies would benefit
  from 12(b)(6) dismissal at the outset—in a case where they are actually
  immune—to avoid expensive and time-consuming discovery procedures.
  However, while that relief would be “swift,” it would not necessarily be
  just. I am reminded of the often-quoted observation by Justice Potter
  Stewart, when he was a U.S. Circuit Judge and before his elevation to the
  Supreme Court, that: “Swift justice demands more than just swiftness.”
  Henderson v. Bannan, 256 F.2d 363, 385 (6th Cir. 1958) (Stewart, J.,
  dissenting) (capitalization altered). This observation has currency in civil
  cases as well, and not only in the criminal justice context.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 92 of 168




                          GONZALEZ V. GOOGLE                                91

  v. Twitter case, I respectfully dissent because I think that the
  majority’s conception of an attack authorized by ISIS is
  inconsistent with the allegations of the operative complaint
  and well-established principles of tort and agency law.
  Further, on all these claims, I would permit amendment if
  sought by plaintiffs based on a theory that the claims are
  supported by specialized federal common law that may be
  applied in cases involving a particularly strong national
  interest and a gap in applicable statutory law. 2

      I further urge that regulation of social media companies
  would best be handled by the political branches of our
  government, the Congress and the Executive Branch, but that
  in the case of sustained inaction by them, the federal courts
  are able to provide a forum responding to injustices that need
  to be addressed by our justice system. Here, that means to me
  that the courts should be able to assess whether certain
  procedures and methods of the social media companies have
  created an unreasonably dangerous social media product that
  proximately caused damages, and here, the death of many.

     The issues here cannot be considered without
  contemplating the specific facts alleged in the operative


      2
         We do not ordinarily consider an issue that was not raised in the
  district court, e.g., Am. President Lines Ltd. v. Int’l Longshore &
  Warehouse Union, Alaska Longshore Div., Unit 60, 721 F.3d 1147, 1157
  (9th Cir. 2013), and similarly do not normally consider issues that are not
  presented to us in the briefing, e.g., United States v. Garcia, 149 F.3d
  1008, 1010 (9th Cir. 1998). However, these rules have exceptions that are
  applied by us in extraordinary cases where permitting such an issue to be
  considered is necessary to avoid a miscarriage of justice. See Hormel v.
  Helvering, 312 U.S. 552, 557 (1941). Here, the three complaints involve
  sufficiently strong interests of the families with loved ones lost to the ISIS
  attacks, so that these cases fall within the exception to the rule.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 93 of 168




  92                 GONZALEZ V. GOOGLE

  complaints. Because the treatment by the majority of the
  facts of the three cases captioned above is not contested by
  me, I mention only the briefest thumbnail sketch of what is
  involved in the three cases that are now on appeal:

     Gonzalez v. Google, 18-16700, involved an ISIS shooting
  in Paris on November 13, 2015, which took the life of
  Nohemi Gonzalez, a 26-year-old U.S. citizen. This shooting
  was one among a broader series of ISIS attacks in Paris on the
  same day, including several suicide bombings and mass
  shootings.

     Taamneh v. Twitter, 18-17192, concerns the notorious
  January 1, 2017 mass shooting by an ISIS operative at the
  Reina nightclub in Istanbul, Turkey, which left 39 people
  dead, 69 others injured, and resulted in the death of Nawras
  Alassaf.

      Clayborn v. Twitter, 19-15043, concerns the December 2,
  2015 attack by ISIS supporters at the Inland Regional Center
  in San Bernardino, California, which left 14 people dead and
  22 others injured.

      All of these terrorist incidents involved ISIS’s supporters.
  In all three cases, Plaintiffs alleged that Google, through
  YouTube, and Twitter and Facebook, through their features,
  provided material support to international terrorism and aided
  and abetted international terrorism in violation of the ATA,
  as amended in 2016 by the Justice Against Sponsors of
  Terrorism Act (“JASTA”). I would hold that the challenged
  conduct of the social media companies is not immunized by
  Section 230 and that the complaints’ allegations are sufficient
  to plausibly allege that the Defendant social media companies
  violated positive statutory law and proximately caused
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 94 of 168




                         GONZALEZ V. GOOGLE                                93

  damages to Plaintiffs. In addition, I would hold that the same
  types of claims can permissibly be asserted as a matter of
  federal common law upon amendment of the complaints. See
  infra, Section V.

                                       II

       My colleagues hold that Section 230 immunizes Google
  from the Gonzalez Plaintiffs’ claims that the YouTube
  platform’s content-generating algorithms aid and abet
  international terrorism by repeatedly recommending the
  propaganda videos of ISIS to users and by broadly
  disseminating violent and radicalizing terrorist messages.3 It
  is true that: “No provider or user of an interactive computer
  service shall be treated as the publisher or speaker of any


      3
          The problem I challenge is not that the social media companies
  republish harmful propaganda from ISIS; the problem is the algorithms
  devised by these companies to keep eyes focused on their websites.
  Historian Anne Applebaum, who has evaluated the stresses on
  democracies in several countries in light of modern communications and
  technology, notes the following: “[S]ocial media algorithms themselves
  encourage false perceptions of the world. People click on the news they
  want to hear; Facebook, YouTube, and Google then show them more of
  whatever it is that they already favor, whether it is a certain brand of soap
  or a particular form of politics. The algorithms radicalize those who use
  them too. If you click on perfectly legitimate anti-immigration YouTube
  sites, for example, these can lead you quickly, in just a few more clicks,
  to white nationalist sites and then to violent xenophobic sites. Because
  they have been designed to keep you online, the algorithms also favor
  emotions, especially anger and fear. And because the sites are addictive,
  they affect people in ways they don’t expect. Anger becomes a habit.
  Divisiveness becomes normal. Even if social media is not yet the primary
  news source for all Americans, it already helps shape how politicians and
  journalists interpret the world and portray it. Polarization has moved from
  the online world into reality.” See Anne Applebaum, Twilight of
  Democracy—The Seductive Lure of Authoritarianism (1st ed. 2020).
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 95 of 168




  94                 GONZALEZ V. GOOGLE

  information provided by another information content
  provider.” 47 U.S.C. § 230(c)(1). But in my view, Section
  230 was not intended to immunize, nor does its literal
  language suggest that it immunizes, companies providing
  interactive computer services from liability for serious harms
  knowingly caused by their conduct. Plaintiffs raise a genuine
  factual issue of whether Defendants knew that ISIS and its
  supporters were inserting propaganda videos into their
  platforms, which permits the inference that these social media
  companies were aware of the risks to the public from
  incipient terrorists who, inflamed by ISIS videos, would
  wreak havoc upon “infidels” who might be encountered by
  them.

       Even if under Section 230 Google should not be
  considered the publisher or speaker of propaganda messages
  posted by ISIS or its sympathizers, the YouTube platform
  nonetheless magnified and amplified those communications,
  joining them with similar messages, in a way that contributed
  to the ISIS terrorists’ message beyond what would be done by
  considering them alone. Because ISIS depended on recruits
  to carry out its campaign of worldwide hatred and violence,
  disseminating its terrorist messages through its propaganda
  videos was a proximate cause of the terrorist attacks at issue
  here. When fairly read with notice pleading principles in
  mind, the complaints plausibly allege ISIS’s dependence on
  recruitment through social media’s free publicity and vast
  network.

      I do not believe that Section 230 was ever intended to
  immunize such claims for the reasons stated in Chief Judge
  Katzmann’s cogent and well-reasoned opinion concurring in
  part and dissenting in part in Force v. Facebook, Inc.,
  934 F.3d 53, 76–89 (2d Cir. 2019). Chief Judge Katzmann’s
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 96 of 168




                     GONZALEZ V. GOOGLE                       95

  partially dissenting opinion in Force v. Facebook is appended
  as Attachment A to this partial dissent. Although I
  substantially agree with Judge Katzmann’s reasoning
  regarding Section 230 immunity, I add some thoughts of my
  own. In short, I do not believe that Section 230 wholly
  immunizes a social media company’s role as a channel of
  communication for terrorists in their recruiting campaigns
  and as an intensifier of the violent and hatred-filled messages
  they convey. The law should not give social media platforms
  total immunity, and in my view it does not, because the
  conduct plausibly alleged does have “some direct
  relationship,” Fields v. Twitter, Inc., 881 F.3d 739, 744 (9th
  Cir. 2018), between the asserted injuries of the Plaintiff
  families and the Defendant social media companies’ conduct.
  Further, Plaintiffs plausibly alleged aiding and abetting
  claims because providing the channels of communication for
  inflammatory videos should be considered substantial
  assistance to the primary violations of terrorist shootings or
  bombings.

      The majority splits Plaintiffs’ claims into two categories:
  claims based on Google’s content-generating algorithms (the
  “non-revenue sharing claims”), and claims based on ISIS’s
  use of Google’s advertising program, AdSense (the “revenue
  sharing claims”). The majority ultimately concludes that
  Section 230 shields Google from liability for its content-
  generating algorithms. I disagree. I would hold that
  Plaintiffs’ claims do not fall within the ambit of Section 230
  because Plaintiffs do not seek to treat Google as a publisher
  or speaker of the ISIS video propaganda, and the same is true
  as to the content-generating methods and devices of Facebook
  and Twitter.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 97 of 168




  96                 GONZALEZ V. GOOGLE

      Accepting plausible complaint allegations as true, as we
  must, Google, through YouTube, and Facebook and Twitter
  through their various platforms and programs, acted
  affirmatively to amplify and direct ISIS content, repeatedly
  putting it in the eyes and ears of persons who were
  susceptible to acting upon it. For example, YouTube’s
  platform did so by serving up an endless stream of violent
  propaganda content after any user showed an inclination to
  view such material. At the same time, it permitted its
  platforms to be used to convey recruiting information for
  ISIS-seeking potential terrorists.

      Consider how the Google/YouTube algorithm appears to
  operate: To illustrate, let’s assume that a person went to
  YouTube and asked it to play a favorite song of some artist
  like Elvis Presley or Linda Ronstadt, or a classical symphony
  by Ludwig van Beethoven or Wolfgang Amadeus Mozart, or
  a jazz piece by Miles Davis or Charlie Parker. After that
  requested song played, the viewer or listener would see
  automatically a queue of similar or related videos showing
  either other songs of the requested artist or of some other
  artists within similar genre. Similarly, if one went to
  YouTube to see a video about the viewer’s favorite National
  Park, the viewer would soon see a line of videos about other
  national parks or similar scenery. And here’s the difficulty:
  If a person asked YouTube to play a video showing one
  bloody ISIS massacre or attack, other such ISIS attacks would
  be lined up, or even starting to play automatically. Thus, the
  seemingly neutral algorithm instead operates as a force to
  intensify and magnify a message. That poses no problem
  when the video shows Elvis Presley or Linda Ronstadt
  performing a musical song, or shows a beautiful National
  Park. But when it shows acts of the most brutal terrorism
  imaginable, and those types of images are magnified and
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 98 of 168




                     GONZALEZ V. GOOGLE                       97

  repeated over and over again, often coupled with incendiary
  lectures, then the benign aspects of Google/YouTube,
  Facebook and Twitter have been transformed into a chillingly
  effective propaganda device, the results of which were
  effectively realized in this case.

      Section 230 of the CDA was aimed at giving Internet
  companies some breathing space to permit rapid growth of
  them and the economy by providing that when information
  was posted on a website, the interactive computer service
  hosting that website would not be liable for the substance of
  the content posted by the user. Pub. L. 104-104, § 509, 110
  Stat. 56, 56, 137–39; Reno v. ACLU, 521 U.S. 844, 857–58
  (1997). Our circuit has developed and consistently applied a
  three-part test, the Barnes factors, for when immunity applies.
  See Dyroff v. Ultimate Software Grp., Inc., 934 F.3d 1093,
  1097 (9th Cir. 2019). Under those factors, a defendant is
  entitled to Section 230 immunity when: (1) the defendant is
  “a provider or user of an interactive computer service,
  (2) whom the plaintiff seeks to treat, under a state law cause
  of action, as a publisher or speaker,” (3) “of information
  provided by another information content provider.” Id.
  at 1097 (quoting Barnes v. Yahoo!, Inc., 570 F.3d 1096,
  1100–01 (9th Cir. 2009)).

      The factor at issue here is the second. Although Section
  230 arguably means that Google and YouTube cannot be
  liable for the mere content of the posts made by ISIS, that
  provision in no way provides immunity for other conduct of
  Google or YouTube or Facebook or Twitter that goes beyond
  merely publishing the post. Here, Plaintiffs allege that
  Google’s “Services” include not just publishing content, but
  also “use of Google’s infrastructure, network, applications,
  tools and features, communications services,” and other
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 99 of 168




  98                 GONZALEZ V. GOOGLE

  specialized tools like “Social Plugins” and “Badges.” Similar
  allegations are made about other platforms’ tools and
  procedures. I would affirm in part to the extent the district
  court applied Section 230 immunity to YouTube or other
  platforms simply carrying the posts from ISIS on its platform,
  but not to the extent that it amplified and in part developed
  the terrorist message by encouraging similar views to be
  given to those already determined to be most susceptible to
  the ISIS cause.

      I believe that my view is consistent with our decision in
  Dyroff. The majority relies on Dyroff for the proposition that
  Google’s algorithms, which recommend ISIS content to
  users, are “neutral tools” meant to facilitate communication
  and the content of others. According to my colleagues, then,
  under Section 230, Google does not transcend the role of a
  publisher by merely recommending terrorism-related content
  based on past content viewed.

      In Dyroff, Plaintiff challenged a social networking
  website called “Experience Project,” which allowed users to
  anonymously share their first-person experiences, post and
  answer questions, and interact with other users about different
  topics. 934 F.3d at 1094. The website interface “did not
  limit or promote the types of experiences users
  shared”—instead, it was up to the user to use the site’s “blank
  box” approach to generate content. Id. The site also used
  machine-learning algorithms to recommend groups for users
  to join based on the content of their posts. Id. at 1095.
  Plaintiff alleged that the site’s functions, including
  recommendations of new groups and notifications from
  groups of which the user is a member, facilitated an illegal
  drug sale that resulted in the death of Plaintiff’s son, Wesley
  Greer. Id. Greer posted on the site asking about where to
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 100 of 168




                      GONZALEZ V. GOOGLE                       99

   find heroin in a particular city, and a fellow user responded
   and sold fentanyl-laced heroin to Greer. Id. Greer was sent
   an email notification when the other user posted, which
   resulted in the drug transaction. Id. We held that the site was
   entitled to Section 230 immunity because Plaintiff sought to
   treat the defendant as the publisher of Greer and his dealer’s
   content. Id. at 1097.

       We distinguished the facts in Dyroff from Fair Housing
   Council of San Fernando Valley v. Roommates.com, 521 F.3d
   1157, 1167–69 (9th Cir. 2008) (en banc). In Roommates, we
   held that Section 230 did not immunize a website that
   matched people renting rooms with people looking for
   somewhere to live from liability under federal and state
   housing anti-discrimination laws. Id. at 1161–62. The
   Roommates.com website design guided users through
   required discriminatory criteria, “inducing third parties to
   express illegal preferences,” id. at 1165, and therefore the
   website itself “directly participate[d] in developing the
   alleged illegality.” Dyroff, 934 F.3d at 1099. In Dyroff, then,
   we drew a distinction between true material contribution to a
   third party’s content—which would involve “responsibility
   for what makes the displayed content illegal or
   actionable”—and “actions (traditional to publishers) that are
   necessary to the display of unwelcome and actionable
   content.” Id. (quoting Kimzey v. Yelp! Inc., 836 F.3d 1263,
   1269 n.4 (9th Cir. 2016) (citation omitted)).

       I would hold that the Gonzalez Plaintiffs’ allegations are
   more akin to those in Roommates.com than Dyroff because of
   the unique threat posed by terrorism compounded by social
   media. ISIS content on YouTube is a pervasive phenomenon.
   Plaintiffs allege that “[t]he expansion and success of ISIS is
   in large part due to its use of the internet and social media
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 101 of 168




   100                    GONZALEZ V. GOOGLE

   platforms to promote and carry out its terrorist activities.”
   One study by the Counter Extremism Project found that
   between March and June 2018, 1,348 ISIS videos were
   uploaded to YouTube, garnering 163,391 views.4 Though
   websites using neutral tools like algorithms are generally
   immunized by Section 230, I would hold that where the
   website (1) knowingly amplifies a message designed to
   recruit individuals for a criminal purpose, and (2) the
   dissemination of that message materially contributes to a
   centralized cause giving rise to a probability of grave harm,
   then the tools can no longer be considered “neutral.” Further,
   a lack of reasonable review of content posted that can be
   expected to be harmful to the public, like ISIS’s violent
   propaganda videos, also destroys neutrality. 5


       4
           The Counter Extremism Project, White Paper, The eGlyph
   Web Crawler: ISIS Content on YouTube (July 2018),
   https://www.counterextremism.com/sites/default/files/eGLYPH_web_c
   rawler_white_paper_July_2018.pdf.
       5
         Google suggests in its briefing that it tries to keep ISIS content from
   YouTube. But the record in this case suggests that if so, the control has
   been ineffective. The record shows that despite extensive media coverage,
   legal warnings, and congressional hearings, social media companies
   continued to provide a platform and communication services to ISIS
   before the Paris attacks, and these resources and services went heedlessly
   to ISIS and its affiliates, as the social media companies refused to actively
   identify ISIS YouTube accounts, and only reviewed accounts reported by
   other YouTube users. If, for example, a social media company must take
   down within a reasonable time sites identified as infringing copyrights, it
   follows with stronger logic that social media companies should take down
   propaganda sites of ISIS, once identified, within a reasonable time to
   avoid death and destruction to the public, which may be victimized by
   ISIS supporters. Moreover, if social media companies can ban certain
   speakers who flout their rules by conveying lies or inciting violence, as
   was widely reported in the aftermath of tweets and posts relating to the
   recent “insurrection” of January 6, 2021, then it is hard to see why such
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 102 of 168




                         GONZALEZ V. GOOGLE                             101

       In the case of terrorist recruiting, the dissemination itself
   “contributes materially to the alleged illegality of the
   conduct,” Roommates.com, 521 F.3d at 1168, in a way that
   disseminating other violent videos would not. There can be
   no doubt that ISIS’s use of violence and threats of violence is
   part of its program of terrorism. Contrary to the majority’s
   contention that Google “merely provid[ed] the public with
   access to its platform,” Google affirmatively sent a message
   in substance to users that individuals who enjoy watching
   ISIS content may also be interested in joining its ranks.
   Much as allowing a roommate-matching website to screen
   candidates by discriminatory criteria presents the same harm
   as doing such screening in person or by telephone (which is
   clearly prohibited by statute), a search engine that knowingly
   transmits recruitment messages to prospective terrorists
   presents the exact danger—material support to the terrorist
   cause—that Congress intended to combat with the ATA.
   Though indeed there are some situations where tools like
   algorithms can be “neutral,” where the message itself is the
   danger, the tool necessarily contributes to the alleged
   illegality of the conduct.6


   companies could not police and prohibit the transmission of violent ISIS
   propaganda videos, in the periods preceding a terrorist attack. See
   Kate Conger & Mike Isaac, Twitter Permanently Bans Trump,
   Capping Online Revolt, N.Y. T IMES (Jan. 8, 2021),
   https://www.nytimes.com/2021/01/08/technology/twitter-trump-
   suspended.html.
       6
         The majority contends that my view, which considers the danger
   inherent in the message amplified by Google, is inconsistent with
   congressional intent in enacting Section 230(c)(1). Though it is true that
   an interactive computer service is immune when it is “treated as the
   publisher or speaker of any information provided by another information
   content provider,” 47 U.S.C. § 230(c)(1) (emphasis added), the same
   portion of the statute makes clear that for Section 230 to apply, the
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 103 of 168




   102                   GONZALEZ V. GOOGLE

        Plaintiffs’ allegations underscore the danger of
   amplifying ISIS’s recruiting messages. Plaintiffs allege that
   ISIS has used YouTube “to cultivate and maintain an image
   of brutality, to instill greater fear and intimidation,” and to
   distribute videos “made in anticipation of the [Paris] attack
   showing each of the ISIS terrorists who carried out the attacks
   telling of their intentions and then executing a captive for the
   camera.” Plaintiffs allege that ISIS “not only uses YouTube
   for recruiting, planning, inciting, and giving instructions for
   terror attacks,” but also uses it “to issue terroristic threats . . .
   intimidate and coerce civilian populations, take credit for
   terror attacks, communicate its desired messages about the
   terror attacks . . . [and] demand and attempt to obtain results
   from the terror attacks.”

       I note that Chief Judge Katzmann’s concurrence in part
   and dissent in part in Force v. Facebook, Inc., 934 F.3d 53,
   76–89 (2d Cir. 2019), relied on a reading of Roommates.com
   that is consistent with my view here. Chief Judge Katzmann
   contended that Facebook is developing content by actively
   providing friend suggestions between users who have
   expressed similar interests—in other words, the algorithms
   provided a “message” from Facebook to the user. Id.


   plaintiffs must be attempting through their suit to treat the website as a
   publisher or speaker. But emphasizing the danger of the terrorist message
   shows that because Google is amplifying ISIS’s recruitment
   message—and thus acting as a content generator, not merely a
   publisher—the inherent danger of dissemination materially contributes to
   the illegality of the conduct. See Roommates, 521 F.3d at 1168. If a
   website is acting as a publisher, then under Section 230 it will be immune
   no matter what information it publishes from another source. But if, as is
   the case here, the dangerous nature of the message makes amplifying that
   message transform what would otherwise be mere publishing into content
   development, then the website is no longer immune under Section 230.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 104 of 168




                         GONZALEZ V. GOOGLE                          103

   at 82–83. In the same way, YouTube is “proactively creating
   networks of people,” id. at 83, who are sympathetic to the
   ISIS cause, and Google is delivering the message that those
   YouTube users may be interested in contributing to ISIS in a
   more tangible way.

       Furthermore, propagating ISIS messages has an
   amplification effect that is greater than the sum of each
   individual connection. See Force, 934 F.3d at 83 (Katzmann,
   J., dissenting in part) (“The cumulative effect of
   recommending several friends, or several groups or events,
   has an impact greater than the sum of each suggestion. It
   envelops the user, immersing her in an entire universe filled
   with people, ideas, and events she may never have discovered
   on her own.”). Plaintiffs allege that Google does so in part by
   “us[ing] YouTube to direct viewers to other online sites,
   postings, media, and other social network media.” When an
   ISIS recruitment video manages to reach one person via
   YouTube that it might not otherwise have reached, that
   person could join the cause by donating their time, money, or
   even their life.7 With each person that joins its ranks, ISIS
   grows in power and resources. It is the fact of recruitment to


       7
          As the Counter Extremism Project observes, “there is a clear
   link between extremist videos and individuals who have sought to
   support or join ISIS.        A joint study from the University of
   Chicago’s Project on Security and Threats and the Australian
   Strategic Policy Institute’s Counter-Terrorism Policy Center found that
   83% of Americans who committed or were charged with ISIS-related
   crimes between March 2014 and August 2016 watched ISIS
   propaganda videos.” See White Paper, eGlyph at 2 (citing Robert
   Pape, et al., “The American Face of ISIS,” Australian Strategic Policy
   Institute (Feb. 2017), https://s3-ap-southeast-2.amazonaws.com/ad-
   aspi/import/ASPI_CPOST_ISIS_Indictees.pdf?2Tbn8TshXmujb1ft8f7P
   IR7sukzyr hka).
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 105 of 168




   104                   GONZALEZ V. GOOGLE

   a centralized organization with the ability to cause
   disproportionate harm that distinguishes a terrorist venture
   from a “normal” criminal venture (as in Dyroff). In Dyroff,
   though the website connected Greer with a drug dealer that he
   might not have otherwise met, the singular connection
   between the two was unlikely to contribute to a centralized
   effort to commit international atrocities. I contend that the
   ATA codifies a “duty not to provide material support to
   terrorism” precisely because Congress recognized the
   exponential impact of such conduct. See Force, 934 F.3d
   at 83–84 (Katzmann, J., dissenting in part) (noting that “ATA
   torts are atypical” because the Act premises liability “not on
   publishing qua publishing, but rather on Facebook’s
   provision of services and personnel to Hamas”).

       For the foregoing reasons, I would hold that Section 230
   does not immunize Google from liability for its content-
   generating algorithms insofar as they develop a message to
   ISIS-interested users. The same reason supports lack of
   immunity for the other Defendant social media companies’
   use of their own algorithms, procedures, users, friends, or
   other means to deliver similar content from ISIS to the users
   of the social media. But even if Dyroff cannot be fairly
   distinguished, then our circuit should take this case en banc
   to modify or clarify the rule that machine-learning algorithms
   can never produce content within the meaning of Section
   230,8 or the Supreme Court should take up the proper



       8
         The majority distinguishes Chief Judge Katzmann’s dissent in Force
   in part by emphasizing that “Ninth Circuit case law forecloses his
   argument,” though it recognizes that the Force dissent maintains that
   Section 230(c)(1) “need not be interpreted to immunize websites’ friend-
   and-content-suggestion algorithms.”
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 106 of 168




                           GONZALEZ V. GOOGLE                                105

   interpretation of Section 230 and bring its wisdom and
   learning to bear on this complex and difficult topic.9

                                        III

      Having determined that Section 230 does not immunize
   Google for liability for either set of claims (non-revenue



        I disagree that our case law must be read to foreclose the Gonzalez
   Plaintiffs’ argument, but the majority’s apparent recognition that friend-
   and-content-suggestion algorithms could fairly be interpreted as outside
   of Section 230’s ambit lends support to a potential en banc call in this
   case.
       9
          Recently, Justice Thomas commented in connection with the denial
   of a writ of certiorari in Malwarebytes, Inc. v. Enigma Software Group
   USA, LLC, 141 S. Ct. 13 (2020), that the Court would soon find it
   appropriate to take up a case interpreting Section 230. Justice Thomas
   notes that a new look at the statute is warranted because “[w]hen Congress
   enacted the statute, most of today’s major Internet platforms did not
   exist.” Id. at 13 (Thomas, J., writing separately). Despite this, “many
   courts have construed the law broadly to confer sweeping immunity on
   some of the largest companies in the world.” Id. Justice Thomas goes on
   to explain that courts’ views of Section 230 have gone from a “modest
   understanding” to beyond what plausibly could have been intended by
   Congress, including conferring immunity “even when a company
   distributes content that it knows is illegal. Id. at 15 (emphasis in original).
   In this separate statement, Justice Thomas made clear his view that the
   scope of Section 230 immunity should be narrowed in line with
   congressional intent. I agree with Justice Thomas that Section 230 has
   mutated beyond the specific legal backdrop from which it developed, and
   I cannot join a majority opinion that seeks to extend this sweeping
   immunity further. When one considers the analysis in the statement of
   Justice Thomas in Malwarebytes, the dissent of Chief Judge Katzmann in
   Force v. Facebook, and the concurring opinion of Judge Tymkovich in
   FTC v. Accusearch, 570 F.3d 1187 (10th Cir. 2009), I believe that there
   is a rising chorus of judicial voices cautioning against an overbroad
   reading of the scope of Section 230 immunity.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 107 of 168




   106                 GONZALEZ V. GOOGLE

   sharing and revenue sharing), I next consider whether
   Plaintiffs properly stated a claim for direct liability under the
   ATA.

       The majority holds that Section 230 immunizes Google
   from liability for Plaintiffs’ non-revenue sharing claims, so it
   does not address whether Plaintiffs adequately alleged
   primary liability for those claims. Having held that Section
   230 does not preclude it from considering that issue for the
   revenue sharing claims, however, the majority concludes that
   Plaintiffs still do not state a claim for primary liability under
   that theory. Specifically, my colleagues would decide that
   Plaintiffs fail to plausibly allege that Google committed an
   act of international terrorism, or that Google’s actions
   proximately caused Nohemi Gonzalez’s death. I address both
   bases for the majority’s conclusion in turn.

                                  A

       I would hold that the Plaintiffs plausibly stated a claim
   that Google could be held primarily liable under the ATA
   based on both Google’s revenue-sharing procedure and
   Google’s content-generating algorithms. At the motion to
   dismiss stage, we accept all factual allegations in the
   complaint as true and construe them in the light most
   favorable to the nonmoving party. Campidoglio LLC v. Wells
   Fargo & Co., 870 F.3d 963, 970 (9th Cir. 2017) (citation
   omitted).

       The civil remedies provision of the ATA, 18 U.S.C.
   § 2333(a), allows a United States national who is a victim of
   “an act of international terrorism” to sue for damages in
   federal court. Acts constituting international terrorism
   “involve violent acts or acts dangerous to human life that are
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 108 of 168




                      GONZALEZ V. GOOGLE                      107

   a violation of the criminal laws of the United States or of any
   State . . . .” 18 U.S.C. § 2331(1)(A). Such acts must “appear
   to be intended . . . (i) to intimidate or coerce a civilian
   population; (ii) to influence the policy of a government by
   intimidation or coercion; or (iii) to affect the conduct of a
   government by mass destruction, assassination, or
   kidnapping.” Id. § 2331(1)(B).

                                 1

       The majority acknowledges that Section 230 does not
   shield Google from liability on the revenue sharing claims
   because the allegations are “premised on Google providing
   ISIS with material support by giving ISIS money.” I concur
   with that aspect of the opinion, but I would also add that
   providing monetary support to a foreign terrorist
   organization, with the constructive knowledge that that
   money would likely be used as part of the terrorist enterprise,
   qualifies as an “act of international terrorism.” 18 U.S.C.
   § 2333(a).

       I begin with the contours of Plaintiffs’ revenue sharing
   claim. The complaint alleges that Google is aware of ISIS’s
   presence on YouTube because it has received complaints
   about ISIS content, and it has “suspended or blocked selected
   ISIS-related accounts at various times.” Plaintiffs also allege
   that Google shares a percentage of the revenue it generates
   from pairing advertisements and videos with the video poster.
   Through Google’s commercial service, AdSense, users can
   register their accounts for “monetization.” Plaintiffs allege
   that ISIS uses the AdSense monetization program to earn
   revenue. Before the YouTube video can be approved for
   advertisements, Google must review and approve the video.
   Google has therefore “reviewed and approved ISIS videos,
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 109 of 168




   108                 GONZALEZ V. GOOGLE

   including videos posted by ISIS-affiliated users, for
   ‘monetization’ through Google’s placement of ads in
   connection with those videos.” Through those approvals,
   Google gains constructive knowledge of the fact that it
   provided financial support to ISIS and incentivized ISIS to
   continue to post videos on YouTube. Plaintiffs’ allegations
   about Google’s knowledge is bolstered by contentions that
   various news outlets reported on the kind of ads appearing
   before ISIS YouTube videos.

        The majority mistakenly concludes that Google’s conduct
   could not qualify as international terrorism because it is not
   “intended to intimidate or coerce a civilian population or to
   influence or affect a government.” I disagree. The standard
   for intent under the ATA is not subjective; rather, it is a
   “matter of external appearance.” Boim v. Holy Land Found.
   for Relief & Dev., 549 F.3d 685, 694 (7th Cir. 2008) (en
   banc). I would hold that, on the facts alleged, a knowing
   provision of resources to a terrorist organization constitutes
   aid to international terrorism because an entity like Google
   appears to intend the natural and foreseeable consequences of
   its actions. See Restatement (Second) of Torts, § 8A (1965).

       The majority relies on Linde v. Arab Bank, PLC, 882 F.3d
   314 (2d Cir. 2018), to conclude that knowingly providing
   material support to a terrorist organization is not “an act of
   international terrorism” if it is motivated by economics.
   Besides the fact that Linde is a sister circuit decision that is
   not binding on our court, its facts and holding are also
   distinguishable. In Linde, the court expressly held that it was
   error for the district court to instruct the jury that proof that
   Arab Bank provided material support to a designated foreign
   terrorist organization, in violation of § 2339B, “necessarily
   proved the bank’s commission of an act of international
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 110 of 168




                       GONZALEZ V. GOOGLE                      109

   terrorism.” Id. at 325. Thus, the Second Circuit held only
   that violating § 2339B does not inherently create an act of
   terrorism. The court’s reasoning continually references the
   context of its decision: whether it could find that the jury
   instruction error was harmless. Id. at 327 (holding that “the
   mere provision of routine banking services to organizations
   and individuals said to be affiliated with terrorists does not
   necessarily establish causation”) (internal quotation marks
   and citation omitted) (emphasis added). Indeed, the court did
   not even decide whether Arab Bank’s financial services to
   Hamas should be viewed as “routine” under the court’s
   precedent, because that issue raised a question of fact for the
   jury to decide. Id.

        Even accepting that providing material aid “does not
   invariably equate” to an act of international terrorism under
   § 2331(1), Linde, 883 F.3d at 326, there are clearly situations
   where providing such aid operates to endanger human life
   and manifests an apparent intent to coerce or intimidate
   civilians or to influence or affect governments. The Seventh
   Circuit’s Boim decision represents such a case, despite the
   majority incorrectly characterizing Plaintiffs’ reliance on it as
   “misplaced.” In Boim, the court held that a jury could find
   defendants liable under the ATA when they had donated
   money to Hamas and Hamas-affiliated charities, knowing that
   Hamas used such money to finance violence towards at least
   some American citizens. 549 F.3d at 690. Because donating
   money to Hamas was like “giving a loaded gun to a child,” it
   did not matter that the act of giving money is not a violent act
   itself because, in context, it would be “dangerous to human
   life.” Id. (citation omitted). The Seventh Circuit recognized
   that imposing liability for providing money to a terrorist
   group “makes good sense as a counterterrorism measure,”
   because “[d]amages are a less effective remedy against
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 111 of 168




   110                  GONZALEZ V. GOOGLE

   terrorists and their organizations than against their financial
   angels.” Id.

       Boim relied on the foreseeability of the consequences of
   donating to Hamas to support its sensible holding that the
   donations would appear to be intended to intimidate or coerce
   a civilian population. Id. at 694; see also Linde, 883 F.3d at
   327 (discussing Boim’s reasoning and stating that “given such
   foreseeable consequences,” the donations met the statutory
   definition for an act of terrorism). The court analogized
   donating to a terrorist organization to giving a small child a
   loaded gun because in both cases, the actor is “doing
   something extremely dangerous and without justification.”
   Id. at 693. “If the actor knows that the consequences are
   certain, or substantially certain, to result from his act, and still
   goes ahead, he is treated by the law as if he had in fact
   desired to produce the result.” Id. (quoting Restatement
   (Second) of Torts, § 8A (1965)). The fact that the actor was
   not motivated by a desire for the child to shoot anyone is of
   no matter to the tort inquiry. Id.

       The Gonzalez Plaintiffs allege that Google knew ISIS was
   using its AdSense program, and that therefore Google knew
   it was providing material support to a terrorist organization.
   The fact that Google was not motivated by a desire to
   augment ISIS’s efforts to recruit other terrorists is irrelevant.
   The majority’s argument—that Google’s interactions with
   ISIS via revenue sharing are not intended to intimidate or
   coerce civilian populations because Google was “motivated
   by economics”—is an arbitrary line divorced from Section
   2333’s text and established principles of tort law. Boim—a
   decision properly based upon Section 2333’s text and
   history—does not attempt to draw a line based on motivation.
   In fact, it rejects such a line as irrelevant to the question of
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 112 of 168




                      GONZALEZ V. GOOGLE                      111

   intent because a person intends what he knows is
   substantially certain to result from his act. 549 F.3d at 693.
   My colleagues attempt to distinguish Boim by noting that a
   donor to Hamas would likely share that organization’s vision
   and objectives, but Boim did not rely on that aspect of
   targeted donation. Instead, the Seventh Circuit reasoned that
   “[a] knowing donor to Hamas” is “a donor who knew the
   aims and activities of the organization.” Id. at 693–94
   (emphasis added). It was the donor’s knowledge of Hamas’
   activities, rather than his approval of it, that gave rise to
   liability.

                                 2

       Because amplifying ISIS’s message and creating new
   networks of prospective terrorist recruits foreseeably provides
   material support to a terrorist organization, I would likewise
   hold that the complaint in Gonzalez v. Google states a claim
   that Google is primarily liable on a non-revenue sharing
   theory.

       Terrorism is, in part, psychological warfare. The record
   shows that for ISIS terrorism is a psychological weapon.
   ISIS’s most potent and far-reaching weapon is the Internet.
   The Gonzalez complaint alleges that “Google’s YouTube
   platform has played an essential role in the rise of ISIS,”
   which has become one of the largest perpetrators of violence
   in the world. ISIS uses YouTube to recruit members, plan
   terrorist attacks, issue threats, take credit for attacks, and
   demand and attempt to obtain results from the attacks by
   influencing government policies and conduct. While one of
   ISIS’s goals is to commit acts of violence, “the physical
   attack itself and the harm to the individual victims of the
   attack” is just one piece of the puzzle—ISIS also uses terror
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 113 of 168




   112                  GONZALEZ V. GOOGLE

   attacks as a means to communicate its political message and
   instill fear in those it considers its combatants. Thus, the
   impact of ISIS’s terrorism is dependent upon its ability to
   communicate its message and reach its intended audiences.
   Id. Plaintiffs allege that “ISIS’s use of violence and threats
   of violence [are] part of its program of terrorism, designed
   . . . to gain attention, instill fear and ‘terror’ in others, send a
   message, and obtain results.” Because the communication of
   ISIS violence and threats is part of the terrorist attack,
   repeated postings and encouraged viewings of ISIS videos, as
   effected by Google’s algorithms, is also part of the attack.

       When a terrorist group blows up or shoots up or carves up
   passengers on an airplane, railroad car or a subway car, they
   do not do it merely to destroy property or injure people
   involved in those bombings, shootings, and knifing attacks.
   Instead, they aim to create fear in the public so that people
   will be afraid to use airplanes or railroad cars or subways or
   any general public area to go about their business as usual.
   Publicizing the event is just as essential to terrorists’ success
   as is the bombing, shooting, or knifing itself. So-called
   “neutral” algorithms created by Facebook, Twitter, and
   Google, are then transformed into deadly missiles of
   destruction by ISIS, even though they were not initially
   intended to be used that way. But once there is a consistent
   stream of conduct by ISIS, it should be understood that
   defendants who passively ignore that conduct can be held to
   have intended the natural and probable consequences of their
   actions. See Restatement (Second) of Torts, § 8A (1965).

        Just as sharing revenue with ISIS is “dangerous to human
   life,” Boim, 549 F.3d at 690 (citation omitted), so is
   amplifying its message and encouraging recruitment to its
   ranks. Perhaps even more so because unlike money, which
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 114 of 168




                        GONZALEZ V. GOOGLE                        113

   is fungible, YouTube has a virtual monopoly on hosting
   extremist videos.10 ISIS can get operating funds from a
   variety of sources, but very few platforms have the
   international network and infrastructure to which YouTube
   has access. Imposing liability on social media platforms for
   affirmatively amplifying ISIS’s message can therefore “cut
   the terrorists’ lifeline.” See id. at 691.

                                    B

       Direct liability claims under the ATA require that
   plaintiffs show they suffered injury “by reason of an act of
   international terrorism.” 18 U.S.C. § 2333(a). The “by
   reason of” phrasing has been understood to impose a
   requirement of proximate causation. See, e.g., Fields v.
   Twitter, 881 F.3d 739, 744 (9th Cir. 2018). To meet this
   requirement, “a plaintiff must show at least some direct
   relationship between the injuries that he or she suffered and
   the defendant’s acts.” Id. at 744.

       On my view of the case, the proximate cause issue must
   be reached, and I believe that it is satisfied. The ATA’s
   purpose in part is to provide a financial remedy to victims of
   terrorism. Indeed, ATA’s legislative history demonstrates
   Congress’s intent to authorize the “imposition of liability at
   any point along the causal chain of terrorism.” S. Rep. No.
   102-342, at 22 (1992) (referencing “the flow of money” to
   terrorist groups).




       10
         See, e.g., Neima Jahromi, The Fight for the Future of YouTube,
   NEW YORKER (July 8, 2019), https://www.newyorker.com/tech/annals-of-
   technology/the-fight-for-the-future-of-youtube.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 115 of 168




   114                 GONZALEZ V. GOOGLE

       My view is consistent with our decision in Fields v.
   Twitter. In Fields, we acknowledged that acts of international
   terrorism are foreseeable consequences of financial support
   to a terrorist organization, but we also noted that such
   fungibility “does not relieve claimants of their burden to
   show causation.” Id. at 749. Fields requires that a plaintiff
   plausibly allege a “direct relationship between a defendant’s
   act and [a plaintiff’s] injur[ies],” id. at 748, and that element
   is met here because there is a sufficient nexus.

       Plaintiffs allege that ISIS operatives involved in the Paris
   Attacks posted links to ISIS YouTube videos. The sum of
   Plaintiffs’ allegations demonstrate that the terrorists
   responsible for Plaintiffs’ injuries used YouTube as an
   integral component of recruiting, and that such recruiting is
   necessary to carry out attacks at the scale of those in Paris.

       Specifically, Plaintiffs allege that at least two of the
   twelve ISIS terrorists who carried out the Paris Attacks,
   Abaaoud and Laachraoui, used online social media platforms
   to post links to ISIS recruitment YouTube videos and “jihadi
   YouTube videos.”           Plaintiffs allege that Abaaoud,
   “considered the operational leader of the Paris Attack,” was
   an active user of social media, including YouTube. In a
   March 2014 ISIS YouTube video, “Abaaoud gave a
   monologue (in French) recruiting jihadi fighters for ISIS.”

       Plaintiffs also allege that at the time of the attacks these
   two ISIS terrorists, who were “instrumental in the Paris
   Attack,” were members of or at least involved with ISIS
   networks in Belgium called “The Zerkani Network” and
   Sharia4Belgium. The Belgian networks “used and relied on
   social media to build and maintain connections with ISIS
   recruits.” Plaintiffs allege that there was a pervasive network
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 116 of 168




                       GONZALEZ V. GOOGLE                      115

   of ISIS recruiters in Belgium, which has been called “the
   epicenter of the Islamic State’s efforts to attack Europe.”
   Sharia4Belgium maintained several active YouTube
   channels, still active at the time of the Paris Attacks, “which
   it used to post sermons, speeches, news events, and other
   materials to lure, recruit, and indoctrinate young Muslims to
   travel to Syria and Iraq to join ISIS.” Plaintiffs allege that
   there was significant overlap and coordination over time
   between Sharia4Belgium and “The Zerkani Network.”
   Plaintiffs allege that Laachraoui was involved with
   Sharia4Belgium at the time of the Paris Attacks, and his
   social media accounts appear to show that he followed ISIS
   social media and posted links to jihadi YouTube videos on
   his own account.

       Though Plaintiffs do not specifically allege how the
   perpetrators of the Paris Attack were radicalized, such an
   allegation is not necessary to plausibly state their claim. It is
   enough that the complaint alleged that the perpetrators
   themselves actively used YouTube to recruit others to ISIS,
   gaining resources with which to plan and implement their
   attacks; absent the participation of the social media
   companies for their own profit-centered purposes, terrorist
   groups like ISIS would not have these resources.
   Additionally, Plaintiffs alleged that “The Zerkani Network”
   recruited one of the shooters, Abaaoud, “an active user of
   social media, including YouTube,” and also alleged that the
   network “used and relied on social media” to recruit,
   permitting the inference that it is probable Abbaoud was
   radicalized through social media. Viewing these allegations
   in the light most favorable to the nonmoving party, as we
   must, Campidoglio, 870 F.3d at 970, Plaintiffs have plausibly
   alleged a sufficient nexus between Google’s conduct and the
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 117 of 168




   116                     GONZALEZ V. GOOGLE

   Paris Attack victims’ injuries to satisfy a proximate cause
   threshold standard.11

        A possible analogy may help to illustrate how the social
   media companies’ enhancement and spread of ISIS
   propaganda promoting violence and seeking to convert
   recruits has a direct relation to the damages caused here.
   Let’s assume that a person on one side of a crowded football
   stadium fires a high-powered rifle aimed at a crowd on the
   opposite side of the stadium, filled with people, though all
   identities are unclear. Would the majority here say that the
   rifle shot striking an unidentified viewer on the other side of
   the stadium had no “direct relation” to the shooter and that
   the shot did not proximately cause a resulting death? I think
   not. There is direct relation between shooter and victim there
   sufficient to satisfy Fields and there is similar direct relation
   here between the challenged conduct of the Defendant social
   media companies and the victims of ISIS violence in these
   cases to say that the challenged conduct, if shown to be
   illegal, was a proximate cause of damages.



       11
           It is worth noting that the contrary conclusion, espoused by the
   majority, would put these and future plaintiffs in an untenable position.
   If we required plaintiffs to specify exactly how an individual terrorist
   became radicalized without the benefit of discovery, then it is unlikely that
   any such claims could go forward. At the motion to dismiss stage, with
   notice pleading principles in mind, the Gonzalez Plaintiffs need only
   plausibly allege “some direct relation” between the terrorist’s actions and
   the social media companies’ conduct. See Fields, 881 F.3d at 749
   (citation omitted). Here, Plaintiffs alleged that the perpetrator of the Paris
   Attack was a member of a particular network that used social media to
   recruit its members, and that the perpetrator himself was a regular user of
   social media. Given that it is unlikely potential terrorists will announce
   the avenues by which they were radicalized, such inferences are
   permissible.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 118 of 168




                      GONZALEZ V. GOOGLE                      117

                                 IV

       I next turn to whether Plaintiffs have adequately alleged
   claims against Google for secondary liability under JASTA.
   As with primary liability, the majority addressed only the
   revenue sharing claims in its opinion, but I would hold that
   for either set of claims, Plaintiffs have successfully stated a
   claim for secondary liability.

        Congress amended the ATA by enacting JASTA in 2016,
   Pub. L. No. 144-222, 130 Stat. 854 (Sept. 28, 2016), which
   extends liability to persons who aid and abet by providing
   substantial assistance to persons who commit acts of
   international terrorism, and those who conspire to commit
   such acts. 18 U.S.C. § 2333(d)(2). Under § 2333(d)(2) of the
   ATA, “liability may be asserted as to any person who aids
   and abets, by knowingly providing substantial assistance” to
   “the person who committed . . . an act of international
   terrorism.” Id. I recognize the proper legal framework for
   analyzing such claims as that described in Halberstam v.
   Welch, 705 F.2d 472 (D.C. Cir. 1983). Like the majority, I
   first conclude that the first two Halberstam factors have been
   satisfied here: (1) the party whom the defendant aids
   performed a wrongful act that caused an injury; and (2) the
   defendant was “generally aware of his role as part of an
   overall illegal or tortious activity at the time that he
   provide[d] the assistance.” Halberstam, 705 F.2d at 477. For
   the first element, the complaint plausibly alleges that the
   Paris Attacks were “committed, planned, or authorized” by
   ISIS, a designated terrorist organization. See 18 U.S.C.
   § 2333(d)(2). For the second element, I agree that Google
   was “generally aware of its role in ISIS’s terrorist activities”
   at the time it used its content-generating algorithms to send a
   message to YouTube users and at the time it shared revenue
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 119 of 168




   118                     GONZALEZ V. GOOGLE

   through AdSense. In both cases, Google was aware that it
   assumed a role in ISIS’s terrorist activities. See Halberstam,
   705 F.2d at 488; see also Linde, 882 F.3d at 329 (noting that
   the element does not require a showing of “specific intent” as
   in criminal aiding and abetting, nor does it require that the
   defendant “knew of the specific attacks at issue”).

       Unlike my colleagues, however, I also conclude that the
   final element is met: the defendant “knowingly and
   substantially assisted[ed] the principal violation.”
   Halberstam, 705 F.2d at 488. The majority acknowledges
   that Google knowingly assisted the principal violation, but
   denies that such assistance was “substantial.” 12

       I would hold that Google’s assistance via its content-
   generating algorithms and revenue sharing was both knowing
   and substantial. I need not view the non-revenue sharing
   claims and revenue sharing claims in isolation in this portion
   of my analysis. Because I conclude that both sets of Plaintiffs
   claims are not barred by Section 230, it is the sum of
   Google’s conduct that must be considered when assessing
   whether the assistance was substantial. The Halberstam court
   identified six factors relevant to assessing whether the
   substantial assistance component is satisfied: “(1) the nature
   of the act encouraged, (2) the amount of assistance given by


       12
           It may be that what is considered by one person to be “substantial
   assistance” is considered by another merely de minimis or inconsequential.
   But even if that is so, it would be a better procedure to leave that decision
   to fairly selected jurors with proper jury instructions explaining the
   “substantial assistance” element. But to me it is clear that ISIS could not
   exist and renew itself without constant recruitment of foot soldiers to carry
   out its violent missions, often at the cost of their own lives, so I regret that
   I cannot persuade my colleagues here to adopt a more permissive standard
   for substantial assistance.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 120 of 168




                      GONZALEZ V. GOOGLE                      119

   defendant, (3) defendant’s presence or absence at the time of
   the tort, (4) defendant’s relation to the principal,
   (5) defendant’s state of mind, and (6) the period of
   defendant’s assistance.” Linde, 882 F.3d at 329 (citing
   Halberstam, 705 F.2d at 483–84).

       Under the first factor, the Halberstam court emphasized
   that the nature of the principal’s act “dictates what aid might
   matter, i.e., be substantial.” 705 F.2d at 484. The remaining
   factors must be viewed through this lens. ISIS’s long-running
   and far-ranging terrorist campaign depends on the continued
   provision of money and recruits. Google provided both. As
   the majority acknowledges, financial support is “indisputably
   important” to operating a terrorism campaign, and any money
   provided to the organization may aid its goals. See id. at 488;
   Fields, 881 F.3d at 748. The majority also acknowledges, in
   the context of reversing the district court’s dismissal of
   Taamneh, that YouTube videos encourage ISIS’s terrorism
   campaign—an enterprise that is “heavily dependent on social
   media platforms to recruit members, to raise funds, and to
   disseminate propaganda.” Google provided free exposure to
   a dangerous organization, thereby facilitating ISIS’s ability to
   reach and rouse prospective recruits. The Gonzalez
   complaint alleges that ISIS through YouTube exaggerated its
   territorial expansion by disseminating videos with maps
   showing ISIS’s claims that it controlled certain regions where
   other groups had pledged allegiance to ISIS. The fourth
   factor also weighs in favor of recognizing substantial
   assistance: defendant’s “relation” to the principal—or the
   extent to which an entity “may possess greater powers of
   suggestion.” YouTube’s role in cultivating extremist
   behavior has been widely acknowledged and the platform
   reaches a virtually unlimited number of potential recruits due
   to the ubiquity of the Internet. The sixth factor, “duration of
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 121 of 168




   120                 GONZALEZ V. GOOGLE

   the assistance provided,” concerns the length of time an
   alleged aider and abettor has been involved with the
   tortfeasor. See Halberstam, 705 F.2d at 484 (emphasis
   omitted). Though the complaint in Gonzalez lacks specific
   evidence about the length of time Google provided assistance
   to ISIS, Plaintiffs allege the placement of ISIS recruiting
   videos going back at least four years before the Paris Attacks,
   in 2014. The complaint also alleged through news sources
   that advertisements were placed on ISIS’s YouTube videos as
   early as March 2015, three years before the Paris Attacks. I
   would hold that years of hosting ISIS content and providing
   it with a percentage of revenue is sufficient duration. Though
   Plaintiffs do not allege that Google shared ISIS’s terrorist
   goals, Halberstam also directs that under the fifth factor,
   defendant’s “state of mind,” the court can consider the
   duration factor because it “almost certainly affects the quality
   and extent” of the aid, the amount of aid provided, and “it
   may afford evidence of the defendant’s state of mind.” Id.
   Even considering state of mind on its own and viewing that
   factor in light of “the nature of the act encouraged,” see id.,
   providing financial assistance and exposure to—to put it
   mildly—a dangerous group, is sufficient for state of mind to
   weigh against Google. As I see it, the conduct of Google,
   Twitter, and Facebook as related to the risks of terrorist
   attacks by ISIS, absent their more active review and policing
   of sites, is either recklessly indifferent or willfully blind, as
   they enjoy increased advertising revenue associated with
   eyeballs on videos or posts about ISIS attacks.

       Taken as true and viewed in the light most favorable to
   Plaintiffs, I would hold that these allegations establish that
   Google’s assistance was sufficiently “substantial” for
   purposes of § 2333(d)(2). These same considerations apply
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 122 of 168




                      GONZALEZ V. GOOGLE                      121

   in all three cases, so in each I would hold there was
   substantial assistance for purposes of § 2333(d)(2).

       I add a brief comment about the Clayborn v. Twitter case.
   There the majority would uphold dismissal of the claims
   because of its view that Plaintiffs do not plausibly allege that
   ISIS “committed, planned, or authorized” the San Bernardino
   attack, as is required under 18 U.S.C. § 2333(d)(2). The
   majority relies on a Sixth Circuit decision, Crosby v Twitter,
   Inc., 921 F.3d 617 (6th Cir. 2019), but its reasoning is not
   persuasive and does not bind or even guide our circuit,
   because there, the complaint produced “no allegations that
   ISIS was involved with the Pulse Night Club shooting.” Id.
   at 626. However, the record here is distinctly and plainly to
   the contrary: The complaint expressly alleges that prior to or
   during the attack, one of the perpetrators—Tashfeen
   Malik—declared on her Facebook page the two shooters’
   allegiance and loyalty to an ISIS leader. Two days after the
   attack, ISIS issued a statement on a radio station claiming
   responsibility for the attack. The FBI confirmed that one of
   the shooters, a few years before the attack, had face-to-face
   meetings with five people known to have “links to terrorism.”
   Further, Plaintiffs allege that FBI investigators found an
   explosive device placed at the crime scene that was likely
   intended to be detonated by the arrival of first responders. A
   Department of Justice report described this as “a frequent,
   well documented practice in international terrorism
   incidents.” Importantly, FBI investigators explained that this
   “terrorist tactic ha[d] been outlined in Al Qaeda’s Inspire
   Magazine, as well as in ISIS’s Dabiq Magazine.” Plaintiffs
   allege that these magazines are disseminated on Defendants’
   platforms. Together, these allegations permit the fair
   inference that the attack which was planned for at least one
   year was inspired by—and implicitly authorized by—ISIS.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 123 of 168




   122                    GONZALEZ V. GOOGLE

        In my view, even if Malik had been “self-radicalized”
   without direct communications or meetings with ISIS
   operatives, Plaintiffs plausibly allege that the self-
   radicalization process included exposure to the violent
   recruiting videos of ISIS, along with lectures from incendiary
   advocates of violence against non-believers. According to
   the complaint, in Senate Judiciary Committee testimony,
   then-FBI Director James Comey described the pair as having
   “consum[ed] poison on the internet” and been “radicalized to
   jihadism and to martyrdom via social media platforms
   available to them.” Finally, even assuming the perpetrators
   had little advance connection with ISIS, well-established
   principles of agency law illustrate that authorization can
   occur not only by advance planning, but also by ratification.
   See Restatement (Third) of Agency, § 4.01(1) (1933) (defining
   ratification as “the affirmance of a prior act done by another,
   whereby the act is given effect as if done by an agent acting
   with actual authority”).13 Because the San Bernardino



       13
          Contrary to the majority’s contention, there is support for applying
   common law agency principles to secondary liability for acts of
   international terrorism. For one thing, “statutes are presumed not to
   disturb the common law, ‘unless the language of a statute [is] clear and
   explicit for this purpose.’” State Eng’r of Nev. v. S. Fork Band of Te-
   Moak Tribe of W. Shoshone Indians of Nev., 339 F.3d 804, 814 (9th Cir.
   2003) (quoting Norfolk Redevelopment & Hous. Auth. v. Chesapeake &
   Potomac Tel. Co. of Va., 464 U.S. 30, 35 (1983)). In my view, nothing in
   the statute precludes consideration of common law principles. Second, the
   Supreme Court has stated that apparent authority principles “ha[ve] long
   been the settled rule in the federal system.” Am. Soc’y of Mechanical
   Eng’rs, Inc. v. Hydrolevel Corp., 456 U.S. 556, 567 (1982). Section
   2333(d)(2) assigns liability for injuries arising from acts of international
   terrorism, where that act was authorized by a terrorist organization. See
   18 U.S.C. § 2333(d)(2). In my view, asking whether a terrorist
   organization authorized a particular terrorist act is properly viewed under
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 124 of 168




                       GONZALEZ V. GOOGLE                      123

   shooters pledged themselves to ISIS before or during the
   attack, and an act is ratifiable “if the actor acted or purported
   to act as an agent on the person’s behalf,” id. § 4.03, the
   attack can be considered authorized by ISIS.

       For the foregoing reasons, the complaint in Clayborn
   makes allegations sufficient to state a claim for liability under
   the ATA.

                                  V

       In my view, the claims asserted in the three complaints on
   appeal should all be sustained and permitted to go forward in
   discovery based on the statutory law standards above
   discussed. But even if I am incorrect in my view of the
   governing statutory law, those claims should be able to go
   forward with complaint amendment based on a still extant
   specialized federal common law in aid of national security
   against terrorism. After the general common law regime of
   Swift v. Tyson was overruled by Erie, a sphere of specialized
   federal common law remains and could support Plaintiffs’
   claims here. See e.g., 19 Charles Alan Wright & Arthur R.
   Miller, Federal Practice & Procedure § 4514 (3d ed. 2021).
   As the Wright & Miller treatise explains, “the federal
   common law that has developed since Erie differs from the
   federal general common law [rejected in] Swift v. Tyson
   because it falls within an area of federal or national
   competence.” Id. (footnote omitted); see also 17A Moore’s
   Federal Practice, Civil § 124.40 (2020). Many federal court
   precedents have applied these principles, which are
   particularly well-suited when claims involve an area of


   the common-law agency framework as a question of whether the
   perpetrator was acting as an agent of the terrorist organization.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 125 of 168




   124                   GONZALEZ V. GOOGLE

   heightened federal interest, such as international terrorism, or
   when gaps exist in a federal regulatory scheme. E.g., Boyle
   v. United Techs. Corp., 487 U.S. 500, 507–08 (1988); Textile
   Workers Union of Am. v. Lincoln Mills of Ala., 353 U.S. 448,
   456–57 (1957); King Jewelry, Inc. v. Fed. Express Corp.,
   316 F.3d 961, 964–65 (9th Cir. 2003).14

       Also, our court should not ignore other potential areas of
   human conduct that can be negatively impacted by an
   unregulated social media regime, coupled with efforts by
   groups hostile to the idea of American democracy to use
   social media in order to divide or terrorize our public. Areas
   of particular concern include impacts of social media in
   realms such as election law, the laws governing public order
   and protest, and even insurrection.

       We should not of course ignore the tremendous, indeed
   almost unquantifiable, benefits to the public from social
   media. Social media permits friends to stay in contact, as for
   example with a club or group from high school or college,
   lets people make new friends, or even lets people see or be
   exposed to new sights from different parts of the world.
   People met through social media, who may have different
   interests, perspectives, and priorities from other social media
   users, can in many cases enrich those users’ lives. Places
   visited on the internet, often encouraged or directed through
   social media, can serve the same benign function. But at the


       14
          Contrary to the majority’s contention, my view on when federal
   common law may be created is narrow. Though the federal courts “are
   not free to manufacture entirely new causes of action merely because the
   political branches have not acted,” I believe that we can act where gaps
   are present in an existing federal statutory scheme and the claim involved
   is one of unique federal concern.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 126 of 168




                      GONZALEZ V. GOOGLE                      125

   same time, benefit alone cannot end the inquiry. Social
   media activities also carry with them some risks and
   detriments to the public. For example, there is no doubt that
   modern pharmaceutical drugs give benefits to the public that
   were impossible at earlier times and are greatly valued by
   those who use them. But drugs can also have harmful
   impacts and, accordingly, they are regulated by the Food &
   Drug Administration. Similarly, modern aircraft help people
   move from one part of our world to another with great speed
   and ease, but we regulate airlines through the Federal
   Aviation Administration. One could go on and on as almost
   every major activity in the modern world faces some type of
   federal regulation.

       This regulation of the social media companies would best
   be examined by congressional committees with subpoena
   power and the ability to create new regulatory laws if needed
   and desirable. Or the government could create a new federal
   agency or Board or add powers or some supplemental
   standards to an existing federal agency, leaving the regulation
   of social media in part to a federal executive agency that is
   committed to bringing its technical expertise and knowledge
   of any areas of specialized federal concerns such as
   international terrorism and threats to democracy to bear on
   this issue. A specialized federal agency could call witnesses
   for testimony, assist meaningfully in a congressional task to
   prepare appropriate legislative guidance or prohibitions, have
   investigators to look into areas of concern, establish
   regulatory standards, and possibly also include an arm to
   enforce the law and its standards. See, e.g., Myers v. United
   States, 272 U.S. 52, 129 (1926) (recognizing congressional
   authority to create federal agencies and define their scope and
   jurisdiction).
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 127 of 168




   126                GONZALEZ V. GOOGLE

                                 VI

        These cases, and others like them pending in the federal
   courts, try for basic justice, but there is a fundamental
   question whether the federal courts are best suited to deliver
   it. I conclude with the following thoughts.

       First, it would be preferable if the political branches of
   government, the legislature or the Executive Branch, would
   seriously grapple with the issue of unregulated social media
   power being used to amplify or to distort views asserted by
   users, and sometimes even by hostile nations using social
   media to wage asymmetric warfare or to impair democracy.
   But if Congress continues to sleep at the switch of social
   media regulation in the face of courts broadening what
   appears to have been its initial and literal language and
   expressed intention under Section 230, then it must fall to the
   federal courts to consider rectifying those errors itself by
   providing remedies to those who are injured by dangerous
   and unreasonable conduct.

        Second, it would be preferable if the social media
   companies monitored their own activities sufficiently to
   protect the public, but in my view, to date they have not done
   that. It was one thing, at the dawn of the Internet era, to give
   protection to Internet companies to facilitate growth. But it
   is quite another thing to provide broad immunity at a time
   such as now when such companies are remarkably large and
   with massive staffs and perhaps the best technical abilities.
   It is not realistic to anticipate that social media companies
   will self-police adequately in the face of their incentives to
   maximize profits by maximizing advertising revenues, which
   means increasing the eyeballs directed to their websites. The
   large corporations controlling the platforms at issue in these
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 128 of 168




                          GONZALEZ V. GOOGLE                              127

   appeals can instead be expected to act in their own best
   financial interest, and to me, it makes absolutely no sense to
   leave such decisions to the self-interested proclamations of
   CEOs or other employees of the various social media
   companies.15 Society for centuries has known that it is folly
   to ask the fox to guard the henhouse.

       Third, the problem with a lack of social media regulation
   goes even beyond the dreadfully important subject of
   terrorism. Indeed, in connection with 21st-century political
   elections, some commenters have expressed concerns that
   social media has the ability to distort and tribalize public
   opinion, to spread falsehoods as well as truth, and to funnel
   like-minded news reports to groups in a way that makes them
   think there are “alternative facts” or “competing realities”
   that exist, rather than recognize more correctly that there are
   “truth” and “lies.”16

       Fourth, to the extent any of our Ninth Circuit precedent
   stands in the way of a sensible resolution of claims like those
   presented on appeal here, where terrorist organizations like
   ISIS have obviously played Google and YouTube like a
   fiddle, then in my view we should take these or other related
   cases en banc to give a full review.



       15
           E.g., 1 ADAM SMITH, AN INQUIRY INTO THE NATURE AND CAUSES
   OF THE WEALTH OF NATIONS 13 (1776) (“It is not from the benevolence
   of the butcher, the brewer, or the baker that we expect our dinner, but from
   their regard to their own interest.”).
       16
           See Ross Douthat, Why Do So Many Americans Think
   the Election Was Stolen?, N.Y. TIMES (Dec. 5, 2020),
   https://www.nytimes.com/2020/12/05/opinion/sunday/trump-election-
   fraud.html?smid=tw-share.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 129 of 168




   128                GONZALEZ V. GOOGLE

       Fifth, because the issues are difficult and only the
   Supreme Court can speak with authority ultimately on federal
   law, it would be desirable for the Supreme Court to take up
   the subject of Section 230 immunity and perhaps any related
   First Amendment issues, to the extent claims relating to
   terrorist speech are properly considered under that
   framework. Justice Oliver Wendell Holmes, Jr. made famous
   and enshrined in our law the idea that: “The life of the law
   has not been logic, it has been experience.” OLIVER
   WENDELL HOLMES, JR., THE COMMON LAW, Lecture I
   (1881). But when almost all claims against social media
   companies are dismissed at the outset because of an
   overbroad view of Section 230 immunity, how is society to
   develop the experience that can guide its development of law
   in a sensible way that protects people from undue harm?
   Justice Holmes also developed the idea that speech should not
   be constrained absent “clear and present danger,” see Schenck
   v. United States, 249 U.S. 47 (1919). To some degree this
   test still resounds in our First Amendment law. See United
   States v. Alvarez, 617 F.3d 1198, 1214 (9th Cir. 2010). A
   variation on this view culminated in Brandenburg v. Ohio,
   395 U.S. 444 (1969), where the Supreme Court suggested that
   imminent lawless action was necessary before speech should
   be constrained. But perhaps given the current state of society,
   and the catastrophic dangers to the public that can be posed
   by terrorist activities, public safety may require that speech
   be limited when it poses a clear and increasing or gathering
   danger, rather than only “imminent” danger as reflected in
   Brandenburg, which I consider the Supreme Court’s last
   word on this subject.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 130 of 168




                       GONZALEZ V. GOOGLE                        129

       I also note that Oliver Wendell Holmes, Jr.’s famous pen
   pal and intellectual collaborator, Sir Frederick Pollock,17 in
   his beginning primer of the law of torts, suggested that a
   principal force underlying all the varied types of tort cases
   was the desire of courts to provide a doctrinal basis for
   remedy in the case of injuries from harmful and unreasonable
   conduct. Pollock suggested that a “tort is an act or omission
   (not merely the breach of a duty arising out of a personal
   relation, or undertaken by contract) which is related to harm
   suffered by a determinate person in one of the following
   ways.” See SIR FREDERICK POLLOCK, THE LAW OF TORTS: A
   TREATISE ON THE PRINCIPLES OF OBLIGATIONS ARISING FROM
   CIVIL WRONGS IN THE COMMON LAW 20 (4th ed. 1895).
   Among those ways a person can be harmed were these two,
   which are pertinent in assessing whether Plaintiffs’ claims
   can be asserted as part of a federal common law: “(c) it may
   be an act or omission causing harm which the person so
   acting or so omitting did not intend to cause, but might and
   should with due diligence have foreseen and prevented,” and
   “(d) it may in special cases consist in not avoiding or
   preventing that which the party was bound, absolutely or
   within limits to avoid or prevent.” Id. Here, it could be
   expected that through federal common law development or
   statutory positive law, the social media companies will be
   held to some reasonable standard of conduct when they have




       17
           See Oliver Wendell Holmes Jr. & Sir Frederick Pollock,
   Holmes–Pollock Letters: The Correspondence of Mr Justice Holmes and
   Sir Frederick Pollock, 1874–1932 (2d ed. 1961).
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 131 of 168




   130                   GONZALEZ V. GOOGLE

   failed to regulate their own actions in the interests of the
   public.18

       As a matter of federal common law, I would hold that
   when social media companies in their platforms use systems
   or procedures that are unreasonably dangerous to the
   public—as in the case where their systems line up repeated
   messages in aid of terrorists like ISIS—or when they omit to
   act to avoid harm when omitting the act is unreasonably
   dangerous to the public—as in the case where they fail to
   review and self-regulate their websites adequately to notice
   and remove propaganda videos from ISIS that are likely to
   cause harm—then there should be a federal common law
   claim available against them. Consider the most widely used
   standard for products liability cases. See Restatement
   (Second) of Torts, § 402A (1965). This suggests that
   manufacturers are responsible in tort if they make
   unreasonably dangerous products that cause individual or
   social harm. Section 402A states: “One who sells any
   product in a defective condition unreasonably dangerous to
   the user or consumer or to his property is subject to liability
   for physical harm thereby caused” to the user or a third party.
   Id. Here and similarly, social media companies should be
   viewed as making and “selling” their social media products
   through the device of forced advertising under the eyes of
   users. Viewed in this light, they should be tested under a
   federal tort principle with a standard similar to and adapted
   from this Restatement language under a federal common law


       18
          Developing federal common law on these issues will require the
   diligent and combined efforts of the federal courts and of legal scholars.
   See, e.g., Hon. Wade H. McCree, Jr., The Annual John Randolph Tucker
   Lecture, Partners in a Process: The Academy and the Courts, 37 WASH.
   & LEE. L. REV. 1041 (1981).
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 132 of 168




                      GONZALEZ V. GOOGLE                     131

   development. If social media companies use “neutral”
   algorithms that cause unreasonably dangerous consequences,
   under proper standards of law with limiting jury instructions,
   they might be held responsible. Developing a federal
   common law standard would be superior to merely dismissing
   all claims against social media companies based on an over-
   broad interpretation of Section 230 delivering a blanket
   immunity, which in my view is inconsistent with
   congressional intent and detrimental to the interests of the
   general public.
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 133 of 168




   132               GONZALEZ V. GOOGLE




                       ATTACHMENT A
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 134 of 168




                                                                                                          ȱ
 ȱ       KATZMANN,ȱChiefȱJudge,ȱconcurringȱinȱpartȱandȱdissentingȱinȱpart:ȱȱ

         Iȱagreeȱwithȱmuchȱofȱtheȱreasoningȱinȱtheȱexcellentȱmajorityȱopinion,ȱandȱIȱ

 joinȱthatȱopinionȱexceptȱforȱPartsȱIȱandȱIIȱofȱtheȱDiscussion.ȱButȱIȱmustȱrespectfullyȱ

 partȱcompanyȱwithȱtheȱmajorityȱonȱitsȱtreatmentȱofȱFacebook’sȱfriendȬȱandȱcontentȬ

 suggestionȱalgorithmsȱunderȱtheȱCommunicationsȱDecencyȱActȱ(“CDA”).1ȱ


         ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ

 ȱ        1ȱIȱagreeȱwithȱtheȱmajorityȱthatȱtheȱCDA’sȱexceptionȱforȱenforcementȱofȱcriminalȱ

 laws,ȱ47ȱU.S.C.ȱ§ȱ230(e)(1),ȱdoesȱnotȱapplyȱtoȱplaintiffs’ȱclaims,ȱseeȱante,ȱatȱ50Ȭ54.ȱHowever,ȱ
 Iȱfindȱtheȱquestionȱtoȱbeȱsomewhatȱcloserȱthanȱtheȱmajorityȱdoes,ȱinȱpartȱbecauseȱsomeȱofȱ
 theȱstatutesȱenumeratedȱinȱ§ȱ230(e)(1)ȱthemselvesȱcontainȱcivilȱremedies.ȱSectionȱ230(e)(1)ȱ
 statesȱthatȱ“[n]othingȱinȱ[§ȱ230]ȱshallȱbeȱconstruedȱtoȱimpairȱtheȱenforcementȱofȱsectionȱ
 223ȱ orȱ 231ȱ ofȱ thisȱ title,ȱ chapterȱ 71ȱ (relatingȱ toȱ obscenity)ȱ orȱ 110ȱ (relatingȱ toȱ sexualȱ
 exploitationȱofȱchildren)ȱofȱtitleȱ18,ȱorȱanyȱotherȱFederalȱcriminalȱstatute.”ȱOneȱofȱthoseȱ
 enumeratedȱchapters—Chapterȱ110ȱofȱTitleȱ18—includesȱaȱcivilȱsuitȱprovisionȱforȱvictimsȱ
 ofȱ specificȱ childȱ sexȱ crimes.ȱ Seeȱ 18ȱ U.S.C.ȱ §ȱ 2255.ȱ Meanwhile,ȱ 47ȱ U.S.C.ȱ §ȱ 223—whichȱ
 prohibitsȱ obsceneȱ orȱ harassingȱ phoneȱ calls—specifiesȱ thatȱ civilȱ finesȱ mayȱ beȱ leviedȱ
 “pursuantȱtoȱcivilȱactionȱby,”ȱorȱ“afterȱappropriateȱadministrativeȱproceedings”ȱof,ȱtheȱ
 FederalȱCommunicationsȱCommissionȱ(“FCC”),ȱandȱitȱauthorizesȱtheȱAttorneyȱGeneralȱ
 toȱ bringȱ civilȱ suitsȱ toȱ enjoinȱ practicesȱ thatȱ violateȱ theȱ statute.ȱ 47ȱ U.S.C.ȱ §ȱ223(b)(5)(B)Ȭ
 (b)(6).ȱ Ifȱ §ȱ 230(e)(1)ȱ coversȱ “enforcement”ȱ ofȱ theȱ listedȱ chaptersȱ inȱ theirȱ entirety,ȱ itȱ isȱ
 difficultȱ toȱ seeȱ howȱ itȱ wouldȱ notȱ coverȱ otherȱ provisionsȱ thatȱ authorizeȱ civilȱ suitsȱ forȱ
 violationsȱofȱcriminalȱlaws,ȱparticularlyȱgivenȱthatȱtheȱenumeratedȱlistȱisȱfollowedȱbyȱ“orȱ
 anyȱotherȱcriminalȱlaw.”ȱȱ
 ȱ      However,ȱ asȱ detailedȱ post,ȱ §ȱ 230ȱ wasȱ designedȱ asȱ aȱ privateȬsectorȬdrivenȱ
 alternativeȱ toȱ aȱ Senateȱ planȱ thatȱ wouldȱ allowȱ theȱ FCCȱ “eitherȱ civillyȱ orȱ criminally,ȱ toȱ
 punishȱ people”ȱ whoȱ putȱ objectionableȱ materialȱ onȱ theȱ Internet.ȱ 141ȱ Cong.ȱ Rec.ȱ 22,045ȱ
 (1995)ȱ(statementȱofȱRep.ȱCox);ȱaccordȱid.ȱatȱ22,045Ȭ46ȱ(statementȱofȱRep.ȱWyden);ȱseeȱRenoȱ
 v.ȱACLU,ȱ521ȱU.S.ȱ844,ȱ859ȱ&ȱn.24ȱ(1997).ȱOnȱtheȱHouseȱfloor,ȱauthorȱChristopherȱCoxȱ
 disparagedȱ theȱ ideaȱ ofȱ FCCȱ enforcementȱ andȱ thenȱ stated:ȱ “Certainly,ȱ criminalȱ
 ȱ
 enforcementȱofȱourȱobscenityȱlawsȱasȱanȱadjunctȱisȱaȱusefulȱwayȱofȱpunishingȱtheȱtrulyȱ

                                                          1ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 135 of 168




                                                                                            ȱ
        Asȱ toȱ theȱ reasonsȱ forȱ myȱ disagreement,ȱ considerȱ aȱ hypothetical.ȱ Supposeȱ

 thatȱyouȱareȱaȱpublishedȱauthor.ȱOneȱday,ȱanȱacquaintanceȱcalls.ȱ“I’veȱbeenȱreadingȱ

 overȱeverythingȱyou’veȱeverȱpublished,”ȱheȱinformsȱyou.ȱ“I’veȱalsoȱbeenȱlookingȱ

 atȱeverythingȱyou’veȱeverȱsaidȱonȱtheȱInternet.ȱI’veȱdoneȱtheȱsameȱforȱthisȱotherȱ

 author.ȱ Youȱ twoȱ haveȱ veryȱ similarȱ interests;ȱ Iȱ thinkȱ you’dȱ getȱ along.”ȱ Theȱ

 acquaintanceȱ thenȱ givesȱ youȱ theȱ otherȱ author’sȱ contactȱ informationȱ andȱ photo,ȱ

 alongȱwithȱaȱlinkȱtoȱallȱherȱpublishedȱworks.ȱHeȱcallsȱbackȱthreeȱmoreȱtimesȱoverȱ

 theȱnextȱweekȱwithȱmoreȱnamesȱofȱwritersȱyouȱshouldȱgetȱtoȱknow.ȱȱ

        Now,ȱyouȱmightȱsayȱyourȱacquaintanceȱfanciesȱhimselfȱaȱmatchmaker.ȱButȱ

 wouldȱyouȱsayȱhe’sȱactingȱasȱtheȱpublisherȱofȱtheȱotherȱauthors’ȱwork?ȱ

        Facebookȱ andȱ theȱ majorityȱ wouldȱ haveȱ usȱ answerȱ thisȱ questionȱ “yes.”ȱ I,ȱ

 however,ȱcannotȱdoȱso.ȱForȱtheȱscenarioȱIȱhaveȱjustȱdescribedȱisȱlittleȱdifferentȱfromȱ

 howȱFacebook’sȱalgorithmsȱallegedlyȱwork.ȱAndȱwhileȱthoseȱalgorithmsȱdoȱendȱ

 upȱshowingȱusersȱprofile,ȱgroup,ȱorȱeventȱpagesȱwrittenȱbyȱotherȱusers,ȱitȱstrainsȱ



        ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ

 guilty.”ȱ141ȱCong.ȱRec.ȱ22,045ȱ(emphasisȱadded).ȱThisȱhistory,ȱalongȱwithȱtheȱprovision’sȱ
  title,ȱstronglyȱsuggestsȱthatȱ§ȱ230(e)(1)ȱwasȱintendedȱasȱaȱnarrowȱcriminalȬlawȱexception.ȱ
  Itȱwouldȱbeȱodd,ȱthen,ȱtoȱreadȱ§ȱ230(e)(1)ȱasȱallowingȱforȱcivilȱ enforcementȱby,ȱamongȱ
 ȱothers,ȱtheȱFCC,ȱevenȱifȱonlyȱinȱaidȱofȱcriminalȱlawȱenforcement.ȱ

                                                         2ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 136 of 168




                                                                                            ȱ
 theȱEnglishȱlanguageȱtoȱsayȱthatȱinȱtargetingȱandȱrecommendingȱtheseȱwritingsȱtoȱ

 users—andȱ therebyȱ forgingȱ connections,ȱ developingȱ newȱ socialȱ networks—

 Facebookȱ isȱ actingȱ asȱ “theȱ publisherȱ ofȱ .ȱ .ȱ .ȱ informationȱ providedȱ byȱ anotherȱ

 informationȱcontentȱprovider.”ȱ47ȱU.S.C.ȱ§ȱ230(c)(1)ȱ(emphasisȱadded).ȱȱ

        Itȱ wouldȱ beȱ oneȱ thingȱ ifȱ congressionalȱ intentȱ compelledȱ usȱ toȱ adoptȱ theȱ

 majority’sȱ reading.ȱ Itȱ doesȱ not.ȱ Instead,ȱ weȱ todayȱ extendȱ aȱ provisionȱ thatȱ wasȱ

 designedȱtoȱencourageȱcomputerȱserviceȱprovidersȱtoȱshieldȱminorsȱfromȱobsceneȱ

 materialȱsoȱthatȱitȱnowȱimmunizesȱthoseȱsameȱprovidersȱforȱallegedlyȱconnectingȱ

 terroristsȱtoȱoneȱanother.ȱNeitherȱtheȱimpetusȱforȱnorȱtheȱtextȱofȱ§ȱ230(c)(1)ȱrequiresȱ

 suchȱaȱresult.ȱWhenȱaȱplaintiffȱbringsȱaȱclaimȱthatȱisȱbasedȱnotȱonȱtheȱcontentȱofȱtheȱ

 informationȱ shownȱ butȱ ratherȱ onȱ theȱ connectionsȱ Facebook’sȱ algorithmsȱ makeȱ

 betweenȱindividuals,ȱtheȱCDAȱdoesȱnotȱandȱshouldȱnotȱbarȱrelief.ȱȱ

        TheȱAntiȬTerrorismȱActȱ(“ATA”)ȱclaimsȱinȱthisȱcaseȱfitȱthisȱbill.ȱAccordingȱ

 toȱplaintiffs’ȱProposedȱSecondȱAmendedȱComplaintȱ(“PSAC”)—whichȱweȱmustȱ

 takeȱ asȱ trueȱ atȱ thisȱ earlyȱ stage—Facebookȱ hasȱ developedȱ “sophisticatedȱ

 algorithm[s]”ȱ forȱ bringingȱ itsȱ usersȱ together.ȱ App’xȱ 347ȱ ¶ȱ 622.ȱ Afterȱ collectingȱ

 mountainsȱ ofȱ dataȱ aboutȱ eachȱ user’sȱ activityȱ onȱ andȱ offȱ itsȱ platform,ȱ Facebookȱ




                                              3ȱ
 ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 137 of 168




                                                                                             ȱ
 unleashesȱitsȱalgorithmsȱtoȱgenerateȱfriend,ȱgroup,ȱandȱeventȱsuggestionsȱbasedȱ

 onȱwhatȱitȱperceivesȱtoȱbeȱtheȱuser’sȱinterests.ȱId.ȱatȱ345Ȭ46ȱ¶¶ȱ608Ȭ14.ȱIfȱaȱuserȱpostsȱ

 aboutȱaȱHamasȱattackȱorȱsearchesȱforȱinformationȱaboutȱaȱHamasȱleader,ȱFacebookȱ

 mayȱ“suggest”ȱthatȱthatȱuserȱbecomeȱfriendsȱwithȱHamasȱterroristsȱonȱFacebookȱ

 orȱ joinȱ HamasȬrelatedȱ Facebookȱ groups.ȱ Byȱ “facilitat[ing]ȱ [Hamas’s]ȱ abilityȱ toȱ

 reachȱ andȱ engageȱ anȱ audienceȱ itȱ couldȱ notȱ otherwiseȱ reachȱ asȱ effectively,”ȱ

 plaintiffsȱ allegeȱ thatȱ Facebook’sȱ algorithmsȱ provideȱ materialȱ supportȱ andȱ

 personnelȱtoȱterrorists.ȱId.ȱatȱ347ȱ¶ȱ622;ȱseeȱid.ȱatȱ352Ȭ58ȱ¶¶ȱ646Ȭ77.ȱAsȱappliedȱtoȱtheȱ

 algorithms,ȱplaintiffs’ȱclaimsȱdoȱnotȱseekȱtoȱpunishȱFacebookȱforȱtheȱcontentȱothersȱ

 post,ȱ forȱ decidingȱ whetherȱ toȱ publishȱ thirdȱ parties’ȱ content,ȱ orȱ forȱ editingȱ (orȱ

 failingȱtoȱedit)ȱothers’ȱcontentȱbeforeȱpublishingȱit.ȱInȱshort,ȱtheyȱdoȱnotȱrelyȱonȱ

 treatingȱFacebookȱasȱ“theȱpublisher”ȱofȱothers’ȱinformation.ȱInstead,ȱtheyȱwouldȱ

 holdȱFacebookȱliableȱforȱitsȱaffirmativeȱroleȱinȱbringingȱterroristsȱtogether.ȱ

        WhenȱitȱcomesȱtoȱFacebook’sȱalgorithms,ȱthen,ȱplaintiffs’ȱcausesȱofȱactionȱdoȱ

 notȱrunȱafoulȱofȱtheȱCDA.ȱBecauseȱtheȱcourtȱbelowȱdidȱnotȱpassȱonȱtheȱmeritsȱofȱ

 theȱATAȱclaimsȱpressedȱbelow,ȱIȱwouldȱsendȱthisȱcaseȱbackȱtoȱtheȱdistrictȱcourtȱtoȱ

 decideȱtheȱmeritsȱinȱtheȱfirstȱinstance.ȱTheȱmajority,ȱhowever,ȱcutsȱoffȱallȱpossibilityȱ




                                              4ȱ
 ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 138 of 168




                                                                                               ȱ
 forȱ reliefȱ basedȱ onȱ algorithmsȱ likeȱ Facebook’s,ȱ evenȱ ifȱ theseȱ orȱ futureȱ plaintiffsȱ

 couldȱproveȱaȱsufficientȱnexusȱbetweenȱthoseȱalgorithmsȱandȱtheirȱinjuries.ȱInȱlightȱ

 ofȱ today’sȱ decisionȱ andȱ otherȱ judicialȱ interpretationsȱ ofȱ theȱ statuteȱ thatȱ haveȱ

 generallyȱimmunizedȱsocialȱmediaȱcompanies—andȱespeciallyȱinȱlightȱofȱtheȱnewȱ

 realityȱthatȱhasȱevolvedȱsinceȱtheȱCDA’sȱpassage—Congressȱmayȱwishȱtoȱrevisitȱ

 theȱ CDAȱ toȱ betterȱ calibrateȱ theȱ circumstancesȱ whereȱ suchȱ immunizationȱ isȱ

 appropriateȱandȱinappropriateȱinȱlightȱofȱcongressionalȱpurposes.ȱ

                                            I.        ȱ

        ToȱseeȱhowȱfarȱweȱhaveȱstrayedȱfromȱtheȱpathȱonȱwhichȱCongressȱsetȱusȱout,ȱ

 weȱmustȱconsiderȱwhereȱthatȱpathȱbegan.ȱWhatȱisȱnowȱ47ȱU.S.C.ȱ§ȱ230ȱwasȱaddedȱ

 asȱanȱamendmentȱtoȱtheȱTelecommunicationsȱActȱofȱ1996,ȱaȱstatuteȱdesignedȱtoȱ

 deregulateȱandȱencourageȱinnovationȱinȱtheȱtelecommunicationsȱindustry.ȱPub.ȱL.ȱ

 104Ȭ104,ȱ§ȱ509,ȱ110ȱStat.ȱ56,ȱ56,ȱ137Ȭ39;ȱseeȱReno,ȱ521ȱU.S.ȱatȱ857.ȱCongressȱdevotedȱ

 muchȱ committeeȱ attentionȱ toȱ traditionalȱ telephoneȱ andȱ broadcastȱ media;ȱ byȱ

 contrast,ȱ theȱ Internetȱ wasȱ anȱ afterthought,ȱ addressedȱ onlyȱ throughȱ floorȱ

 amendmentsȱorȱinȱconference.ȱReno,ȱ521ȱU.S.ȱatȱ857Ȭ58.ȱOfȱtheȱmyriadȱissuesȱtheȱ

 emergingȱInternetȱimplicated,ȱCongressȱtackledȱonlyȱone:ȱtheȱeaseȱwithȱwhichȱtheȱ




                                                 5ȱ
 ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 139 of 168




                                                                                          ȱ
 Internetȱ deliversȱ indecentȱ orȱ offensiveȱ material,ȱ especiallyȱ toȱ minors.ȱ Seeȱ

 TelecommunicationsȱActȱofȱ1996,ȱtit.ȱV,ȱsubtit.ȱA,ȱ110ȱStat.ȱatȱ133Ȭ39.ȱAndȱ§ȱ230ȱ

 providedȱoneȱofȱtwoȱalternativeȱwaysȱofȱhandlingȱthisȱproblem.ȱ

       TheȱactionȱbeganȱinȱtheȱSenate.ȱSenatorȱJamesȱJ.ȱExonȱintroducedȱtheȱCDAȱ

 onȱFebruaryȱ1,ȱ1995.ȱSeeȱ141ȱCong.ȱRec.ȱ3,203.ȱHeȱpresentedȱaȱrevisedȱbillȱonȱJuneȱ

 9,ȱ1995,ȱ“[t]heȱheartȱandȱtheȱsoul”ȱofȱwhichȱwasȱ“itsȱprotectionȱforȱfamiliesȱandȱ

 children.”ȱId.ȱatȱ15,503ȱ(statementȱofȱSen.ȱExon).ȱTheȱExonȱAmendmentȱsoughtȱtoȱ

 reduceȱ theȱ proliferationȱ ofȱ pornographyȱ andȱ otherȱ obsceneȱ materialȱ onlineȱ byȱ

 subjectingȱ toȱ civilȱ andȱ criminalȱ penaltiesȱ thoseȱ whoȱ useȱ interactiveȱ computerȱ

 servicesȱtoȱmake,ȱsolicit,ȱorȱtransmitȱoffensiveȱmaterial.ȱId.ȱatȱ15,505.ȱ

 ȱ     TheȱHouseȱofȱRepresentativesȱhadȱtheȱsameȱgoal—toȱprotectȱchildrenȱfromȱ

 inappropriateȱ onlineȱ material—butȱ aȱ veryȱ differentȱ senseȱ ofȱ howȱ toȱ achieveȱ it.ȱ

 Congressmenȱ Christopherȱ Coxȱ (RȬCalifornia)ȱ andȱ Ronȱ Wydenȱ (DȬOregon)ȱ

 introducedȱ anȱ amendmentȱ toȱ theȱ Telecommunicationsȱ Act,ȱ entitledȱ “Onlineȱ

 FamilyȱEmpowerment,”ȱaboutȱtwoȱmonthsȱafterȱtheȱrevisedȱCDAȱappearedȱinȱtheȱ

 Senate.ȱ Seeȱ id.ȱ atȱ 22,044.ȱ Makingȱ theȱ argumentȱ forȱ theirȱ amendmentȱ duringȱ theȱ

 Houseȱfloorȱdebate,ȱCongressmanȱCoxȱstated:ȱ




                                             6ȱ
 ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 140 of 168




                                                                                             ȱ
         Weȱ wantȱ toȱ makeȱ sureȱ thatȱ everyoneȱ inȱ Americaȱ hasȱ anȱ openȱ
         invitationȱandȱfeelsȱwelcomeȱtoȱparticipateȱinȱtheȱInternet.ȱButȱasȱyouȱ
         know,ȱthereȱisȱsomeȱreasonȱforȱpeopleȱtoȱbeȱwaryȱbecause,ȱasȱaȱTimeȱ
         Magazineȱcoverȱstoryȱrecentlyȱhighlighted,ȱthereȱisȱinȱthisȱvastȱworldȱ
         ofȱ computerȱ information,ȱ aȱ literalȱ computerȱ library,ȱ someȱ offensiveȱ
         material,ȱsomeȱthingsȱinȱtheȱbookstore,ȱifȱyouȱwill,ȱthatȱourȱchildrenȱ
         oughtȱnotȱtoȱsee.ȱ
         ȱ
         Asȱtheȱparentȱofȱtwo,ȱIȱwantȱtoȱmakeȱsureȱthatȱmyȱchildrenȱhaveȱaccessȱ
         toȱthisȱfutureȱandȱthatȱIȱdoȱnotȱhaveȱtoȱworryȱaboutȱwhatȱtheyȱmightȱ
         beȱrunningȱintoȱonȱline.ȱIȱwouldȱlikeȱtoȱkeepȱthatȱoutȱofȱmyȱhouseȱandȱ
         offȱmyȱcomputer.ȱ
         ȱ
 Id.ȱatȱ22,044Ȭ45.ȱLikewise,ȱCongressmanȱWydenȱsaid:ȱ“Weȱareȱallȱagainstȱsmutȱandȱ

 pornography,ȱand,ȱasȱtheȱparentsȱofȱtwoȱsmallȱcomputerȬliterateȱchildren,ȱmyȱwifeȱ

 andȱ Iȱ haveȱ seenȱ ourȱ kidsȱ findȱ theirȱ wayȱ intoȱ theseȱ chatȱ roomsȱ thatȱ makeȱ theirȱ

 middleȬagedȱparentsȱcringe.”ȱId.ȱatȱ22,045.ȱȱ

 ȱ      Asȱbothȱsponsorsȱnoted,ȱtheȱdebateȱbetweenȱtheȱHouseȱandȱtheȱSenateȱwasȱ

 notȱoverȱtheȱCDA’sȱprimaryȱpurposeȱbutȱratherȱoverȱtheȱbestȱmeansȱtoȱthatȱsharedȱ

 end.ȱSeeȱid.ȱ(statementȱofȱRep.ȱCox)ȱ(“Howȱshouldȱweȱdoȱthis?ȱ.ȱ.ȱ.ȱMr.ȱChairman,ȱ

 whatȱweȱwantȱareȱresults.ȱWeȱwantȱtoȱmakeȱsureȱweȱdoȱsomethingȱthatȱactuallyȱ

 works.”);ȱid.ȱ(statementȱofȱRep.ȱWyden)ȱ(“Soȱletȱusȱallȱstipulateȱrightȱatȱtheȱoutsetȱ

 theȱimportanceȱofȱprotectingȱourȱkidsȱandȱgoingȱtoȱtheȱissueȱofȱtheȱbestȱwayȱtoȱdoȱ

 it.”).ȱ Whileȱ theȱ Exonȱ Amendmentȱ wouldȱ haveȱ theȱ FCCȱ regulateȱ onlineȱ obsceneȱ


                                              7ȱ
 ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 141 of 168




                                                                                             ȱ
 materials,ȱtheȱsponsorsȱofȱtheȱHouseȱproposalȱ“believe[d]ȱthatȱparentsȱandȱfamiliesȱ

 areȱbetterȱsuitedȱtoȱguardȱtheȱportalsȱofȱcyberspaceȱandȱprotectȱourȱchildrenȱthanȱ

 ourȱGovernmentȱbureaucrats.”ȱId.ȱatȱ22,045ȱ(statementȱofȱRep.ȱWyden).ȱTheyȱalsoȱ

 fearedȱtheȱeffectsȱtheȱSenate’sȱapproachȱmightȱhaveȱonȱtheȱInternetȱitself.ȱSeeȱid.ȱ

 (statementȱ ofȱ Rep.ȱ Cox)ȱ (“[Theȱ amendment]ȱ willȱ establishȱ asȱ theȱ policyȱ ofȱ theȱ

 Unitedȱ Statesȱ thatȱ weȱ doȱ notȱ wishȱ toȱ haveȱ contentȱ regulationȱ byȱ theȱ Federalȱ

 Governmentȱ ofȱ whatȱ isȱ onȱ theȱ Internet,ȱ thatȱ weȱ doȱ notȱ wishȱ toȱ haveȱ aȱ Federalȱ

 ComputerȱCommissionȱwithȱanȱarmyȱofȱbureaucratsȱregulatingȱtheȱInternetȱ.ȱ.ȱ.ȱ.”).ȱ

 TheȱCoxȬWydenȱAmendmentȱthereforeȱsoughtȱtoȱempowerȱinteractiveȱcomputerȱ

 serviceȱ providersȱ toȱ selfȬregulate,ȱ andȱ toȱ provideȱ toolsȱ forȱ parentsȱ toȱ regulate,ȱ

 children’sȱaccessȱtoȱinappropriateȱmaterial.ȱSeeȱS.ȱRep.ȱNo.ȱ104Ȭ230,ȱatȱ194ȱ(1996)ȱ

 (Conf.ȱRep.);ȱ141ȱCong.ȱRec.ȱ22,045ȱ(statementȱofȱRep.ȱCox).ȱ

 ȱ      Thereȱwasȱonlyȱoneȱproblemȱwithȱthisȱapproach,ȱasȱtheȱHouseȱsponsorsȱsawȱ

 it.ȱAȱNewȱYorkȱStateȱtrialȱcourtȱhadȱrecentlyȱruledȱthatȱtheȱonlineȱserviceȱProdigy,ȱ

 byȱ decidingȱ toȱ removeȱ certainȱ indecentȱ materialȱ fromȱ itsȱ site,ȱ hadȱ becomeȱ aȱ

 “publisher”ȱ andȱ thusȱ wasȱ liableȱ forȱ defamationȱ whenȱ itȱ failedȱ toȱ removeȱ otherȱ

 objectionableȱcontent.ȱStrattonȬOakmont,ȱInc.ȱv.ȱProdigyȱServs.ȱCo.,ȱ1995ȱWLȱ323710,ȱ




                                              8ȱ
 ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 142 of 168




                                                                                               ȱ
 atȱ *4ȱ (N.Y.ȱ Sup.ȱ Ct.ȱ Mayȱ 24,ȱ 1995)ȱ (unpublished).ȱ Theȱ authorsȱ ofȱ §ȱ 230ȱ sawȱ theȱ

 StrattonȬOakmontȱdecisionȱasȱindicativeȱofȱaȱ“legalȱsystemȱ[that]ȱprovidesȱaȱmassiveȱ

 disincentiveȱforȱtheȱpeopleȱwhoȱmightȱbestȱhelpȱusȱcontrolȱtheȱInternetȱtoȱdoȱso.”ȱ

 141ȱCong.ȱRec.ȱ22,045ȱ(statementȱofȱRep.ȱCox).ȱCoxȬWydenȱwasȱdesigned,ȱinȱlargeȱ

 part,ȱtoȱremoveȱthatȱdisincentive.ȱSeeȱS.ȱRep.ȱNo.ȱ104Ȭ230,ȱatȱ194.ȱ

 ȱ      TheȱHouseȱhavingȱpassedȱtheȱCoxȬWydenȱAmendmentȱandȱtheȱSenateȱtheȱ

 ExonȱAmendment,ȱtheȱconferenceȱcommitteeȱhadȱbeforeȱitȱtwoȱalternativeȱvisionsȱ

 forȱ counteringȱ theȱ spreadȱ ofȱ indecentȱ onlineȱ materialȱ toȱminors.ȱ Theȱcommitteeȱ

 choseȱnotȱtoȱchoose.ȱCongressȱinsteadȱadoptedȱbothȱamendmentsȱasȱpartȱofȱaȱfinalȱ

 CommunicationsȱDecencyȱAct.ȱSeeȱTelecommunicationsȱActȱofȱ1996,ȱ§§ȱ502,ȱ509,ȱ

 110ȱStat.ȱatȱ133Ȭ39;ȱReno,ȱ521ȱU.S.ȱatȱ858ȱn.24.2ȱTheȱSupremeȱCourtȱpromptlyȱstruckȱ

 downȱ twoȱ majorȱ provisionsȱ ofȱ theȱ Exonȱ Amendmentȱ asȱ unconstitutionallyȱ




        ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ

 ȱ       2ȱ Itȱ helpedȱ thatȱ theȱ CoxȬWydenȱ Amendmentȱ exemptedȱ fromȱ itsȱ deregulatoryȱ

 regimeȱ theȱ veryȱ provisionsȱ thatȱ theȱ Exonȱ Amendmentȱ strengthened,ȱ seeȱ
 TelecommunicationsȱActȱofȱ1996,ȱ§§ȱ502,ȱ507Ȭ508,ȱ509(d)(1),ȱ110ȱStat.ȱatȱ133Ȭ39,ȱandȱthatȱ
  CongressȱstrippedȱfromȱtheȱHouseȱbillȱaȱprovisionȱthatȱwouldȱhaveȱdeniedȱjurisdictionȱ
 toȱtheȱFCCȱtoȱregulateȱtheȱInternet,ȱcompareȱid.ȱ§ȱ509,ȱ110ȱStat.ȱatȱ138ȱ(eliminatingȱoriginalȱ
 ȱ§ȱ509(d)),ȱwithȱ141ȱCong.ȱRec.ȱ22,044ȱ(includingȱoriginalȱ§ȱ509(d)).ȱ

                                                         9ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 143 of 168




                                                                                             ȱ
 overbroadȱ underȱ theȱ Firstȱ Amendment,ȱ leavingȱ theȱ newȱ §ȱ 230ȱ asȱ theȱ dominantȱ

 forceȱforȱsecuringȱdecencyȱonȱtheȱInternet.ȱSeeȱReno,ȱ521ȱU.S.ȱatȱ849.ȱ

 ȱ      Sectionȱ 230ȱ overruledȱ StrattonȬOakmontȱ throughȱ twoȱ interlockingȱ

 provisions,ȱ bothȱ ofȱ whichȱ survivedȱ theȱ legislativeȱ processȱ unscathed.ȱ Theȱ first,ȱ

 whichȱisȱatȱissueȱinȱthisȱcase,ȱstatesȱthatȱ“[n]oȱproviderȱorȱuserȱofȱanȱinteractiveȱ

 computerȱserviceȱshallȱbeȱtreatedȱasȱtheȱpublisherȱorȱspeakerȱofȱanyȱinformationȱ

 providedȱ byȱ anotherȱ informationȱ contentȱ provider.”ȱ 47ȱ U.S.C.ȱ §ȱ 230(c)(1).ȱ Theȱ

 secondȱ provisionȱ eliminatesȱ liabilityȱ forȱ interactiveȱ computerȱ serviceȱ providersȱ

 andȱusersȱforȱ“anyȱactionȱvoluntarilyȱtakenȱinȱgoodȱfaithȱtoȱrestrictȱaccessȱtoȱorȱ

 availabilityȱofȱmaterialȱthatȱtheȱproviderȱorȱuserȱconsidersȱtoȱbeȱ.ȱ.ȱ.ȱobjectionable,”ȱ

 orȱ“anyȱactionȱtakenȱtoȱenableȱorȱmakeȱavailableȱtoȱ.ȱ.ȱ.ȱothersȱtheȱtechnicalȱmeansȱ

 toȱrestrictȱaccessȱtoȱ[objectionable]ȱmaterial.”ȱId.ȱ§ȱ230(c)(2).ȱTheseȱtwoȱsubsectionsȱ

 tackle,ȱ inȱ overlappingȱ fashion,ȱ theȱ twoȱ jurisprudentialȱ movesȱ ofȱ theȱ StrattonȬ

 Oakmontȱ court:ȱ first,ȱ thatȱ Prodigy’sȱ decisionȱ toȱ screenȱ postsȱ forȱ offensivenessȱ

 renderedȱ itȱ “aȱ publisherȱ ratherȱ thanȱ aȱ distributor,”ȱ 1995ȱ WLȱ 323710,ȱ atȱ *4;ȱ andȱ

 second,ȱ thatȱ byȱmakingȱ goodȬfaithȱ effortsȱ toȱ removeȱ offensiveȱ materialȱ Prodigyȱ

 becameȱliableȱforȱanyȱactionableȱmaterialȱitȱdidȱnotȱremove.ȱ




                                              10ȱ
 ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 144 of 168




                                                                                                         ȱ
 ȱ       Theȱlegislativeȱhistoryȱillustratesȱthatȱinȱpassingȱ§ȱ230ȱCongressȱwasȱfocusedȱ

 squarelyȱonȱprotectingȱminorsȱfromȱoffensiveȱonlineȱmaterial,ȱandȱthatȱitȱsoughtȱ

 toȱ doȱ soȱ byȱ “empoweringȱ parentsȱ toȱ determineȱ theȱ contentȱ ofȱ communicationsȱ

 theirȱchildrenȱreceiveȱthroughȱinteractiveȱcomputerȱservices.”ȱS.ȱRep.ȱNo.ȱ104Ȭ230,ȱ

 atȱ 194.ȱ Theȱ “policy”ȱ sectionȱ ofȱ §ȱ230’sȱ textȱ reflectsȱ thisȱ goal.ȱ Seeȱ 47ȱ U.S.C.ȱ

 §ȱ230(b)(3)Ȭ(4).3ȱ Itȱ isȱ notȱ surprising,ȱ then,ȱ thatȱ Congressȱ emphasizedȱ theȱ narrowȱ

 civilȱ liabilityȱ shieldȱ thatȱ becameȱ §ȱ230(c)(2),ȱ ratherȱ thanȱ theȱ broadȱ ruleȱ ofȱ

 constructionȱlaidȱoutȱinȱ§ȱ230(c)(1).ȱIndeed,ȱtheȱconferenceȱcommitteeȱsummarizedȱ

 §ȱ230ȱbyȱstatingȱthatȱitȱ“providesȱ‘GoodȱSamaritan’ȱprotectionsȱfromȱcivilȱliabilityȱ

 forȱprovidersȱorȱusersȱofȱanȱinteractiveȱcomputerȱserviceȱforȱactionsȱtoȱrestrictȱorȱ


         ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ

 ȱ        3ȱTheȱpolicyȱsectionȱofȱtheȱstatuteȱalsoȱexpressesȱCongress’sȱdesireȱ“toȱpreserveȱtheȱ

 vibrantȱ andȱ competitiveȱ freeȱ marketȱ thatȱ presentlyȱ existsȱ forȱ theȱ Internetȱ andȱ otherȱ
 interactiveȱ computerȱ services,ȱ unfetteredȱ byȱ Federalȱ orȱ Stateȱ regulation.”ȱ 47ȱ U.S.C.ȱ
 §ȱ230(b)(2).ȱ Itȱ isȱ thereforeȱ trueȱ thatȱ “Sectionȱ 230ȱ wasȱ enacted,ȱ inȱ part,ȱ toȱ maintainȱ theȱ
 robustȱnatureȱofȱInternetȱcommunication.”ȱRicciȱv.ȱTeamstersȱUnionȱLocalȱ456,ȱ781ȱF.3dȱ25,ȱ
 28ȱ(emphasisȱadded)ȱ(quotingȱZeranȱv.ȱAm.ȱOnline,ȱInc.,ȱ129ȱF.3dȱ327,ȱ330ȱ(4thȱCir.ȱ1997));ȱ
  seeȱ ante,ȱ atȱ 24.ȱ Asȱ theȱ legislativeȱ historyȱ laidȱ outȱ inȱ thisȱ opinionȱ shows,ȱ however,ȱ oneȱ
  cannotȱ fullyȱ understandȱ theȱ purposeȱ ofȱ §ȱ 230ȱ withoutȱ consideringȱ thatȱ itȱ wasȱ oneȱ
  chamber’sȱproposalȱinȱaȱdisagreementȱbetweenȱtheȱtwoȱhousesȱofȱCongressȱoverȱhowȱbestȱ
  toȱ shieldȱ childrenȱ fromȱ indecentȱ material,ȱ andȱ thatȱ inȱ thatȱ contestȱ theȱ Houseȱ wasȱ
  principallyȱ concernedȱ withȱ twoȱ things:ȱ (1)ȱ overrulingȱ StrattonȬOakmontȱ andȱ
 (2)ȱpreventingȱ“aȱFederalȱComputerȱCommissionȱwithȱanȱarmyȱofȱbureaucratsȱregulatingȱ
 ȱtheȱInternet.”ȱ141ȱCong.ȱRec.ȱ22,045ȱ(statementȱofȱRep.ȱCox).ȱ

                                                          11ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 145 of 168




                                                                                                      ȱ
 toȱenableȱrestrictionȱofȱaccessȱtoȱobjectionableȱonlineȱmaterial”—aȱdescriptionȱthatȱ

 couldȱjustȱasȱeasilyȱhaveȱappliedȱtoȱ§ȱ230(c)(2)ȱalone.ȱS.ȱRep.ȱNo.ȱ104Ȭ230,ȱatȱ194.ȱ

 Congressȱ alsoȱ titledȱ theȱ entiretyȱ ofȱ §ȱ230(c)ȱ “Protectionȱ forȱ ‘Goodȱ Samaritan’ȱ

 blockingȱandȱscreeningȱofȱoffensiveȱmaterial,”ȱsuggestingȱthatȱtheȱdefinitionalȱruleȱ

 outlinedȱ inȱ §ȱ 230(c)(1)ȱ mayȱ haveȱ beenȱ envisionedȱ asȱ supportingȱ orȱ workingȱ inȱ

 tandemȱwithȱtheȱcivilȱliabilityȱshieldȱinȱ§ȱ230(c)(2).ȱȱ

 ȱ      Noneȱofȱthisȱisȱtoȱsayȱthatȱ§ȱ230(c)(1)ȱexemptsȱinteractiveȱcomputerȱserviceȱ

 providersȱ fromȱ publisherȱ treatmentȱ onlyȱ whenȱ theyȱ removeȱ indecentȱ content.ȱ

 Statutoryȱ textȱ cannotȱ beȱ ignored,ȱ andȱ Congressȱ grabbedȱ aȱ bazookaȱ toȱ swatȱ theȱ

 StrattonȬOakmontȱfly.ȱWhateverȱprototypicalȱsituationȱitsȱdraftersȱmayȱhaveȱhadȱinȱ

 mind,ȱ §ȱ230(c)(1)ȱ doesȱ notȱ limitȱ itsȱ protectionȱ toȱ situationsȱ involvingȱ “obsceneȱ

 material”ȱprovidedȱbyȱothers,ȱinsteadȱusingȱtheȱexpansiveȱwordȱ“information.”4ȱ


        ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ

 ȱ        4ȱThisȱpoint—thatȱCongressȱchoseȱbroaderȱlanguageȱthanȱmayȱhaveȱbeenȱnecessaryȱ

 toȱ accomplishȱ itsȱ primaryȱ goal—shouldȱ notȱ beȱ confusedȱ withȱ theȱ Seventhȱ Circuit’sȱ
 rationaleȱ forȱ §ȱ230(c)(1)’sȱgeneralȱ application:ȱthatȱ “aȱ law’sȱ scopeȱ oftenȱ differsȱ fromȱitsȱ
 genesis.”ȱSeeȱChi.ȱLawyersȱCmte.ȱforȱCivilȱRightsȱUnderȱLaw,ȱInc.ȱv.ȱCraigslist,ȱInc.,ȱ519ȱF.3dȱ
 666,ȱ671ȱ(7thȱCir.ȱ2008).ȱTrueȱasȱthisȱaxiomȱmightȱbe,ȱitȱdoesȱnotȱapplyȱhere—theȱlanguageȱ
 ofȱ §ȱ230(c)(1)ȱ remainedȱ untouchedȱ fromȱ introductionȱ toȱ passage.ȱ Norȱ isȱ thereȱ anyȱ
 evidenceȱfromȱtheȱlegislativeȱrecordȱthatȱinterestȱgroupsȱalteredȱtheȱstatutoryȱlanguage.ȱ
 Butȱ cf.ȱ id.ȱ (“Onceȱ theȱ legislativeȱ processȱ getsȱ rolling,ȱ interestȱ groupsȱ seekȱ (andȱ oftenȱ
 ȱ
 obtain)ȱotherȱprovisions.”).ȱThatȱ§ȱ230(c)(1)’sȱbreadthȱflowedȱfromȱCongress’sȱdesireȱtoȱ

                                                         12ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 146 of 168




                                                                                                   ȱ
 Illuminatingȱ Congress’sȱ originalȱ intentȱ does,ȱ however,ȱ underscoreȱ theȱ extentȱ ofȱ

 §ȱ230(c)(1)’sȱsubsequentȱmissionȱcreep.ȱGivenȱhowȱfarȱbothȱFacebook’sȱsuggestionȱ

 algorithmsȱandȱplaintiffs’ȱterrorismȱclaimsȱswimȱfromȱtheȱshoreȱofȱcongressionalȱ

 purpose,ȱcautionȱisȱwarrantedȱbeforeȱcourtsȱextendȱtheȱCDA’sȱreachȱanyȱfurther.ȱ

                                                         II.         ȱ

        WithȱtheȱCDA’sȱbackgroundȱinȱmind,ȱIȱturnȱtoȱtheȱtext.ȱByȱitsȱplainȱterms,ȱ

 §ȱ230ȱdoesȱnotȱapplyȱwheneverȱaȱclaimȱwouldȱtreatȱtheȱdefendantȱasȱ“aȱpublisher”ȱ

 inȱtheȱabstract,ȱimmunizingȱdefendantsȱfromȱliabilityȱstemmingȱfromȱanyȱactivityȱ

 inȱwhichȱoneȱthinksȱpublishingȱcompaniesȱcommonlyȱengage.ȱContraȱante,ȱatȱ30Ȭ

 31,ȱ33Ȭ34,ȱ49.ȱItȱstates,ȱmoreȱspecifically,ȱthatȱ“[n]oȱproviderȱorȱuserȱofȱanȱinteractiveȱ

 computerȱ serviceȱ shallȱ beȱ treatedȱ asȱ theȱ publisherȱ orȱ speakerȱ ofȱ anyȱ informationȱ

 providedȱbyȱanotherȱinformationȱcontentȱprovider.”ȱ47ȱU.S.C.ȱ§ȱ230(c)(1)ȱ(emphasesȱ

 added).ȱ “Hereȱ grammarȱ andȱ usageȱ establishȱ thatȱ ‘the’ȱ isȱ aȱ functionȱ wordȱ

 indicatingȱ thatȱ aȱ followingȱ nounȱ orȱ nounȱ equivalentȱ isȱ definiteȱ .ȱ .ȱ .ȱ .”ȱ Nielsenȱ v.ȱ

 Preap,ȱ139ȱS.ȱCt.ȱ954,ȱ965ȱ(2019)ȱ(citationȱandȱinternalȱquotationȱmarksȱomitted).ȱ




        ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ

 ȱoverruleȱStrattonȬOakmont,ȱratherȱthanȱfromȱmereȱinterestȱgroupȱprotectionism,ȱmatters.ȱ

                                                               13ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 147 of 168




                                                                                            ȱ
 Theȱwordȱ“publisher”ȱinȱthisȱstatuteȱisȱthusȱinextricablyȱlinkedȱtoȱtheȱ“informationȱ

 providedȱ byȱ another.”ȱ Theȱ questionȱ isȱ whetherȱ aȱ plaintiff’sȱ claimȱ arisesȱ fromȱ aȱ

 thirdȱparty’sȱinformation,ȱand—crucially—whetherȱtoȱestablishȱtheȱclaimȱtheȱcourtȱ

 mustȱnecessarilyȱviewȱtheȱdefendant,ȱnotȱasȱaȱpublisherȱinȱtheȱabstract,ȱbutȱratherȱ

 asȱtheȱpublisherȱofȱthatȱthirdȬpartyȱinformation.ȱSeeȱFTCȱv.ȱLeadClickȱMedia,ȱLLC,ȱ

 838ȱF.3dȱ158,ȱ175ȱ(2dȱCir.ȱ2016)ȱ(statingȱinquiryȱasȱ“whetherȱtheȱcauseȱofȱactionȱ

 inherentlyȱrequiresȱtheȱcourtȱtoȱtreatȱtheȱdefendantȱasȱtheȱ‘publisherȱorȱspeaker’ȱofȱ

 contentȱprovidedȱbyȱanother”).ȱ

        Forȱthisȱreason,ȱ§ȱ230(c)(1)ȱdoesȱnotȱnecessarilyȱimmunizeȱdefendantsȱfromȱ

 claimsȱbasedȱonȱpromotingȱcontentȱorȱsellingȱadvertising,ȱevenȱifȱthoseȱactivitiesȱ

 mightȱ beȱ commonȱ amongȱ publishingȱ companiesȱ nowadays.ȱ Aȱ publisherȱ mightȱ

 writeȱanȱemailȱpromotingȱaȱthirdȬpartyȱeventȱtoȱitsȱreaders,ȱforȱexample,ȱbutȱtheȱ

 publisherȱ wouldȱ beȱ theȱ authorȱ ofȱ theȱ underlyingȱ contentȱ andȱ thereforeȱ notȱ

 immuneȱ fromȱ suitȱ basedȱ onȱ thatȱ promotion.ȱ Seeȱ 47ȱ U.S.C.ȱ §ȱ 230(c)(1),ȱ (f)(3).ȱ

 Similarly,ȱtheȱfactȱthatȱpublishersȱmayȱsellȱadvertisingȱbasedȱonȱuserȱdataȱdoesȱnotȱ

 immunizeȱtheȱpublisherȱifȱsomeoneȱbringsȱaȱclaimȱbasedȱonȱtheȱpublisher’sȱsellingȱ

 ofȱtheȱdata,ȱbecauseȱtheȱclaimȱwouldȱnotȱtreatȱtheȱdefendantȱasȱtheȱpublisherȱofȱaȱ




                                             14ȱ
 ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 148 of 168




                                                                                             ȱ
 thirdȱ party’sȱ content.ȱ Cf.ȱ Oberdorfȱ v.ȱ Amazon.comȱ Inc.,ȱ No.ȱ 18Ȭ1041,ȱ 2019ȱ WLȱ

 2849153,ȱatȱ*12ȱ(3dȱCir.ȱJulyȱ3,ȱ2019)ȱ(holdingȱthatȱtheȱCDAȱdoesȱnotȱbarȱclaimsȱ

 againstȱAmazon.comȱ“toȱtheȱextentȱthat”ȱtheyȱ“relyȱonȱAmazon’sȱroleȱasȱanȱactorȱ

 inȱtheȱsalesȱprocess,”ȱincludingȱbothȱ“selling”ȱandȱ“marketing”).ȱSectionȱ230(c)(1)ȱ

 limitsȱliabilityȱbasedȱonȱtheȱfunctionȱtheȱdefendantȱperforms,ȱnotȱitsȱidentity.ȱ

        Accordingly,ȱourȱprecedentȱdoesȱnotȱgrantȱpublishersȱCDAȱimmunityȱforȱ

 theȱfullȱrangeȱofȱactivitiesȱinȱwhichȱtheyȱmightȱengage.ȱRather,ȱitȱ“barsȱlawsuitsȱ

 seekingȱtoȱholdȱaȱserviceȱproviderȱliableȱforȱitsȱexerciseȱofȱaȱpublisher’sȱtraditionalȱ

 editorialȱfunctions—suchȱasȱdecidingȱwhetherȱtoȱpublish,ȱwithdraw,ȱpostponeȱorȱ

 alterȱ content”ȱ providedȱ byȱ anotherȱ forȱ publication.ȱ LeadClick,ȱ 838ȱ F.3dȱ atȱ 174ȱ

 (citationȱandȱinternalȱquotationȱmarksȱomitted);ȱaccordȱOberdorf,ȱ2019ȱWLȱ2849153,ȱ

 atȱ*10;ȱJaneȱDoeȱNo.ȱ1ȱv.ȱBackpage.com,ȱLLC,ȱ817ȱF.3dȱ12,ȱ19ȱ(1stȱCir.ȱ2016);ȱJonesȱv.ȱ

 Dirtyȱ Worldȱ Entm’tȱ Recordingsȱ LLC,ȱ 755ȱ F.3dȱ 398,ȱ 407ȱ (6thȱ Cir.ȱ 2014);ȱ Barnesȱ v.ȱ

 Yahoo!,ȱInc.,ȱ570ȱF.3dȱ1096,ȱ1102ȱ(9thȱCir.ȱ2009);ȱZeran,ȱ129ȱF.3dȱatȱ330;ȱseeȱKlaymanȱ

 v.ȱZuckerberg,ȱ753ȱF.3dȱ1354,ȱ1359ȱ(D.C.ȱCir.ȱ2014);ȱBenȱEzra,ȱWeinstein,ȱ&ȱCo.,ȱInc.ȱv.ȱ

 Am.ȱOnlineȱInc.,ȱ206ȱF.3dȱ980,ȱ986ȱ(10thȱCir.ȱ2000).ȱForȱinstance,ȱaȱclaimȱagainstȱaȱ

 newspaperȱbasedȱonȱtheȱcontentȱofȱaȱclassifiedȱadȱ(orȱtheȱdecisionȱtoȱpublishȱorȱ




                                              15ȱ
 ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 149 of 168




                                                                                              ȱ
 withdrawȱthatȱad)ȱwouldȱfailȱunderȱtheȱCDAȱnotȱbecauseȱnewspapersȱtraditionallyȱ

 publishȱclassifiedȱads,ȱbutȱratherȱbecauseȱsuchȱaȱclaimȱwouldȱnecessarilyȱtreatȱtheȱ

 newspaperȱasȱtheȱpublisherȱofȱtheȱadȬmaker’sȱcontent.ȱSimilarly,ȱtheȱnewspaperȱ

 doesȱnotȱactȱasȱanȱ“informationȱcontentȱprovider”—andȱthusȱmaintainsȱitsȱCDAȱ

 protection—whenȱitȱdecidesȱtoȱrunȱaȱclassifiedȱadȱbecauseȱitȱneitherȱ“creates”ȱnorȱ

 “develops”ȱtheȱinformationȱinȱtheȱad.ȱ47ȱU.S.C.ȱ§ȱ230(f)(3).ȱȱ

        Thisȱ caseȱ isȱ different.ȱ Lookingȱ beyondȱ Facebook’sȱ “broadȱ statementsȱ ofȱ

 immunity”ȱandȱrelyingȱ“ratherȱonȱaȱcarefulȱexegesisȱofȱtheȱstatutoryȱlanguage,”ȱ

 Barnes,ȱ570ȱF.3dȱatȱ1100,ȱtheȱCDAȱdoesȱnotȱprotectȱFacebook’sȱfriendȬȱandȱcontentȬ

 suggestionȱalgorithms.ȱAȱcombinationȱofȱtwoȱfactors,ȱinȱmyȱview,ȱconfirmsȱthatȱ

 claimsȱbasedȱonȱtheseȱalgorithmsȱdoȱnotȱinherentlyȱtreatȱFacebookȱasȱtheȱpublisherȱ

 ofȱ thirdȬpartyȱ content.5ȱ First,ȱ Facebookȱ usesȱ theȱ algorithmsȱ toȱ createȱ andȱ

 communicateȱitsȱownȱmessage:ȱthatȱitȱthinksȱyou,ȱtheȱreader—you,ȱspecifically—

 willȱ likeȱ thisȱ content.ȱ Andȱ second,ȱ Facebook’sȱ suggestionsȱ contributeȱ toȱ theȱ



        ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ

 ȱ      5ȱManyȱofȱFacebook’sȱalgorithmsȱmentionedȱinȱtheȱPSAC,ȱsuchȱasȱitsȱthirdȬpartyȱ

 advertisingȱalgorithm,ȱitsȱalgorithmȱthatȱplacesȱcontentȱinȱaȱuser’sȱnewsfeed,ȱandȱ(basedȱ
 onȱ theȱ limitedȱ descriptionȱ inȱ theȱ PSAC)ȱ itsȱ videoȱ recommendationȱ algorithm,ȱ remainȱ
 ȱ
 immuneȱunderȱtheȱanalysisȱIȱsetȱoutȱhere.ȱ

                                                         16ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 150 of 168




                                                                                               ȱ
 creationȱofȱrealȬworldȱsocialȱnetworks.ȱTheȱresultȱofȱatȱleastȱsomeȱsuggestionsȱisȱ

 notȱ justȱ thatȱ theȱ userȱ consumesȱ aȱ thirdȱ party’sȱ content.ȱ Sometimes,ȱ Facebook’sȱ

 suggestionsȱallegedlyȱleadȱtheȱuserȱtoȱbecomeȱpartȱofȱaȱuniqueȱglobalȱcommunity,ȱ

 theȱcreationȱandȱmaintenanceȱofȱwhichȱgoesȱfarȱbeyondȱandȱdiffersȱinȱkindȱfromȱ

 traditionalȱeditorialȱfunctions.ȱ

        Itȱisȱtrue,ȱasȱtheȱmajorityȱnotes,ȱseeȱante,ȱatȱ47,ȱthatȱFacebook’sȱalgorithmsȱ

 relyȱ onȱ andȱ displayȱ users’ȱ content.ȱ However,ȱ thisȱ isȱ notȱ enoughȱ toȱ triggerȱ theȱ

 protectionsȱofȱ§ȱ230(c)(1).ȱTheȱCDAȱdoesȱnotȱmandateȱ“aȱ‘butȬfor’ȱtestȱthatȱwouldȱ

 provideȱimmunityȱ.ȱ.ȱ.ȱsolelyȱbecauseȱaȱcauseȱofȱactionȱwouldȱnotȱotherwiseȱhaveȱ

 accruedȱ butȱ forȱ theȱ thirdȬpartyȱ content.”ȱ HomeAway.com,ȱ Inc.ȱ v.ȱ Cityȱ ofȱ Santaȱ

 Monica,ȱ918ȱF.3dȱ676,ȱ682ȱ(9thȱCir.ȱ2019).ȱRather,ȱtoȱfallȱwithinȱ§ȱ230(c)(1)’sȱradius,ȱ

 theȱclaimȱatȱissueȱmustȱinherentlyȱfaultȱtheȱdefendant’sȱactivityȱasȱtheȱpublisherȱofȱ

 specificȱ thirdȬpartyȱ content.ȱ Plaintiffs’ȱ claimsȱ aboutȱ Facebook’sȱ suggestionȱ

 algorithmsȱdoȱnotȱdoȱthis.ȱTheȱcomplaintȱallegesȱthatȱ“Facebookȱcollectsȱdetailedȱ

 informationȱ aboutȱ itsȱ users,ȱ including,ȱ interȱ alia,ȱ theȱ contentȱ theyȱ post,ȱ typeȱ ofȱ

 contentȱ theyȱ viewȱ orȱ engageȱ with,ȱ peopleȱ theyȱ communicateȱ with,ȱ groupsȱ theyȱ

 belongȱtoȱandȱhowȱtheyȱinteractȱwithȱsuchȱgroups,ȱvisitsȱtoȱthirdȱpartyȱwebsites,ȱ




                                               17ȱ
 ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 151 of 168




                                                                                            ȱ
 appsȱandȱFacebookȱpartners.”ȱApp’xȱ345ȱ¶ȱ608.ȱThenȱtheȱalgorithmsȱ“utilizeȱtheȱ

 collectedȱdataȱtoȱsuggestȱfriends,ȱgroups,ȱproducts,ȱservicesȱandȱlocalȱevents,ȱandȱ

 targetȱads”ȱbasedȱonȱeachȱuser’sȱinput.ȱId.ȱatȱ346ȱ¶ȱ610.ȱȱ

       Ifȱ aȱ thirdȱ partyȱ gotȱ accessȱ toȱ Facebookȱ users’ȱ data,ȱ analyzedȱ itȱ usingȱ aȱ

 proprietaryȱalgorithm,ȱandȱsentȱitsȱownȱmessagesȱtoȱFacebookȱusersȱsuggestingȱ

 thatȱpeopleȱbecomeȱfriendsȱorȱattendȱoneȱanother’sȱevents,ȱtheȱthirdȱpartyȱwouldȱ

 notȱbeȱprotectedȱasȱ“theȱpublisher”ȱofȱtheȱusers’ȱinformation.ȱSimilarly,ȱifȱFacebookȱ

 wereȱtoȱuseȱtheȱalgorithmsȱtoȱtargetȱitsȱownȱmaterialȱtoȱparticularȱusers,ȱsuchȱthatȱ

 theȱresultingȱpostsȱconsistedȱofȱ“informationȱprovidedȱby”ȱFacebookȱratherȱthanȱ

 byȱ “anotherȱ informationȱ contentȱ provider,”ȱ §ȱ230(c)(1),ȱ Facebookȱ clearlyȱ wouldȱ

 notȱbeȱimmuneȱforȱthatȱindependentȱmessage.ȱ

       Yetȱ thatȱ isȱ ultimatelyȱ whatȱ plaintiffsȱ allegeȱ Facebookȱ isȱ doing.ȱ Theȱ PSACȱ

 allegesȱthatȱFacebookȱ“activelyȱprovidesȱ‘friendȱsuggestions’ȱbetweenȱusersȱwhoȱ

 haveȱexpressedȱsimilarȱinterests,”ȱandȱthatȱitȱ“activelyȱsuggestsȱgroupsȱandȱeventsȱ

 toȱusers.”ȱApp’xȱ346ȱ¶¶ȱ612Ȭ13.ȱFacebook’sȱalgorithmsȱthusȱallegedlyȱprovideȱtheȱ

 userȱwithȱaȱmessageȱfromȱFacebook.ȱFacebookȱisȱtellingȱusers—perhapsȱimplicitly,ȱ

 butȱclearly—thatȱtheyȱwouldȱlikeȱtheseȱpeople,ȱgroups,ȱorȱevents.ȱInȱthisȱrespect,ȱ




                                             18ȱ
 ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 152 of 168




                                                                                              ȱ
 Facebookȱ“doesȱnotȱmerelyȱprovideȱaȱframeworkȱthatȱcouldȱbeȱutilizedȱforȱproperȱ

 orȱimproperȱpurposes;ȱrather,ȱ[Facebook’s]ȱworkȱinȱdeveloping”ȱtheȱalgorithmȱandȱ

 suggestingȱ connectionsȱ toȱ usersȱ basedȱ onȱ theirȱ priorȱ activityȱ onȱ Facebook,ȱ

 includingȱ theirȱ sharedȱ interestȱ inȱ terrorism,ȱ “isȱ directlyȱ relatedȱ toȱ theȱ allegedȱ

 illegalityȱofȱtheȱsite.”ȱFairȱHousingȱCouncilȱofȱSanȱFernandoȱValleyȱv.ȱRoommates.Com,ȱ

 LLC,ȱ 521ȱ F.3dȱ 1157,ȱ 1171ȱ (9thȱ Cir.ȱ 2008)ȱ (enȱ banc).ȱ Theȱ factȱ thatȱ Facebookȱ alsoȱ

 publishesȱthirdȬpartyȱcontentȱshouldȱnotȱcauseȱusȱtoȱconflateȱitsȱtwoȱseparateȱrolesȱ

 withȱrespectȱtoȱitsȱusersȱandȱtheirȱinformation.ȱFacebookȱmayȱbeȱimmuneȱunderȱ

 theȱ CDAȱ fromȱ plaintiffs’ȱ challengeȱ toȱ itsȱ allowanceȱ ofȱ Hamasȱ accounts,ȱ sinceȱ

 FacebookȱactsȱsolelyȱasȱtheȱpublisherȱofȱtheȱHamasȱusers’ȱcontent.ȱThatȱdoesȱnotȱ

 mean,ȱthough,ȱthatȱitȱisȱalsoȱimmuneȱwhenȱitȱconductsȱstatisticalȱanalysesȱofȱthatȱ

 informationȱandȱdeliversȱaȱmessageȱbasedȱonȱthoseȱanalyses.ȱ

        Moreover,ȱinȱpartȱthroughȱitsȱuseȱofȱfriend,ȱgroup,ȱandȱeventȱsuggestions,ȱ

 Facebookȱ isȱ doingȱ moreȱ thanȱ justȱ publishingȱ content:ȱ itȱ isȱ proactivelyȱ creatingȱ

 networksȱofȱpeople.ȱItsȱalgorithmsȱforgeȱrealȬworldȱ(ifȱdigital)ȱconnectionsȱthroughȱ

 friendȱandȱgroupȱsuggestions,ȱandȱtheyȱattemptȱtoȱcreateȱsimilarȱconnectionsȱinȱ

 theȱ physicalȱ worldȱ throughȱ eventȱ suggestions.ȱ Theȱ cumulativeȱ effectȱ ofȱ




                                              19ȱ
 ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 153 of 168




                                                                                           ȱ
 recommendingȱseveralȱfriends,ȱorȱseveralȱgroupsȱorȱevents,ȱhasȱanȱimpactȱgreaterȱ

 thanȱtheȱsumȱofȱeachȱsuggestion.ȱItȱenvelopsȱtheȱuser,ȱimmersingȱherȱinȱanȱentireȱ

 universeȱfilledȱwithȱpeople,ȱideas,ȱandȱeventsȱsheȱmayȱneverȱhaveȱdiscoveredȱonȱ

 herȱ own.ȱ Accordingȱ toȱ theȱ allegationsȱ inȱ theȱ complaint,ȱ Facebookȱ designedȱ itsȱ

 websiteȱ forȱ thisȱ veryȱ purpose.ȱ “Facebookȱ hasȱ describedȱ itselfȱ asȱ aȱ providerȱ ofȱ

 productsȱandȱservicesȱthatȱenableȱusersȱ.ȱ.ȱ.ȱtoȱfindȱandȱconnectȱwithȱotherȱusersȱ

 .ȱ.ȱ.ȱ.”ȱApp’xȱ250ȱ¶ȱ129.ȱCEOȱMarkȱZuckerbergȱhasȱsimilarlyȱdescribedȱFacebookȱasȱ

 “build[ing]ȱ toolsȱ toȱ helpȱ peopleȱ connectȱ withȱ theȱ peopleȱ theyȱ want,”ȱ therebyȱ

 “extendingȱpeople’sȱcapacityȱtoȱbuildȱandȱmaintainȱrelationships.”ȱId.ȱatȱ251ȱ¶ȱ132.ȱ

 Ofȱcourse,ȱFacebookȱisȱnotȱtheȱonlyȱcompanyȱthatȱtriesȱtoȱbringȱpeopleȱtogetherȱ

 thisȱ way,ȱ andȱ perhapsȱ otherȱ publishersȱ tryȱ toȱ introduceȱ theirȱ readersȱ toȱ oneȱ

 another.ȱ Yetȱ theȱ creationȱ ofȱ socialȱ networksȱ goesȱ farȱ beyondȱ theȱ traditionalȱ

 editorialȱfunctionsȱthatȱtheȱCDAȱimmunizes.ȱ

       AnotherȱwayȱtoȱconsiderȱtheȱCDAȱimmunityȱquestionȱisȱtoȱ“lookȱ.ȱ.ȱ.ȱtoȱwhatȱ

 theȱ dutyȱ atȱ issueȱ actuallyȱ requires:ȱ specifically,ȱ whetherȱ theȱ dutyȱ wouldȱ

 necessarilyȱrequireȱanȱinternetȱcompanyȱtoȱmonitor[,ȱalter,ȱorȱremove]ȱthirdȬpartyȱ

 content.”ȱ HomeAway.com,ȱ 918ȱ F.3dȱ atȱ 682.ȱ Here,ȱ too,ȱ theȱ claimsȱ regardingȱ theȱ




                                             20ȱ
 ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 154 of 168




                                                                                               ȱ
 algorithmsȱareȱaȱpoorȱfitȱforȱstatutoryȱimmunity.ȱTheȱdutyȱnotȱtoȱprovideȱmaterialȱ

 supportȱ toȱ terrorism,ȱ asȱ appliedȱ toȱ Facebook’sȱ useȱ ofȱ theȱ algorithms,ȱ simplyȱ

 requiresȱ thatȱ Facebookȱ notȱ activelyȱ useȱ thatȱ materialȱ toȱ determineȱ whichȱ ofȱ itsȱ

 usersȱtoȱconnectȱtoȱeachȱother.ȱItȱcouldȱstopȱusingȱtheȱalgorithmsȱaltogether,ȱforȱ

 instance.ȱ Or,ȱ shortȱ ofȱ that,ȱ Facebookȱ couldȱ modifyȱ itsȱ algorithmsȱ toȱ stopȱ themȱ

 introducingȱterroristsȱtoȱoneȱanother.ȱNoneȱofȱthisȱwouldȱchangeȱanyȱunderlyingȱ

 content,ȱ norȱ wouldȱ itȱ necessarilyȱ requireȱ courtsȱ toȱ assessȱ furtherȱ theȱ difficultȱ

 questionȱofȱwhetherȱthereȱisȱanȱaffirmativeȱobligationȱtoȱmonitorȱthatȱcontent.ȱ

        Inȱreachingȱthisȱconclusion,ȱIȱnoteȱthatȱATAȱtortsȱareȱatypical.ȱMostȱofȱtheȱ

 commonȱtortsȱthatȱmightȱbeȱpleadedȱinȱrelationȱtoȱFacebook’sȱalgorithmsȱ“deriveȱ

 liabilityȱfromȱbehaviorȱthatȱisȱidenticalȱtoȱpublishingȱorȱspeaking”—forȱinstance,ȱ

 “publishingȱ defamatoryȱ material;ȱ publishingȱ materialȱ thatȱ inflictsȱ emotionalȱ

 distress;ȱ orȱ .ȱ .ȱ .ȱ attemptingȱ toȱ deȬpublishȱ hurtfulȱ materialȱ butȱ doingȱ itȱ badly.”ȱ

 Barnes,ȱ 570ȱ F.3dȱ atȱ 1107.ȱ Theȱ factȱ thatȱ Facebookȱ hasȱ figuredȱ outȱ howȱ toȱ targetȱ

 materialȱtoȱpeopleȱmoreȱlikelyȱtoȱreadȱitȱdoesȱnotȱmatterȱtoȱaȱdefamationȱclaim,ȱforȱ

 instance,ȱbecauseȱtheȱmereȱactȱofȱpublishingȱinȱtheȱfirstȱplaceȱcreatesȱliability.ȱ




                                               21ȱ
 ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 155 of 168




                                                                                            ȱ
        Theȱ ATAȱ worksȱ differently.ȱ Plaintiffs’ȱ materialȱ supportȱ andȱ aidingȱ andȱ

 abettingȱclaimsȱpremiseȱliability,ȱnotȱonȱpublishingȱquaȱpublishing,ȱbutȱratherȱonȱ

 Facebook’sȱprovisionȱofȱservicesȱandȱpersonnelȱtoȱHamas.ȱItȱhappensȱthatȱtheȱwayȱ

 inȱ whichȱ Facebookȱ providesȱ theseȱ benefitsȱ includesȱ republishingȱ content,ȱ butȱ

 Facebook’sȱ dutiesȱ underȱ theȱ ATAȱ ariseȱ separatelyȱ fromȱ theȱ republicationȱ ofȱ

 content.ȱ Cf.ȱ id.ȱ (determiningȱ thatȱ liabilityȱ onȱ aȱ promissoryȱ estoppelȱ theoryȱ forȱ

 promisingȱtoȱremoveȱcontentȱ“wouldȱcomeȱnotȱfromȱYahoo’sȱpublishingȱconduct,ȱ

 butȱfromȱYahoo’sȱmanifestȱintentionȱtoȱbeȱlegallyȱobligatedȱtoȱdoȱsomething,ȱwhichȱ

 happensȱtoȱbeȱremovalȱofȱmaterialȱfromȱpublication”).ȱForȱinstance,ȱtheȱoperationȱ

 ofȱtheȱalgorithmsȱisȱallegedlyȱprovisionȱofȱ“expertȱadviceȱorȱassistance,”ȱandȱtheȱ

 messageȱimpliedȱbyȱFacebook’sȱproddingȱisȱallegedlyȱaȱ“service”ȱorȱanȱattemptȱtoȱ

 provideȱ“personnel.”ȱ18ȱU.S.C.ȱ§ȱ2339A(b).ȱ

        Forȱtheseȱreasons,ȱ§ȱ230(c)(1)ȱdoesȱnotȱbarȱplaintiffs’ȱclaims.ȱ

                                           III.    ȱ

        Evenȱifȱweȱsentȱthisȱcaseȱbackȱtoȱtheȱdistrictȱcourt,ȱasȱIȱbelieveȱtoȱbeȱtheȱrightȱ

 course,ȱ theseȱ plaintiffsȱ mightȱ haveȱ provenȱ unableȱ toȱ allegeȱ thatȱ Facebook’sȱ

 matchmakingȱalgorithmsȱplayedȱaȱroleȱinȱtheȱattacksȱthatȱharmedȱthem.ȱHowever,ȱ




                                             22ȱ
 ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 156 of 168




                                                                                                ȱ
 assumingȱarguendoȱthatȱsuchȱmightȱhaveȱbeenȱtheȱsituationȱhere,ȱIȱdoȱnotȱthinkȱweȱ

 shouldȱ forecloseȱ theȱ possibilityȱ ofȱ reliefȱ inȱ futureȱ casesȱ ifȱ victimsȱ canȱ plausiblyȱ

 allegeȱ thatȱ aȱ websiteȱ knowinglyȱ broughtȱ terroristsȱ togetherȱ andȱ thatȱ anȱ attackȱ

 occurredȱasȱaȱdirectȱresultȱofȱtheȱsite’sȱactions.ȱThoughȱtheȱmajorityȱshutsȱtheȱdoorȱ

 onȱsuchȱclaims,ȱtoday’sȱdecisionȱalsoȱillustratesȱtheȱextensiveȱimmunityȱthatȱtheȱ

 currentȱ formulationȱ ofȱ theȱ CDAȱ alreadyȱ extendsȱ toȱ socialȱ mediaȱ companiesȱ forȱ

 activitiesȱthatȱwereȱundreamtȱofȱinȱ1996.ȱItȱthereforeȱmayȱbeȱtimeȱforȱCongressȱtoȱ

 reconsiderȱtheȱscopeȱofȱ§ȱ230.ȱ

        Asȱisȱsoȱoftenȱtheȱcaseȱwithȱnewȱtechnologies,ȱtheȱveryȱqualitiesȱthatȱdriveȱ

 socialȱ media’sȱ success—itsȱ easeȱ ofȱ use,ȱ openȱ access,ȱ andȱ abilityȱ toȱ connectȱ theȱ

 world—haveȱ alsoȱ spawnedȱ itsȱ demons.ȱ Plaintiffs’ȱ complaintȱ illustratesȱ howȱ

 pervasiveȱ andȱ blatantȱ aȱ presenceȱ Hamasȱ andȱ itsȱ leadersȱ haveȱ maintainedȱ onȱ

 Facebook.ȱHamasȱisȱfarȱfromȱalone—Hezbollah,ȱBokoȱHaram,ȱtheȱRevolutionaryȱ

 ArmedȱForcesȱofȱColombia,ȱandȱmanyȱotherȱdesignatedȱterroristȱorganizationsȱuseȱ

 Facebookȱtoȱrecruitȱandȱrouseȱsupporters.ȱVernonȱSilverȱ&ȱSarahȱFrier,ȱTerroristsȱ

 Areȱ Stillȱ Recruitingȱ onȱ Facebook,ȱ Despiteȱ Zuckerberg’sȱ Reassurances,ȱ Bloombergȱ

 Businessweekȱ(Mayȱ10,ȱ2018),ȱhttp://www.bloomberg.com/news/articles/2018Ȭ05Ȭ




                                               23ȱ
 ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 157 of 168




                                                                                                           ȱ
 10/terroristsȬcreepȬontoȬfacebookȬasȬfastȬasȬitȬcanȬshutȬthemȬdown.ȱ Recentȱ newsȱ

 reportsȱ suggestȱ thatȱ manyȱ socialȱ mediaȱ sitesȱ haveȱ beenȱ slowȱ toȱ removeȱ theȱ

 plethoraȱofȱterroristȱandȱextremistȱaccountsȱpopulatingȱtheirȱplatforms,6ȱandȱthatȱ

 suchȱ efforts,ȱ whenȱ theyȱ occur,ȱ areȱ oftenȱ underinclusive.ȱ Twitter,ȱ forȱ instance,ȱ

 bannedȱtheȱKuȱKluxȱKlanȱinȱ2018ȱbutȱallowedȱDavidȱDukeȱtoȱmaintainȱhisȱaccount,ȱ

 seeȱRooseȱ&ȱConger,ȱsupra,ȱwhileȱresearchersȱfoundȱthatȱFacebookȱremovedȱfewerȱ

 thanȱhalfȱtheȱterroristȱaccountsȱandȱpostsȱthoseȱresearchersȱidentified,ȱseeȱWatersȱ

 &ȱPostings,ȱsupra,ȱatȱ8;ȱDesmondȱButlerȱ&ȱBarbaraȱOrtulay,ȱFacebookȱAutoȬGeneratesȱ

 Videosȱ    Celebratingȱ             Extremistȱ          Images,ȱ   Assoc.ȱ   Pressȱ   (Mayȱ   9,ȱ   2019),ȱ

 http://apnews.com/f97c24dab4f34bd0b48b36f2988952a4.ȱ Thoseȱ whoseȱ accountsȱ

 areȱremovedȱoftenȱpopȱupȱagainȱunderȱdifferentȱnamesȱorȱwithȱslightlyȱdifferentȱ


        ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ

 ȱ       6ȱSee,ȱe.g.,ȱGregoryȱWatersȱ&ȱRobertȱPostings,ȱSpidersȱofȱtheȱCaliphate:ȱMappingȱtheȱ

 Islamicȱ State’sȱ Globalȱ Supportȱ Networkȱ onȱ Facebookȱ 8,ȱ Counterȱ Extremismȱ Projectȱ (Mayȱ
 2018),ȱ http://www.counterextremism.com/sites/default/files/Spiders%20of%20the%20ȱ
 Caliphate%20%28May%202018%29.pdf;ȱYaacovȱBenmelehȱ&ȱFeliceȱMaranz,ȱIsraelȱWarnsȱ
 Twitterȱ ofȱ Legalȱ Actionȱ Overȱ Requestsȱ toȱ Removeȱ Content,ȱ Bloombergȱ (Mar.ȱ 20,ȱ 2018),ȱ
 http://www.bloomberg.com/news/articles/2018Ȭ03Ȭ20/israelȬwarnsȬtwitterȬofȬlegalȬ
  stepsȬoverȬincitementȬtoȬterrorism;ȱ Mikeȱ Isaac,ȱ Twitterȱ Stepsȱ Upȱ Effortsȱ toȱ Thwartȱ
  Terrorists’ȱ Tweets,ȱ N.Y.ȱ Timesȱ (Feb.ȱ 5,ȱ 2016),ȱ http://www.nytimes.com/2016/02/06/ȱ
  technology/twitterȬaccountȬsuspensionsȬterrorism.html;ȱ Kevinȱ Rooseȱ &ȱ Kateȱ Conger,ȱ
  YouTubeȱtoȱRemoveȱThousandsȱofȱVideosȱPushingȱExtremeȱViews,ȱN.Y.ȱTimesȱ(Juneȱ5,ȱ2019),ȱ
 ȱhttp://www.nytimes.com/2019/06/05/business/youtubeȬremoveȬextremistȬvideos.html.ȱ

                                                              24ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 158 of 168




                                                                                          ȱ
 languageȱinȱtheirȱprofiles,ȱplayingȱaȱperverseȱandȱdeadlyȱgameȱofȱWhackȬaȬMoleȱ

 withȱSiliconȱValley.ȱSeeȱIsaac,ȱsupra;ȱSilverȱ&ȱFrier,ȱsupra.ȱ

       Ofȱcourse,ȱtheȱfailureȱtoȱremoveȱterroristȱcontent,ȱwhileȱanȱimportantȱpolicyȱ

 concern,ȱ isȱ immunizedȱ underȱ §ȱ 230ȱ asȱ currentlyȱ written.ȱ Untilȱ today,ȱ theȱ sameȱ

 couldȱnotȱhaveȱbeenȱsaidȱforȱsocialȱmedia’sȱunsolicited,ȱalgorithmicȱspreadingȱofȱ

 terrorism.ȱ Shieldingȱ internetȱ companiesȱ thatȱ bringȱ terroristsȱ togetherȱ usingȱ

 algorithmsȱcouldȱleaveȱdangerousȱactivityȱunchecked.ȱȱ

       TakeȱFacebook.ȱȱAsȱplaintiffsȱallege,ȱitsȱfriendȬsuggestionȱalgorithmȱappearsȱ

 toȱconnectȱterroristȱsympathizersȱwithȱpinpointȱprecision.ȱForȱinstance,ȱwhileȱtwoȱ

 researchersȱwereȱstudyingȱIslamicȱStateȱ(“IS”)ȱactivityȱonȱFacebook,ȱoneȱ“receivedȱ

 dozensȱofȱproȬISȱaccountsȱasȱrecommendedȱfriendsȱafterȱfriendingȱjustȱoneȱproȬISȱ

 account.”ȱWatersȱ&ȱPostings,ȱsupra,ȱatȱ78.ȱMoreȱdisturbingly,ȱtheȱotherȱ“receivedȱ

 anȱinfluxȱofȱPhilippinesȬbasedȱISȱsupportersȱandȱfightersȱasȱrecommendedȱfriendsȱ

 afterȱlikingȱseveralȱnonȬextremistȱnewsȱpagesȱaboutȱMarawiȱandȱtheȱPhilippinesȱ

 duringȱ IS’sȱ captureȱ ofȱ theȱ city.”ȱ Id.ȱ Newsȱ reportsȱ indicateȱ thatȱ theȱ friendȬ

 suggestionȱfeatureȱhasȱintroducedȱthousandsȱofȱISȱsympathizersȱtoȱoneȱanother.ȱ

 SeeȱMartinȱEvans,ȱFacebookȱAccusedȱofȱIntroducingȱExtremistsȱtoȱOneȱAnotherȱThroughȱ




                                            25ȱ
 ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 159 of 168




                                                                                          ȱ
 ‘Suggestedȱ    Friends’ȱ    Feature,ȱ    Theȱ     Telegraphȱ     (Mayȱ      5,ȱ   2018),ȱ

 http://www.telegraph.co.uk/news/2018/05/05/facebookȬaccusedȬintroducingȬ

 extremistsȬoneȬanotherȬsuggested.ȱ

       Andȱ thisȱ isȱ farȱ fromȱ theȱ onlyȱ Facebookȱ algorithmȱ thatȱ mayȱ steerȱ peopleȱ

 towardȱterrorism.ȱAnotherȱturnsȱusers’ȱdeclaredȱinterestsȱintoȱaudienceȱcategoriesȱ

 toȱenableȱmicrotargetedȱadvertising.ȱInȱ2017,ȱactingȱonȱaȱtip,ȱProPublicaȱsoughtȱtoȱ

 directȱ anȱ adȱ atȱ theȱ algorithmicallyȬcreatedȱ categoryȱ “Jewȱ hater”—whichȱ turnedȱ

 outȱ toȱ beȱ real,ȱ asȱ wereȱ “Germanȱ Schutzstaffel,”ȱ “Naziȱ Party,”ȱ andȱ “Hitlerȱ didȱ

 nothingȱ wrong.”ȱ Juliaȱ Angwinȱ etȱ al.,ȱ Facebookȱ Enabledȱ Advertisesȱ toȱ Reachȱ ‘Jewȱ

 Haters,’ȱProPublicaȱ(Sept.ȱ14,ȱ2017),ȱhttps://www.propublica.org/article/facebookȬ

 enabledȬadvertisersȬtoȬreachȬjewȬhaters.ȱ Asȱ theȱ “Jewȱ hater”ȱ categoryȱ wasȱ tooȱ

 smallȱ forȱ Facebookȱ toȱ runȱ anȱ adȱ campaign,ȱ “Facebook’sȱ automatedȱ systemȱ

 suggestedȱ‘SecondȱAmendment’ȱasȱanȱadditionalȱcategoryȱ.ȱ.ȱ.ȱpresumablyȱbecauseȱ

 itsȱsystemȱhadȱcorrelatedȱgunȱenthusiastsȱwithȱantiȬSemites.”ȱId.ȱȱ

       That’sȱnotȱall.ȱAnotherȱFacebookȱalgorithmȱautoȬgeneratesȱbusinessȱpagesȱ

 byȱ scrapingȱ employmentȱ informationȱ fromȱ users’ȱ profiles;ȱ otherȱ usersȱ canȱ thenȱ

 “like”ȱtheseȱpages,ȱfollowȱtheirȱposts,ȱandȱseeȱwhoȱelseȱhasȱlikedȱthem.ȱButlerȱ&ȱ




                                            26ȱ
 ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 160 of 168




                                                                                        ȱ
 Ortutay,ȱsupra.ȱProPublicaȱreportsȱthatȱextremistȱorganizationsȱincludingȱalȬQaida,ȱ

 alȬShabab,ȱ andȱ ISȱ haveȱ suchȱ autoȬcreatedȱ pages,ȱ allowingȱ themȱ toȱ recruitȱ theȱ

 pages’ȱfollowers.ȱId.ȱTheȱpageȱforȱalȬQaidaȱinȱtheȱArabianȱPeninsulaȱincludedȱtheȱ

 group’sȱ Wikipediaȱ entryȱ andȱ aȱ propagandaȱ photoȱ ofȱ theȱ damagedȱ USSȱ Cole,ȱ

 whichȱtheȱgroupȱhadȱbombedȱinȱ2000.ȱId.ȱMeanwhile,ȱaȱfourthȱalgorithmȱintegratesȱ

 users’ȱphotosȱandȱotherȱmediaȱtoȱgenerateȱvideosȱcommemoratingȱtheirȱpreviousȱ

 year.ȱId.ȱMilitantsȱgetȱaȱreadyȬmadeȱpropagandaȱclip,ȱcompleteȱwithȱaȱthankȬyouȱ

 messageȱfromȱFacebook.ȱId.ȱ

       Thisȱcase,ȱandȱourȱCDAȱanalysis,ȱhasȱcenteredȱonȱtheȱuseȱofȱalgorithmsȱtoȱ

 fomentȱterrorism.ȱYetȱtheȱconsequencesȱofȱaȱCDAȬdriven,ȱhandsȬoffȱapproachȱtoȱ

 socialȱ mediaȱ extendȱ muchȱ further.ȱ Socialȱ mediaȱ canȱ beȱ usedȱ byȱ foreignȱ

 governmentsȱtoȱinterfereȱinȱAmericanȱelections.ȱForȱexample,ȱJusticeȱDepartmentȱ

 prosecutorsȱ recentlyȱ concludedȱ thatȱ Russianȱ intelligenceȱ agentsȱ createdȱ falseȱ

 Facebookȱ groupsȱ andȱ accountsȱ inȱ theȱ yearsȱ leadingȱ upȱ toȱ theȱ 2016ȱ electionȱ

 campaign,ȱbootstrappingȱFacebook’sȱalgorithmȱtoȱspewȱpropagandaȱthatȱreachedȱ

 betweenȱ29ȱmillionȱandȱ126ȱmillionȱAmericans.ȱSeeȱ1ȱRobertȱS.ȱMuellerȱIII,ȱSpecialȱ

 Counsel,ȱReportȱonȱtheȱInvestigationȱIntoȱRussianȱInterferenceȱinȱtheȱ2016ȱPresidentialȱ




                                           27ȱ
 ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 161 of 168




                                                                                         ȱ
 Electionȱ24Ȭ26,ȱU.S.ȱDep’tȱofȱJusticeȱ(Marchȱ2019),ȱhttp://www.justice.gov/storage/ȱ

 report.pdf.ȱ Russiaȱ alsoȱ purchasedȱ overȱ 3,500ȱ advertisementsȱ onȱ Facebookȱ toȱ

 publicizeȱtheirȱfakeȱFacebookȱgroups,ȱseveralȱofȱwhichȱgrewȱtoȱhaveȱhundredsȱofȱ

 thousandsȱofȱfollowers.ȱId.ȱatȱ25Ȭ26.ȱOnȱTwitter,ȱRussiaȱdevelopedȱfalseȱaccountsȱ

 thatȱ impersonatedȱ Americanȱ peopleȱ orȱ groupsȱ andȱ issuedȱ contentȱ designedȱ toȱ

 influenceȱtheȱelection;ȱitȱthenȱcreatedȱthousandsȱofȱautomatedȱ“bot”ȱaccountsȱtoȱ

 amplifyȱ theȱ shamȱ Americans’ȱ messages.ȱ Id.ȱ atȱ 26Ȭ28.ȱ Oneȱ fakeȱ accountȱ receivedȱ

 overȱsixȱmillionȱretweets,ȱtheȱvastȱmajorityȱofȱwhichȱappearȱtoȱhaveȱcomeȱfromȱ

 realȱ Twitterȱ users.ȱ Seeȱ Gillianȱ Cleary,ȱ Twitterbots:ȱ Anatomyȱ ofȱ aȱ Propagandaȱ

 Campaign,ȱ Symantecȱ (Juneȱ 5,ȱ 2019),ȱ http://www.symantec.com/blogs/threatȬ

 intelligence/twitterbotsȬpropagandaȬdisinformation.ȱ Russianȱ intelligenceȱ alsoȱ

 harnessedȱtheȱreachȱthatȱsocialȱmediaȱgaveȱitsȱfalseȱidentitiesȱtoȱorganizeȱ“dozensȱ

 ofȱ U.S.ȱ rallies,”ȱ someȱ ofȱ whichȱ “drewȱ hundreds”ȱ ofȱ realȬworldȱ Americans.ȱ

 Mueller,ȱReport,ȱsupra,ȱatȱ29.ȱRussiaȱcouldȱdoȱallȱthisȱonlyȱbecauseȱsocialȱmediaȱisȱ

 designedȱtoȱtargetȱmessagesȱlikeȱRussia’sȱtoȱtheȱusersȱmostȱsusceptibleȱtoȱthem.ȱ

       Whileȱ Russia’sȱ interferenceȱ inȱ theȱ 2016ȱ electionȱ isȱ theȱ bestȬdocumentedȱ

 exampleȱofȱforeignȱmeddlingȱthroughȱsocialȱmedia,ȱitȱisȱnotȱtheȱonlyȱone.ȱFederalȱ




                                            28ȱ
 ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 162 of 168




                                                                                             ȱ
 intelligenceȱ agenciesȱ expressedȱ concernȱ inȱ theȱ weeksȱ beforeȱ theȱ 2018ȱ midtermȱ

 electionȱ “aboutȱ ongoingȱ campaignsȱ byȱ Russia,ȱ Chinaȱ andȱ otherȱ foreignȱ actors,ȱ

 includingȱIran,”ȱtoȱ“influenceȱpublicȱsentiment”ȱthroughȱmeansȱ“includingȱusingȱ

 socialȱ mediaȱ toȱ amplifyȱ divisiveȱ issues.”ȱ Pressȱ Release,ȱ Officeȱ ofȱ Dir.ȱ ofȱ Nat’lȱ

 Intelligence,ȱ Jointȱ Statementȱ fromȱ theȱ ODNI,ȱ DOJ,ȱ FBI,ȱ andȱ DHS:ȱ Combattingȱ

 ForeignȱInfluenceȱinȱU.S.ȱElections,ȱ(Oct.ȱ19,ȱ2018),ȱhttps://www.dni.gov/index.ȱ

 php/newsroom/pressȬreleases/item/1915ȬjointȬstatementȬfromȬtheȬodniȬdojȬfbiȬ

 andȬdhsȬcombatingȬforeignȬinfluenceȬinȬuȬsȬelections.ȱNewsȱreportsȱalsoȱsuggestȱ

 thatȱ Chinaȱ targetsȱ stateȬsponsoredȱ propagandaȱ toȱ Americansȱ onȱ Facebookȱ andȱ

 purchasesȱ Facebookȱ adsȱ toȱ amplifyȱ itsȱ communications.ȱ Seeȱ Paulȱ Mozur,ȱ Chinaȱ

 SpreadsȱPropagandaȱtoȱU.S.ȱonȱFacebook,ȱaȱPlatformȱItȱBansȱatȱHome,ȱN.Y.ȱTimesȱ(Nov.ȱ

 8,ȱ2017),ȱhttps://www.nytimes.com/2017/11/08/technology/chinaȬfacebook.html.ȱ

        Wideningȱ theȱ apertureȱ further,ȱ malefactorsȱ atȱ homeȱ andȱ abroadȱ canȱ

 manipulateȱ socialȱ mediaȱ toȱ promoteȱ extremism.ȱ “Behindȱ everyȱ Facebookȱ ad,ȱ

 Twitterȱ feed,ȱ andȱ YouTubeȱ recommendationȱ isȱ anȱ algorithmȱ that’sȱ designedȱ toȱ

 keepȱusersȱusing:ȱItȱtracksȱpreferencesȱthroughȱclicksȱandȱhovers,ȱthenȱspitsȱoutȱaȱ

 steadyȱstreamȱofȱcontentȱthat’sȱinȱlineȱwithȱyourȱtastes.”ȱKatherineȱJ.ȱWu,ȱRadicalȱ




                                              29ȱ
 ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 163 of 168




                                                                                               ȱ
 IdeasȱSpreadȱThroughȱSocialȱMedia.ȱAreȱtheȱAlgorithmsȱtoȱBlame?,ȱPBSȱ(Mar.ȱ28,ȱ2019),ȱ

 https://www.pbs.org/wgbh/nova/article/radicalȬideasȬsocialȬmediaȬalgorithms.ȱ

 Allȱtooȱoften,ȱhowever,ȱtheȱcodeȱitselfȱturnsȱthoseȱtastesȱsour.ȱForȱexample,ȱoneȱ

 studyȱsuggestsȱthatȱmanipulationȱofȱFacebook’sȱnewsȱfeedȱinfluencesȱtheȱmoodȱofȱ

 itsȱ users:ȱ placeȱ moreȱ positiveȱ postsȱ onȱ theȱ feedȱ andȱ usersȱgetȱ happier;ȱ focusȱ onȱ

 negativeȱ informationȱ insteadȱ andȱ usersȱ getȱ angrier.ȱ Adamȱ D.ȱ I.ȱ Kramerȱ etȱ al.,ȱ

 ExperimentalȱEvidenceȱofȱMassiveȬScaleȱEmotionalȱContagionȱThroughȱSocialȱNetworks,ȱ

 111ȱPNASȱ8788,ȱ8789ȱ(2014).ȱThisȱcanȱbecomeȱaȱproblem,ȱasȱFacebook’sȱalgorithmȱ

 “tendsȱtoȱpromoteȱtheȱmostȱprovocativeȱcontent”ȱonȱtheȱsite.ȱMaxȱFisher,ȱInsideȱ

 Facebook’sȱ Secretȱ Rulebookȱ forȱ Globalȱ Politicalȱ Speech,ȱ N.Y.ȱ Timesȱ (Dec.ȱ 27,ȱ 2018),ȱ

 http://www.nytimes.com/2018/12/27/world/facebookȬmoderators.html.ȱ                   Indeed,ȱ

 “[t]heȱFacebookȱNewsȱFeedȱenvironmentȱbringsȱtogether,ȱinȱoneȱplace,ȱmanyȱofȱ

 theȱ influencesȱ thatȱ haveȱ beenȱ shownȱ toȱ driveȱ psychologicalȱ aspectsȱ ofȱ

 polarization.”ȱJaimeȱE.ȱSettle,ȱFrenemies:ȱHowȱSocialȱMediaȱPolarizesȱAmericaȱ(2018).ȱ

 Likewise,ȱ YouTube’sȱ videoȱ recommendationȱ algorithm—whichȱ leadsȱ toȱ moreȱ

 thanȱ 70ȱ percentȱ ofȱ timeȱ peopleȱ spendȱ onȱ theȱ platform—hasȱ beenȱ criticizedȱ forȱ

 shuntingȱvisitorsȱtowardȱeverȱmoreȱextremeȱandȱdivisiveȱvideos.ȱRooseȱ&ȱConger,ȱ




                                               30ȱ
 ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 164 of 168




                                                                                           ȱ
 supra;ȱseeȱ JackȱNicas,ȱHowȱYouTubeȱDrivesȱPeopleȱtoȱtheȱInternet’sȱDarkestȱCorners,ȱ

 Wallȱ St.ȱ J.ȱ (Feb.ȱ 7,ȱ 2018),ȱ https://www.wsj.com/articles/howȬyoutubeȬdrivesȬ

 viewersȬtoȬtheȬinternetsȬdarkestȬcornersȬ1518020478.ȱYouTubeȱhasȱfineȬtunedȱitsȱ

 algorithmȱ toȱ recommendȱ videosȱ thatȱ recalibrateȱ users’ȱ existingȱ areasȱ ofȱ interestȱ

 andȱsteadilyȱsteerȱthemȱtowardȱnewȱones—aȱmodusȱoperandiȱthatȱhasȱreportedlyȱ

 provenȱaȱrealȱboonȱforȱfarȬrightȱextremistȱcontent.ȱSeeȱKevinȱRoose,ȱTheȱMakingȱofȱ

 aȱYouTubeȱRadical,ȱN.Y.ȱTimesȱ(Juneȱ8,ȱ2019),ȱhttp://www.nytimes.com/interactive/ȱ

 2019/06/08/technology/youtubeȬradical.html.ȱȱ

 ȱ     Thereȱ isȱ alsoȱ growingȱ attentionȱ toȱ whetherȱ socialȱ mediaȱ hasȱ playedȱ aȱ

 significantȱ roleȱ inȱ increasingȱ nationwideȱ politicalȱ polarization.ȱ Seeȱ Andrewȱ

 Soergel,ȱIsȱSocialȱMediaȱtoȱBlameȱforȱPoliticalȱPolarizationȱinȱAmerica?,ȱU.S.ȱNewsȱ&ȱ

 WorldȱRep.ȱ(Mar.ȱ20,ȱ2017),ȱhttps://www.usnews.com/news/articles/2017Ȭ03Ȭ20/isȬ

 socialȬmediaȬtoȬblameȬforȬpoliticalȬpolarizationȬinȬamerica.ȱ Theȱ concernȱ isȱ thatȱ

 “webȱ surfersȱ areȱ beingȱ nudgedȱ inȱ theȱ directionȱ ofȱ politicalȱ orȱ unscientificȱ

 propaganda,ȱabusiveȱcontent,ȱandȱconspiracyȱtheories.”ȱWu,ȱRadicalȱIdeas,ȱsupra.ȱ

 Byȱ surfacingȱ ideasȱ thatȱ wereȱ previouslyȱ deemedȱ tooȱ radicalȱ toȱ takeȱ seriously,ȱ

 socialȱmediaȱmainstreamsȱthem,ȱwhichȱstudiesȱshowȱmakesȱpeopleȱ“muchȱmoreȱ




                                             31ȱ
 ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 165 of 168




                                                                                                             ȱ
 open”ȱtoȱthoseȱconcepts.ȱMaxȱFisherȱ&ȱAmandaȱTaub,ȱHowȱEverydayȱSocialȱMediaȱ

 Usersȱ      Becomeȱ           RealȬWorldȱ             Extremists,ȱ   N.Y.ȱ   Timesȱ   (Apr.ȱ   25,ȱ   2018),ȱ

 http://www.nytimes.com/2018/04/25/world/asia/facebookȬextremism.html.ȱ Atȱ itsȱ

 worst,ȱthereȱisȱevidenceȱthatȱsocialȱmediaȱmayȱevenȱbeȱusedȱtoȱpushȱpeopleȱtowardȱ

 violence.7ȱTheȱsitesȱareȱnotȱentirelyȱtoȱblame,ȱofȱcourse—theyȱwouldȱnotȱhaveȱsuchȱ

 successȱ withoutȱ humansȱ willingȱ toȱ generateȱ andȱ toȱ viewȱ extremeȱ content.ȱ

 Providersȱareȱalsoȱtweakingȱtheȱalgorithmsȱtoȱreduceȱtheirȱpullȱtowardȱhateȱspeechȱ

 andȱotherȱinflammatoryȱmaterial.ȱSeeȱIsaac,ȱsupra;ȱRooseȱ&ȱConger,ȱsupra.ȱYetȱtheȱ

 dangersȱofȱsocialȱmedia,ȱinȱitsȱcurrentȱform,ȱareȱpalpable.ȱ

          Whileȱ theȱ majorityȱ andȱ Iȱ disagreeȱ aboutȱ whetherȱ §ȱ 230ȱ immunizesȱ

 interactiveȱcomputerȱservicesȱfromȱliabilityȱforȱallȱtheseȱactivitiesȱorȱonlyȱsome,ȱitȱ


          ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ

 ȱ       7ȱSee,ȱe.g.,ȱSarahȱMarsh,ȱSocialȱMediaȱRelatedȱtoȱViolenceȱbyȱYoungȱPeople,ȱSayȱExperts,ȱ

 Theȱ Guardianȱ (Apr.ȱ 2,ȱ 2018),ȱ https://www.theguardian.com/media/2018/apr/02/socialȬ
 mediaȬviolenceȬyoungȬpeopleȬgangsȬsayȬexperts;ȱKevinȱRoose,ȱAȱMassȱMurderȱof,ȱandȱfor,ȱ
 theȱ Internet,ȱ N.Y.ȱ Timesȱ (Mar.ȱ 15,ȱ 2019),ȱ https://www.nytimes.com/2019/03/15/ȱ
 technology/facebookȬyoutubeȬchristchurchȬshooting.html;ȱCraigȱTimbergȱetȱal.,ȱTheȱNewȱ
  Zealandȱ Shootingȱ Showsȱ Howȱ TouTubeȱ andȱ Facebookȱ Spreadȱ Hateȱ andȱ Violentȱ Images—Yetȱ
 Again,ȱ Wash.ȱ Postȱ (Mar.ȱ 15,ȱ 2019),ȱ https://www.washingtonpost.com/technology/ȱ
 2019/03/15/facebookȬyoutubeȬtwitterȬamplifiedȬvideoȬchristchurchȬmosqueȬshooting;ȱ
 Julieȱ Turkewitzȱ &ȱ Kevinȱ Roose,ȱ Whoȱ Isȱ Robertȱ Bowers,ȱ theȱ Suspectȱ inȱ theȱ Pittsburghȱ
  Synagogueȱ Shooting?,ȱ N.Y.ȱ Timesȱ (Oct.ȱ 27,ȱ 2018),ȱ https://www.nytimes.com/2018/ȱ
 ȱ10/27/us/robertȬbowersȬpittsburghȬsynagogueȬshooter.html.ȱ

                                                                32ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 166 of 168




                                                                                                     ȱ
 isȱpellucidȱthatȱCongressȱdidȱnotȱhaveȱanyȱofȱthemȱinȱmindȱwhenȱitȱenactedȱtheȱ

 CDA.ȱTheȱtextȱandȱlegislativeȱhistoryȱofȱtheȱstatuteȱshoutȱtoȱtheȱraftersȱCongress’sȱ

 focusȱ onȱ reducingȱ children’sȱ accessȱ toȱ adultȱ material.ȱ Congressȱ couldȱ notȱ haveȱ

 anticipatedȱtheȱperniciousȱspreadȱofȱhateȱandȱviolenceȱthatȱtheȱriseȱofȱsocialȱmediaȱ

 likelyȱhasȱsinceȱfomented.ȱNorȱcouldȱCongressȱhaveȱdivinedȱtheȱroleȱthatȱsocialȱ

 mediaȱprovidersȱthemselvesȱwouldȱplayȱinȱthisȱtale.ȱMountingȱevidenceȱsuggestsȱ

 thatȱprovidersȱdesignedȱtheirȱalgorithmsȱtoȱdriveȱusersȱtowardȱcontentȱandȱpeopleȱ

 theȱusersȱagreedȱwith—andȱthatȱtheyȱhaveȱdoneȱitȱtooȱwell,ȱnudgingȱsusceptibleȱ

 soulsȱeverȱfurtherȱdownȱdarkȱpaths.ȱByȱcontrast,ȱwhenȱtheȱCDAȱbecameȱlaw,ȱtheȱ

 closestȱextantȱancestorȱtoȱFacebookȱ(andȱitȱwasȱstillȱseveralȱbranchesȱlowerȱonȱtheȱ

 evolutionaryȱtree)ȱwasȱtheȱchatroomȱorȱmessageȱforum,ȱwhichȱactedȱasȱaȱdigitalȱ

 bulletinȱboardȱandȱdidȱnothingȱproactiveȱtoȱforgeȱoffȬsiteȱconnections.8ȱ


        ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ

 ȱ      8ȱSeeȱCaitlinȱDewey,ȱAȱCompleteȱHistoryȱofȱtheȱRiseȱandȱFall—andȱReincarnation!—ofȱ

 theȱBelovedȱ‘90sȱChatroom,ȱWash.ȱPostȱ(Oct.ȱ30,ȱ2014),ȱhttp://www.washingtonpost.com/ȱ
 news/theȬintersect/wp/2014/10/30/aȬcompleteȬhistoryȬofȬtheȬriseȬandȬfallȬandȬ
 reincarnationȬofȬtheȬbelovedȬ90sȬchatroom;ȱ seeȱ alsoȱ Thenȱ andȱ Now:ȱ Aȱ Historyȱ ofȱ Socialȱ
 NetworkingȱSites,ȱCBSȱNews,ȱhttp://www.cbsnews.com/pictures/thenȬandȬnowȬaȬhistoryȬ
 ofȬsocialȬnetworkingȬsitesȱ (lastȱ accessedȱ Julyȱ 9,ȱ 2019)ȱ (detailingȱ theȱ evolutionȱ ofȱ socialȱ
 mediaȱsitesȱfromȱClassmates,ȱlaunchedȱonlyȱ“asȱaȱlistȱofȱschoolȱaffiliations”ȱinȱDecemberȱ
 1995;ȱtoȱ“theȱveryȱfirstȱsocialȱnetworkingȱsite”ȱSixȱDegrees,ȱwhichȱlaunchedȱinȱMayȱ1997ȱ
 ȱ
 butȱwhoseȱnetworksȱwereȱlimitedȱ“dueȱtoȱtheȱlackȱofȱpeopleȱconnectedȱtoȱtheȱInternet”;ȱ

                                                         33ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 167 of 168




                                                                                                    ȱ
        Whether,ȱ andȱ toȱ whatȱ extent,ȱ Congressȱ shouldȱ allowȱ liabilityȱ forȱ techȱ

 companiesȱthatȱencourageȱterrorism,ȱpropaganda,ȱandȱextremismȱisȱaȱquestionȱforȱ

 legislators,ȱnotȱjudges.ȱOverȱtheȱpastȱtwoȱdecadesȱ“theȱInternetȱhasȱoutgrownȱitsȱ

 swaddlingȱ clothes,”ȱ Roommates.Com,ȱ 521ȱ F.3dȱ atȱ 1175ȱ n.39,ȱ andȱ itȱ isȱ fairȱ toȱ askȱ

 whetherȱtheȱrulesȱthatȱgovernedȱitsȱinfancyȱshouldȱstillȱoverseeȱitsȱadulthood.ȱItȱisȱ

 undeniableȱ thatȱ theȱ Internetȱ andȱ socialȱ mediaȱ haveȱ hadȱ manyȱ positiveȱ effectsȱ

 worthȱ preservingȱ andȱ promoting,ȱ suchȱ asȱ facilitatingȱ openȱ communication,ȱ

 dialogue,ȱandȱeducation.ȱAtȱtheȱsameȱtime,ȱasȱoutlinedȱabove,ȱsocialȱmediaȱcanȱbeȱ

 manipulatedȱ byȱ evildoersȱ whoȱ poseȱ realȱ threatsȱ toȱ ourȱ democraticȱ society.ȱ Aȱ

 healthyȱ debateȱ hasȱ begunȱ bothȱ inȱ theȱ legalȱ academy9ȱ andȱ inȱ theȱ policyȱ


        ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ

 toȱFriendster,ȱlaunchedȱinȱMarchȱ2002ȱandȱ“creditedȱasȱgivingȱbirthȱtoȱtheȱmodernȱsocialȱ
 mediaȱmovement”;ȱtoȱFacebook,ȱwhichȱwasȱ“rolledȱoutȱtoȱtheȱpublicȱinȱSeptemberȱ2006”).ȱ
 ȱ       9ȱSee,ȱe.g.,ȱDanielleȱKeatsȱCitronȱ&ȱBenjaminȱWittes,ȱTheȱProblemȱIsnȇtȱJustȱBackpage:ȱ

 Revisingȱ Sectionȱ 230ȱ Immunity,ȱ 2ȱ Geo.ȱ L.ȱ Tech.ȱ Rev.ȱ 453,ȱ 454Ȭ55ȱ (2018);ȱ Jeffȱ Kosseff,ȱ
 DefendingȱSectionȱ230:ȱTheȱValueȱofȱIntermediaryȱImmunity,ȱ15ȱJ.ȱTech.ȱL.ȱ&ȱPolȇyȱ123,ȱ124ȱ
 (2010);ȱDanielaȱC.ȱManzi,ȱManagingȱtheȱMisinformationȱMarketplace:ȱTheȱFirstȱAmendmentȱ
 andȱ theȱ Fightȱ AgainstȱFakeȱ News,ȱ87ȱ Fordhamȱ L.ȱ Rev.ȱ2623,ȱ 2642Ȭ43ȱ (2019).ȱ Muchȱ ofȱ theȱ
 enterprisingȱ legalȱscholarshipȱdebatingȱ theȱ intersectionȱ ofȱsocialȱmedia,ȱterrorism,ȱ andȱ
 theȱCDAȱcomesȱfromȱstudentȱNotes.ȱSee,ȱe.g.,ȱJaimeȱE.ȱFreilich,ȱNote,ȱSectionȱ230’sȱLiabilityȱ
 ShieldȱinȱtheȱAgeȱofȱOnlineȱTerroristȱRecruitment,ȱ83ȱBrook.ȱL.ȱRev.ȱ675,ȱ690Ȭ91ȱ(2018);ȱAnnaȱ
 Elisabethȱ Jayneȱ Goodman,ȱ Noteȱ andȱ Comment,ȱ Whenȱ Youȱ Giveȱ aȱ Terroristȱ aȱ Twitter:ȱ
 HoldingȱSocialȱMediaȱCompaniesȱLiableȱforȱtheirȱSupportȱofȱTerrorism,ȱ46ȱPepp.ȱL.ȱRev.ȱ147,ȱ
 ȱ
 182Ȭ86ȱ (2018);ȱ Nicoleȱ Phe,ȱ Note,ȱ Socialȱ Mediaȱ Terror:ȱ Reevaluatingȱ Intermediaryȱ Liabilityȱ

                                                         34ȱ
Case 3:21-cv-00485-JCS Document 61-2 Filed 07/14/21 Page 168 of 168




                                                                                                      ȱ
 community10ȱ aboutȱ changingȱ theȱ scopeȱ ofȱ §ȱ 230.ȱ Perhapsȱ Congressȱ willȱ clarifyȱ

 whatȱIȱbelieveȱtheȱtextȱofȱtheȱprovisionȱalreadyȱstates:ȱthatȱtheȱcreationȱofȱsocialȱ

 networksȱ reachesȱ beyondȱ theȱ publishingȱ functionsȱ thatȱ §ȱ 230ȱ protects.ȱ Perhapsȱ

 CongressȱwillȱengageȱinȱaȱbroaderȱrethinkingȱofȱtheȱscopeȱofȱCDAȱimmunity.ȱOrȱ

 perhapsȱCongressȱwillȱdecideȱthatȱtheȱcurrentȱregimeȱbestȱbalancesȱtheȱinterestsȱ

 involved.ȱ Inȱ theȱ meantime,ȱ however,ȱ Iȱ cannotȱ joinȱ myȱ colleagues’ȱ decisionȱ toȱ

 immunizeȱ Facebook’sȱ friendȬȱ andȱ contentȬsuggestionȱ algorithmsȱ fromȱ judicialȱ

 scrutiny.ȱIȱthereforeȱmustȱinȱpartȱrespectfullyȱdissent,ȱasȱIȱconcurȱinȱpart.ȱ




        ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ

 UnderȱtheȱCommunicationsȱDecencyȱAct,ȱ51ȱSuffolkȱU.ȱL.ȱRev.ȱ99,ȱ126Ȭ30ȱ(2018).ȱ
 ȱ        10ȱSee,ȱe.g.,ȱTarletonȱGillespie,ȱHowȱSocialȱNetowrksȱSetȱtheȱLimitsȱofȱWhatȱWeȱCanȱSayȱ

 Online,ȱWiredȱ(Juneȱ26,ȱ2018),ȱhttp://www.wired.com/story/howȬsocialȬnetworksȬsetȬtheȬ
 limitsȬofȬwhatȬweȬcanȬsayȬonline;ȱ Christianoȱ Lima,ȱ Howȱ aȱ Wideningȱ Politicalȱ Riftȱ Overȱ
  Onlineȱ Liabilityȱ Isȱ Splittingȱ Washington,ȱ Politicoȱ (Julyȱ 9,ȱ 2019),ȱ http://www.politico.com/ȱ
 story/2019/07/09/onlineȬindustryȬimmunityȬsectionȬ230Ȭ1552241;ȱ Markȱ Sullivan,ȱ Theȱ
 1996ȱ Lawȱ Thatȱ Madeȱ theȱ Webȱ Isȱ inȱ theȱ Crosshairs,ȱ Fastȱ Co.ȱ (Nov.ȱ 29,ȱ 2018),ȱ
  http://www.fastcompany.com/90273352/maybeȬitsȬtimeȬtoȬtakeȬawayȬtheȬoutdatedȬ
  loopholeȬthatȬbigȬtechȬexploits;ȱ cf.ȱ Darrellȱ M.ȱ Westȱ &ȱ Johnȱ R.ȱ Allen,ȱ Howȱ Artificialȱ
  Intelligenceȱ Isȱ Transformingȱ theȱ World,ȱ Brookingsȱ (Apr.ȱ 24,ȱ 2018),ȱ
 http://www.brookings.edu/research/howȬartificialȬintelligenceȬisȬtransformingȬtheȬ
  worldȱ(“TheȱmalevolentȱuseȱofȱAIȱexposesȱindividualsȱandȱorganizationsȱtoȱunnecessaryȱ
 ȱrisksȱandȱunderminesȱtheȱvirtuesȱofȱtheȱemergingȱtechnology.”).ȱ

                                                         35ȱ
